Exhibit 10.1

 

 

 

 

[g249671kw01i001.gif]

CREDIT AGREEMENT

 

dated as of November 1, 2017,

 

among

 

SELECT ENERGY SERVICES, LLC,

 

 

as Borrower,

 

SES HOLDINGS, LLC,

 

as Parent,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent, Issuing Lender and Swingline Lender,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

and

 

JPMORGAN CHASE BANK, N.A.,

 

as Joint Lead Arrangers and Joint Book Runners,

 

and

 

THE LENDERS PARTY HERETO FROM TIME TO TIME

 

as Lenders

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

 

 

Section 1.1

Certain Defined Terms

1

 

 

 

Section 1.2

Accounting Terms; Changes in GAAP

44

 

 

 

Section 1.3

Classes and Types of Advances

45

 

 

 

Section 1.4

Other Interpretive Provisions

45

 

 

 

Section 1.5

Change of Currency

46

 

 

 

ARTICLE II CREDIT FACILITIES

46

 

 

Section 2.1

Commitments

46

 

 

 

Section 2.2

Evidence of Indebtedness

48

 

 

 

Section 2.3

Letters of Credit

49

 

 

 

Section 2.4

Swingline Advances

56

 

 

 

Section 2.5

[Reserved]

59

 

 

 

Section 2.6

Borrowings; Procedures and Limitations

59

 

 

 

Section 2.7

Prepayments

64

 

 

 

Section 2.8

Repayment

65

 

 

 

Section 2.9

Fees

65

 

 

 

Section 2.10

Interest

66

 

 

 

Section 2.11

Illegality

66

 

 

 

Section 2.12

Breakage Costs

67

 

 

 

Section 2.13

Increased Costs

68

 

 

 

Section 2.14

Payments and Computations

69

 

 

 

Section 2.15

Taxes

72

 

 

 

Section 2.16

Replacement of Lenders

76

 

 

 

Section 2.17

[Reserved]

78

 

 

 

Section 2.18

Defaulting Lender Provisions

78

 

 

 

Section 2.19

Incremental Facilities

80

 

 

 

ARTICLE III CONDITIONS PRECEDENT Section

82

 

 

Section 3.1

Effective Date

82

 

 

 

Section 3.2

Conditions Precedent to Each Credit Extension

82

 

 

 

Section 3.3

Determinations Under Section 3

83

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

83

 

i

--------------------------------------------------------------------------------


 

Section 4.1

Organization

83

 

 

 

Section 4.2

Authorization

83

 

 

 

Section 4.3

Enforceability

84

 

 

 

Section 4.4

Financial Condition

84

 

 

 

Section 4.5

Ownership and Liens; Real Property

84

 

 

 

Section 4.6

True and Complete Disclosure

84

 

 

 

Section 4.7

Litigation

85

 

 

 

Section 4.8

Compliance with Agreements

85

 

 

 

Section 4.9

Employee Benefit Plans

85

 

 

 

Section 4.10

Environmental Condition

86

 

 

 

Section 4.11

Subsidiaries

87

 

 

 

Section 4.12

Investment Company Act

87

 

 

 

Section 4.13

Taxes

87

 

 

 

Section 4.14

Permits, Licenses, etc.

87

 

 

 

Section 4.15

Use of Proceeds

87

 

 

 

Section 4.16

Condition of Property; Casualties

87

 

 

 

Section 4.17

Insurance

88

 

 

 

Section 4.18

Security Interest

88

 

 

 

Section 4.19

OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws

88

 

 

 

Section 4.20

Solvency

88

 

 

 

Section 4.21

[Reserved]

88

 

 

 

Section 4.22

EEA Financial Institution

88

 

 

 

Section 4.23

Eligible Receivables

89

 

 

 

Section 4.24

Eligible Inventory

89

 

 

 

ARTICLE V AFFIRMATIVE COVENANTS

89

 

 

Section 5.1

Organization

89

 

 

 

Section 5.2

Reporting

89

 

 

 

Section 5.3

Insurance

94

 

 

 

Section 5.4

Compliance with Laws

95

 

 

 

Section 5.5

Taxes

95

 

 

 

Section 5.6

Further Assurances

95

 

 

 

Section 5.7

Designations with Respect to Subsidiaries

96

 

 

 

Section 5.8

Records; Inspection

97

 

 

 

Section 5.9

Maintenance of Property

97

 

ii

--------------------------------------------------------------------------------


 

Section 5.10

Deposit Accounts; Securities and Commodity Accounts

97

 

 

 

Section 5.11

[Reserved]

98

 

 

 

Section 5.12

Appraisals; Field Exams

98

 

 

 

Section 5.13

OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws

99

 

 

 

Section 5.14

Post-Closing Item

99

 

 

 

ARTICLE VI NEGATIVE COVENANTS

100

 

 

Section 6.1

Debt

100

 

 

 

Section 6.2

Liens

103

 

 

 

Section 6.3

Investments

105

 

 

 

Section 6.4

Acquisitions

107

 

 

 

Section 6.5

Agreements Restricting Liens

107

 

 

 

Section 6.6

Use of Proceeds; Use of Letters of Credit

108

 

 

 

Section 6.7

Corporate Actions; Accounting Changes

108

 

 

 

Section 6.8

Disposition of Assets

109

 

 

 

Section 6.9

Restricted Payments

110

 

 

 

Section 6.10

Affiliate Transactions

111

 

 

 

Section 6.11

Line of Business

112

 

 

 

Section 6.12

Hazardous Materials

112

 

 

 

Section 6.13

Compliance with ERISA

112

 

 

 

Section 6.14

Sale and Leaseback Transactions

113

 

 

 

Section 6.15

Limitation on Hedging

113

 

 

 

Section 6.16

Fixed Charge Coverage Ratio

114

 

 

 

Section 6.17

[Reserved]

114

 

 

 

Section 6.18

[Reserved]

114

 

 

 

Section 6.19

Landlord Agreements

114

 

 

 

Section 6.20

Prepayment of Certain Debt

114

 

 

 

Section 6.21

OFAC; Anti-Terrorism; etc.

114

 

 

 

Section 6.22

Equity Issuances

115

 

 

 

Section 6.23

Passive Holding Companies

115

 

 

 

ARTICLE VII DEFAULT AND REMEDIES

116

 

 

Section 7.1

Events of Default

116

 

 

 

Section 7.2

Optional Acceleration of Maturity

119

 

 

 

Section 7.3

Automatic Acceleration of Maturity

119

 

 

 

Section 7.4

Set-off

120

 

iii

--------------------------------------------------------------------------------


 

Section 7.5

Remedies Cumulative, No Waiver

120

 

 

 

Section 7.6

Application of Payments

121

 

 

 

Section 7.7

Equity Right to Cure

122

 

 

 

ARTICLE VIII ADMINISTRATIVE AGENT AND ISSUING LENDERS

123

 

 

Section 8.1

Appointment, Powers, and Immunities

123

 

 

 

Section 8.2

Reliance by Administrative Agent and Issuing Lender

125

 

 

 

Section 8.3

Delegation of Duties

126

 

 

 

Section 8.4

Indemnification

126

 

 

 

Section 8.5

Non-Reliance on Administrative Agent and Other Lenders

127

 

 

 

Section 8.6

Resignation of Administrative Agent, Issuing Lender or Swingline Lender

128

 

 

 

Section 8.7

Collateral Matters

129

 

 

 

Section 8.8

No Other Duties, etc.

130

 

 

 

Section 8.9

Marshalling Rights of Lender Parties

131

 

 

 

Section 8.10

Credit Bidding

131

 

 

 

ARTICLE IX MISCELLANEOUS

131

 

 

Section 9.1

Expenses; Indemnity; Damage Waiver

131

 

 

 

Section 9.2

Waivers and Amendments

133

 

 

 

Section 9.3

Severability

135

 

 

 

Section 9.4

Survival of Representations and Obligations

135

 

 

 

Section 9.5

Binding Effect

135

 

 

 

Section 9.6

Successors and Assigns Generally

135

 

 

 

Section 9.7

Lender Assignments and Participations

136

 

 

 

Section 9.8

Cashless Settlement

138

 

 

 

Section 9.9

Confidentiality

138

 

 

 

Section 9.10

Notices, Etc.

139

 

 

 

Section 9.11

Usury Not Intended

141

 

 

 

Section 9.12

Usury Recapture

142

 

 

 

Section 9.13

Judgment Currency

142

 

 

 

Section 9.14

Payments Set Aside

143

 

 

 

Section 9.15

Governing Law

143

 

 

 

Section 9.16

Submission to Jurisdiction

143

 

 

 

Section 9.17

Waiver of Venue

144

 

 

 

Section 9.18

Service of Process

144

 

 

 

Section 9.19

Execution in Counterparts

144

 

iv

--------------------------------------------------------------------------------


 

Section 9.20

Electronic Execution of Assignments

144

 

 

 

Section 9.21

Waiver of Jury

144

 

 

 

Section 9.22

USA Patriot Act

145

 

 

 

Section 9.23

Keepwell

145

 

 

 

Section 9.24

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

145

 

 

 

Section 9.25

Integration

146

 

 

 

Section 9.26

Banking Services Providers

146

 

v

--------------------------------------------------------------------------------


 

SCHEDULES:

 

Schedule I

—

Pricing Schedule

Schedule II

—

Commitments, Notice Information

Schedule 1.1

—

Existing Letters of Credit

Schedule 4.1

—

Organizational Information

Schedule 4.10

—

Environmental Conditions

Schedule 4.11

—

Subsidiaries

Schedule 5.7

—

Requirements for New Restricted Subsidiaries

Schedule 6.1

—

Permitted Debt

Schedule 6.2

—

Permitted Liens

Schedule 6.3

—

Permitted Investments

Schedule 6.10

—

Permitted Affiliate Transactions

 

EXHIBITS:

 

Exhibit A

—

Assignment and Acceptance

Exhibit B

—

Compliance Certificate

Exhibit C

—

Notice of Borrowing

Exhibit D

—

Notice of Conversion or Continuance

Exhibit E

—

Guaranty and Security Agreement

Exhibit F-1

—

U.S. Tax Compliance Certificate

Exhibit F-2

—

U.S. Tax Compliance Certificate

Exhibit F-3

—

U.S. Tax Compliance Certificate

Exhibit F-4

—

U.S. Tax Compliance Certificate

Exhibit G

—

Form of Borrowing Base Certificate

Exhibit H

—

Form of Banking Services Provider Agreement

 

vi

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This Credit Agreement dated as of November 1, 2017 (the “Agreement”) is among
SELECT ENERGY SERVICES, LLC, a Delaware limited liability company (“Borrower”),
(b) SES HOLDINGS, LLC, a Delaware limited liability company (“Parent”), the
Lenders (as defined below), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Swingline
Lender (as defined below), Issuing Lender (as defined below), and as
Administrative Agent (as defined below) for the Lenders, and WELLS FARGO BANK,
NATIONAL ASSOCIATION and JPMORGAN CHASE BANK, N.A., as joint lead arrangers (in
such capacity, together with their successors and assigns in such capacity, the
“Joint Lead Arrangers”) and as joint book runners (in such capacity, together
with their successors and assigns in such capacity, the “Joint Book Runners”).

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto hereby agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.1            Certain Defined Terms.  As used in this Agreement, the
defined terms set forth in the preamble above shall have the meanings set forth
above and the following terms shall have the following meanings (unless
otherwise indicated, such meanings to be equally applicable to both the singular
and plural forms of the terms defined):

 

“ABL Priority Collateral” means all of each and every Credit Party’s right,
title, and interest in and to the following types of property of such Credit
Party, wherever located and whether now owned by such Credit Party or hereafter
acquired:

 

(a)   all Receivables;

 

(b)   all Inventory;

 

(c)   all Deposit Accounts and Securities Accounts into which any proceeds of
Receivables, Inventory and other ABL Priority Collateral are deposited
(including any cash and other funds or other property held in or on deposit
therein);

 

(d)   to the extent related to, substituted or exchanged for, evidencing,
supporting or arising from any of the items referred to in the preceding clauses
(a) through (c), all chattel paper, all documents, letter of credit rights,
instruments and rights to payment evidenced thereby, contract rights, payment
intangibles, supporting obligations and books and records, including customer
lists;

 

(e)   to the extent attributed or pertaining to any ABL Priority Collateral, all
commercial tort claims;

 

(f)    business interruption insurance proceeds; and

 

--------------------------------------------------------------------------------


 

(g)   all substitutions, replacements, accessions, products, or proceeds of any
of the foregoing, in any form, including insurance proceeds and all claims
against third parties for loss or damage to, or destruction of, or other
involuntary conversion (including claims in respect of condemnation or
expropriation) of any kind or nature of any or all of the foregoing.

 

Notwithstanding anything to the contrary contained in this definition, ABL
Priority Collateral shall not include any Excluded Property.

 

“Acceptable Appraisal” means, with respect to an appraisal of Inventory, the
most recent current appraisal of such property received by Administrative Agent
(a) from an appraisal company satisfactory to Administrative Agent, (b) the
scope and methodology (including, to the extent relevant, any sampling procedure
employed by such appraisal company) of which are satisfactory to Administrative
Agent, and (c) the results of which are satisfactory to Administrative Agent, in
each case, in Administrative Agent’s Permitted Discretion.

 

“Acceptable Security Interest” means a security interest which (a) exists in
favor of Administrative Agent for its benefit and the ratable benefit of Secured
Parties, (b) is superior to all other security interests (other than as to
Excluded Perfection Collateral and other than Permitted Liens; provided that, no
intention to subordinate the Lien of Administrative Agent and the Secured
Parties pursuant to the Security Documents is to be hereby implied or expressed
by the permitted existence of such Permitted Liens), (c) secures the Secured
Obligations, (d) is enforceable against the Credit Party which created such
security interest and (e) except as to Excluded Perfection Collateral, is
perfected.

 

“Account Control Agreement” means, as to any deposit account of any Credit Party
held with a bank, an agreement or agreements in form and substance reasonably
acceptable to Administrative Agent, among the Credit Party owning such deposit
account, Administrative Agent and such other bank providing Administrative Agent
with control over such deposit account for purposes of the UCC.

 

“Account Debtor” means an account debtor as defined in the UCC.

 

“Acquisition” means the purchase by any Restricted Entity of (a) any business,
division or enterprise (or regional portion thereof), including the purchase of
associated assets or operations of such business, division, or enterprise (or
regional portion thereof) of a Person, but for the avoidance of doubt, excludes
purchases of equipment with no other tangible or intangible property associated
with such equipment purchase unless such purchase of equipment involves all or
substantially all of the assets of the seller (or all or substantially all of
the assets of a business, division, or enterprise (or regional portion thereof)
of the seller), (b) a majority of the Equity Interests of any Person including
by way of merger, amalgamation, or consolidation, or (c) any Equity Interests in
any Subsidiary which serves to increase the Restricted Entity’s equity ownership
therein.

 

“Adjusted Base Rate” means, for any day, the fluctuating rate per annum of
interest equal to the greatest of (i) the Prime Rate in effect on such day,
(ii) the Federal Funds Rate in effect on such day plus ½ of 1.00% and (iii) a
rate determined by Administrative Agent to be the Daily Three-Month LIBOR plus
1.00%.  Any change in the Adjusted Base Rate due to a change in the

 

2

--------------------------------------------------------------------------------


 

Prime Rate, Daily Three-Month LIBOR or the Federal Funds Rate shall be effective
on the effective date of such change in the Prime Rate, Daily Three-Month LIBOR
or the Federal Funds Rate.

 

“Administrative Agent” means Wells Fargo in its capacity as agent for the
Lenders and the other Secured Parties pursuant to Article VIII and any successor
agent pursuant to Section 8.

 

“Administrative Agent’s Office” means Administrative Agent’s address as set
forth on Schedule II, or such other address as Administrative Agent may from
time to time notify to Borrower and the Lenders, as applicable.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Administrative Agent.

 

“Advance” means an advance by a Lender to Borrower as a part of a Borrowing
pursuant to Section 2.1(a) and refers to either a Base Rate Advance or a
Eurocurrency Advance.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Anti-Corruption Laws” means the FCPA, the U.K. Bribery Act of 2010, as amended,
and all other applicable laws and regulations or ordinances concerning or
relating to bribery, money laundering or corruption in any jurisdiction in which
Ultimate Parent or any of its Subsidiaries or Affiliates is located or is doing
business.

 

“Anti-Money Laundering Laws” means the applicable laws or regulations in any
jurisdiction in which Ultimate Parent, any Credit Party or any of its
Subsidiaries or Affiliates is located or is doing business that relates to money
laundering, any predicate crime to money laundering, or any financial record
keeping and reporting requirements related thereto.

 

“Applicable Margin” means, at any time with respect to each Type of Advance and
the Letters of Credit, the percentage rate per annum which is applicable at such
time with respect to such Advance or Letter of Credit as set forth in Schedule
I.

 

“Applicable Percentage” means with respect to any Lender, (i) the ratio
(expressed as a percentage) of such Lender’s Commitment at such time to the
aggregate Commitments of the Lenders at such time or (ii) if the Commitments
have been terminated or expired, the ratio (expressed as a percentage) of such
Lender’s aggregate outstanding Advances at such time to the total outstanding
Advances at such time.

 

“Applicable Unused Line Fee Percentage” means, as of any date of determination,
the applicable percentage set forth in the following table that corresponds to
the Average Revolver Usage of Borrower for the most recently completed calendar
month as determined by Administrative Agent in its Permitted Discretion;
provided, that for the period from the Effective Date through and including
March 31, 2018, the Applicable Unused Line Fee Percentage shall be set at the
rate in the row styled “Level II”:

 

3

--------------------------------------------------------------------------------


 

Level

 

Average Revolver Usage

 

Applicable Unused Line
Fee Percentage

I

 

> 50% of the Commitments

 

0.25 percentage points

II

 

< 50% of the Commitments

 

0.375 percentage points

 

The Applicable Unused Line Fee Percentage shall be re-determined on the first
date of each month by Administrative Agent.

 

“Assignment and Acceptance” means an Assignment and Acceptance executed by a
Lender and an Eligible Assignee and accepted by Administrative Agent, in
substantially the form set forth in Exhibit A.

 

“Assumed Tax Liability” has the meaning set forth in the definition of Permitted
Tax Distributions.

 

“Available Increase Amount” means, as of any date of determination, an amount
equal to the result of (a) $150,000,000, minus (b) the aggregate principal
amount of Increases to the Commitments previously made pursuant to Section 2.19
of this Agreement.

 

“Availability” means an amount equal to (a) the Borrowing Limit in effect at
such time minus (b) the Outstandings.

 

“Average Revolver Usage” means, with respect to any period, the sum of the
Outstandings for each day in such period (calculated as of the end of each
respective day) divided by the number of days in such period.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Banking Services” means each and any of the following bank services provided to
any Credit Party or any of its Wholly-Owned Subsidiaries by any Banking Services
Provider: (a) commercial credit cards, (b) stored value cards, (c) treasury
management services (including, without limitation, controlled disbursement,
pooling and netting arrangements, automated clearinghouse transactions,
electronic funds transfers, return items, overdrafts and interstate depository
network services) and (d) transactions under Hedging Agreements.

 

“Banking Services Agreement” means those agreements entered into from time to
time by any Credit Party or any of its Wholly-Owned Subsidiaries with a Banking
Services Provider in connection with the obtaining of any of the Banking
Services.

 

4

--------------------------------------------------------------------------------


 

“Banking Services Obligations” means any and all obligations of any Credit Party
or any of its Wholly-Owned Subsidiaries owing to the Banking Services Providers
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor) in connection with Banking Services,
including, without limitation, (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by each Credit Party and its Wholly-Owned
Subsidiaries to any Banking Services Provider pursuant to or evidenced by a
Banking Services Agreement and irrespective of whether for the payment of money,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, (b) all Swap Obligations, and (c) all amounts
that Administrative Agent or any Lender is obligated to pay to a Banking
Services Provider as a result of Administrative Agent or such Lender purchasing
participations from, or executing guarantees or indemnities or reimbursement
obligations to, a Banking Services Provider with respect to the Banking Services
provided by such Banking Services Provider to a Credit Party or any of its
Wholly-Owned Subsidiaries.

 

“Banking Services Provider” means any Lender or Affiliate of a Lender (including
each of the foregoing in its capacity, if applicable, as a Swap Counterparty)
that provides Banking Services to any Credit Party or any of its Wholly-Owned
Subsidiaries; provided, that no such Person (other than Wells Fargo or its
Affiliates) shall constitute a Banking Services Provider with respect to a
Banking Service unless and until Administrative Agent receives a Banking
Services Provider Agreement from such Person (a) on or prior to the Effective
Date (or such later date as Agent shall agree to in writing in its sole
discretion) with respect to Banking Services provided on or prior to the
Effective Date, or (b) on or prior to the date that is 10 days after the
provision of such Banking Service to a Credit Party or any of its Wholly-Owned
Subsidiaries (or such later date as Administrative Agent shall agree to in
writing in its sole discretion) with respect to Banking Services provided after
the Effective Date; provided further, that if, at any time, a Lender ceases to
be a Lender under this Agreement (prior to the payment in full of the Secured
Obligations), then, from and after the date on which it so ceases to be a Lender
thereunder, neither it nor any of its Affiliates shall constitute Banking
Services Providers and the obligations with respect to Banking Services provided
by such former Lender or any of its Affiliates shall no longer constitute
Banking Services Obligations.

 

“Banking Services Provider Agreement” means an agreement substantially in the
form of Exhibit H hereto, and otherwise in form and substance satisfactory to
Administrative Agent, duly executed by the applicable Banking Services Provider,
the applicable Credit Parties and Wholly-Owned Subsidiaries, and Administrative
Agent.

 

“Banking Services Reserves” means, as of any date of determination, those
reserves that Administrative Agent deems necessary or appropriate to establish
(based upon the Banking Services Providers’ determination of the liabilities and
obligations of each Credit Party and its Subsidiaries in respect of Banking
Services Obligations) in respect of Banking Services then provided or
outstanding.

 

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.10(a).

 

“Borrower” has the meaning set forth in the preamble.

 

5

--------------------------------------------------------------------------------


 

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by the Lenders pursuant to Section 2.1(a) or converted by each Lender
to Advances of a different Type pursuant to Section 2.6(b).

 

“Borrowing Base” means, without duplication and as of any date of determination,
the result of:

 

(a)           85% of the amount of Eligible Billed Receivables, plus

 

(b)           the lesser of (i) 75% of the amount of Eligible Unbilled
Receivables; and (ii) an amount equal to 35% of the Borrowing Base (calculated
without giving effect to this clause (b)(ii) or clause (c)(iii) below), plus

 

(c)           the least of (i) the product of 70% multiplied by the value
(calculated at the lower of cost or market on a basis consistent with Borrower’s
historical accounting practices) of Eligible Inventory at such time, (ii) the
product of 85% multiplied by the Net Recovery Percentage identified in the most
recent Acceptable Appraisal of Inventory, multiplied by the value (calculated at
the lower of cost or market on a basis consistent with Borrower’s historical
accounting practices) of Eligible Inventory (such determination may be made as
to different categories of Eligible Inventory based upon the Net Recovery
Percentage applicable to such categories) at such time; and (iii) an amount
equal to 30% of the Borrowing Base (calculated without giving effect to this
clause (c)(iii) or clause (b)(ii) above), minus

 

(d)           the aggregate amount of Reserves relating to Credit Parties, if
any, established by Administrative Agent under Section 2.1(c) of the Agreement,
including, without limitation the amount, if any, of the Dilution Reserve.

 

“Borrowing Base Certificate” means a certificate executed by any Responsible
Officer of the Borrower in the form of the attached hereto as Exhibit G which
calculates the Borrowing Base and includes the following: (a) accounts
receivable and accounts payable aging reports for each Credit Party including
grand totals, (b) inventory report (including aging details) for Credit Parties,
and (c) all other information as reasonably requested by Administrative Agent.

 

“Borrowing Limit” means the lesser of the aggregate Commitments and the
Borrowing Base.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Legal Requirements of, or are
in fact closed in, the jurisdiction where Administrative Agent’s Office is
located and if such day relates to any interest rate settings as to a
Eurocurrency Advance denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Advance,
or any other dealings in Dollars to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Advance, means any such day on which dealings
in deposits in Dollars are conducted by and between banks in the London
interbank eurodollar market.

 

“Capital Expenditures” means, for any Person and period of its determination,
without duplication, the aggregate of all expenditures and costs (whether paid
in cash or accrued as liabilities during that period and including that portion
of payments under Capital Leases that are

 

6

--------------------------------------------------------------------------------


 

capitalized on the balance sheet of such Person) of such Person during such
period that, in conformity with GAAP, are required to be included in or
reflected as property, plant, equipment or other similar fixed asset accounts on
the balance sheet of such Person, but excluding any such expenditure made to
restore, replace or rebuild Property to the condition of such Property
immediately prior to any damage, loss, destruction or condemnation of such
Property, to the extent such expenditure is made with insurance proceeds,
condemnation awards or damage recovery proceeds relating to any such damage,
loss, destruction or condemnation.

 

“Capital Leases” means, for any Person, any lease of any Property by such Person
as lessee which would, in accordance with GAAP, be required to be classified and
accounted for as a capital lease on the balance sheet of such Person.

 

“Cash Collateral” shall have a meaning correlative to the definition of Cash
Collateralize and shall include the proceeds of such cash collateral and other
credit support.

 

“Cash Collateral Account” means a special cash collateral account pledged to
Administrative Agent containing cash deposited pursuant to the terms hereof to
be maintained with Administrative Agent in accordance with the terms hereof.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to
Administrative Agent, for the benefit of one or more of the Issuing Lender,
Lenders or the Swingline Lender, as collateral for Secured Obligations, or the
obligations of Lenders to fund participations in respect of Letter of Credit
Obligations or Swingline Advances, cash or deposit account balances or, if
Administrative Agent, Issuing Lender and Swingline Lender shall agree in their
sole discretion, other credit support, in each case pursuant to documentation in
form and substance reasonably satisfactory to Administrative Agent, Issuing
Lender and Swingline Lender.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, analogous state and local laws, and all
rules and regulations and legally enforceable requirements promulgated
thereunder, in each case as now or hereafter in effect.

 

“CFC” means a controlled foreign corporation (as that term is defined in the
Code) in which Ultimate Parent or any Subsidiary thereof is a “United States
shareholder” within the meaning of Section 951(b) of the Code.

 

“Change in Control” means the occurrence of any of the following events:

 

(a)                           any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding
any employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) other than Crestview and its Investment
Affiliates, B-29 Investments, L.P., a Texas limited partnership, and its
Investment Affiliates, SCF Partners, L.P., a Delaware limited partnership, and
its Investment Affiliates, and John Schmitz become the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire (such right,
an “option right”), whether such right is exercisable immediately or only after
the passage of time), directly or

 

7

--------------------------------------------------------------------------------


 

indirectly, of 33% or more of the equity securities of Ultimate Parent or Parent
entitled to vote for members of the board of directors or equivalent governing
body of Ultimate Parent or Parent, as applicable, on a fully-diluted basis (and
taking into account all such securities that such person or group has the right
to acquire pursuant to any option right);

 

(b)                           during any period of 12 consecutive months, a
majority of the members of the board of directors or other equivalent governing
body of Ultimate Parent cease to be composed of Persons (x) who were members of
that board or equivalent governing body on the first day of such period,
(y) whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (x) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (z) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses
(x) and (y) above constituting at the time of such election or nomination at
least a majority of that board or equivalent governing body;

 

(c)                           Ultimate Parent ceases to (x) be the managing
member of Parent or (y) have, in its capacity as managing member of Parent, the
power to exercise control over and direct the management policies and decisions
of Parent; or

 

(d)                           Parent ceases to own and control, directly or
indirectly, 100% of the Equity Interests of each other Credit Party.

 

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Class” has the meaning set forth in Section 1.4.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means all “Collateral” or similar terms used in the Security
Documents.  The Collateral shall not include any Excluded Properties.

 

“Collateral Access Agreement” means a landlord lien waiver or subordination
agreement, bailee letter or any other agreement, in any case, in form and
substance reasonably acceptable to Administrative Agent and executed by the
parties thereto.

 

8

--------------------------------------------------------------------------------


 

“Commitment” means, for each Lender, the obligation of such Lender to advance to
Borrower the amount set opposite such Lender’s name on Schedule I as its
Commitment, or if such Lender has entered into any Assignment and Acceptance,
set forth for such Lender as its Commitment in the applicable Register, as such
amount (a) may be reduced from time to time pursuant to Section 2.1 or
(b) increased from time to time pursuant to Section 2.19; provided that,
(i) after the Maturity Date, the Commitment for each Lender shall be zero and
(ii) the aggregate amount of the Commitments on the Effective Date is
$300,000,000.

 

“Commitment Letter” means that certain Commitment Letter up to $300 Million
Senior Secured Credit Facility, dated as of July 18, 2017, by and between Select
Energy Services, LLC and Wells Fargo.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. Section 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a compliance certificate executed by a
Responsible Officer of Borrower or such other Person as required by this
Agreement in substantially the same form as Exhibit B.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership, by contract, or otherwise, and the terms “Controlled by” or
“under common Control with” shall have the correlative meanings.

 

“Controlled Group” means all members of a controlled group of corporations and
all businesses (whether or not incorporated) under common control which,
together with Parent or any Subsidiary (as applicable), are treated as a single
employer under Section 414 of the Code.

 

“Consolidated Group” means any affiliated group within the meaning of
Section 1504 of the Code electing to file consolidated federal income tax
returns.

 

“Covenant Testing Period” means a period (a) commencing on the last day of the
fiscal quarter of Borrower most recently ended prior to a Covenant Trigger Event
for which Borrower is required to deliver to Administrative Agent quarterly or
annual financial statements pursuant to Section 5.2 of this Agreement, and
(b) continuing through and including the first day after such Covenant Trigger
Event that Availability has equaled or exceeded the greater of (i) 10% of the
Borrowing Limit, and (ii) $15,000,000 for 60 consecutive calendar days.

 

“Covenant Trigger Event” means if at any time Availability is less than the
greater of (i) 10% of the Borrowing Limit, and (ii) $15,000,000.

 

“Credit Documents” means this Agreement, the Notes, the Letter of Credit
Documents, any guaranties, the Notices of Borrowing, the Notices of Conversion,
the Security Documents, the Fee Letter, the Intercompany Subordination
Agreement, each Borrowing Base Certificate and

 

9

--------------------------------------------------------------------------------


 

each other agreement, instrument, or document executed by a Credit Party or any
Subsidiary of a Credit Party at any time in connection with this Agreement.

 

“Credit Extension” means an Advance or a Letter of Credit Extension.

 

“Credit Parties” means the Borrower and the Guarantors.

 

“Crescent Acquisition” means that acquisition by Rockwater Energy Services, LLC
of all of the issued and outstanding equity interests of Crescent Companies,
LLC, a Delaware limited liability company, pursuant to that certain Contribution
Agreement dated March 28, 2017, by and among Rockwater Energy Services, LLC, WDC
Aggregate LLC and the other contributors party thereto, as amended, restated,
supplemented or otherwise modified from time to time.

 

“Crestview” means Crestview Partners II, L.P., a Delaware limited partnership.

 

“Daily Three-Month LIBOR” means, for any day, the rate of interest equal to the
Eurocurrency Rate for Dollar denominated funds then in effect for delivery for a
three (3) month period.

 

“Debt” means, for any Person, without duplication: (a) indebtedness of such
Person for borrowed money; (b) to the extent not covered under clause (a) above,
obligations under letters of credit and agreements relating to the issuance of
letters of credit, bankers’ acceptances, bank guaranties, surety bonds and
similar instruments; (c) obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments; (d) obligations of such Person
under conditional sale or other title retention agreements relating to any
Properties purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business); (e) obligations of such Person to pay the deferred purchase
price of property or services (including, without limitation, any earn-out
obligations, contingent obligations, or other similar obligations associated
with such purchase but excluding any such obligations to make payments in the
form of Equity Interests of Parent or Ultimate Parent that does not otherwise
constitute Debt) but excluding trade accounts payable in the ordinary course of
business and, in each case, either not past due for more than 90 days after the
date on which such trade account payable was created or being contested in good
faith and for which adequate reserves have been made in accordance with GAAP;
(f) obligations of such Person as lessee under Capital Leases and obligations of
such Person in respect of synthetic leases; (g) obligations of such Person under
any Hedging Arrangement; (h) all obligations of such Person to mandatorily
purchase, redeem, retire, defease or otherwise make any payment in respect of
any Equity Interest in such Person or any other Person on a date certain or upon
the occurrence of certain events or conditions, valued, in the case of a
redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends (which obligations, for
the avoidance of doubt, do not include any obligation to issue Equity Interests
which itself does not constitute Debt), excluding the obligation to buyback
Equity Interests held by any present or former employee in connection with any
severance agreement with such Person; (i) the Debt of any partnership or
unincorporated joint venture in which such Person is a general partner or a
joint venturer, but only to the extent to which there is recourse to such Person
for the payment of such Debt; (j) obligations of such Person under direct or
indirect guaranties in respect of, and obligations (contingent or otherwise) of
such Person to

 

10

--------------------------------------------------------------------------------


 

purchase or otherwise acquire, or otherwise to assure a creditor against loss in
respect of, indebtedness or obligations of others of the kinds referred to in
clauses (a) through (i) above; and (k) indebtedness or obligations of others of
the kinds referred to in clauses (a) through (j) secured by any Lien on or in
respect of any Property of such Person, but if recourse is only to such
Property, then only to the extent of the lesser of the amount of the Debt
secured thereby and the fair market value of the Property subject to such Lien. 
The parties hereto hereby acknowledge and agree that a guaranty provided by a
Person does not constitute Debt of such Person unless the underlying obligations
being guaranteed by such Person constitute Debt.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally, including corporate statutes where such statute is used by a Person
to propose an arrangement involving the compromise of the claims of creditors,
and any law of any jurisdiction permitting a debtor to obtain a stay or a
compromise of the claims of its creditors against it.

 

“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would, unless cured or waived, become an Event
of Default.

 

“Default Rate” means a per annum rate equal to (a) in the case of principal of
any Advance, 2.00% plus the rate otherwise applicable to such Advance as
provided in Section 2.10(a), (b), or (c), and (b) in the case of any other
Obligation, 2.00% plus the non-default rate applicable to Base Rate Advances as
provided in Section 2.10(a).

 

“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Advances within two Business Days of the date such Advances were
required to be funded hereunder unless such Lender notifies Administrative Agent
and Borrower in writing that such failure is the result of such Lender’s good
faith determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
Administrative Agent, Issuing Lender, Swingline Lender or any other Lender any
other amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swingline Advances) within two Business
Days of the date when due, (b) has notified Borrower, Administrative Agent or
Issuing Lender or Swingline Lender in writing that it does not intend to comply
with its funding obligations hereunder, or has made a public statement to that
effect (unless such writing or public statement relates to such Lender’s
obligation to fund an Advance hereunder and states that such position is based
on such Lender’s good faith determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
Administrative Agent or Borrower, to confirm in writing to Administrative Agent
and Borrower that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by
Administrative Agent and Borrower), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had appointed for it a receiver,

 

11

--------------------------------------------------------------------------------


 

custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by Administrative Agent that a Lender is a Defaulting
Lender under any one or more of clauses (a) through (d) above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender upon delivery of written notice of such determination to
Borrower, each Issuing Lender, each Swingline Lender and each Lender under the
applicable Facility.

 

“Deficiency” means, at any time, the excess, if any, of the Outstandings over
the then Borrowing Limit.

 

“Deposit Account” means any deposit account (as that term is defined in the
UCC).

 

“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior twelve months, that is the result of
dividing the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to Credit Parties’
Receivables during such period, by (b) Credit Parties’ billings with respect to
Receivables during such period.

 

“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Receivables by the extent to which
Dilution is in excess of 5%.

 

“Disposition” means any sale, lease, transfer, assignment, conveyance, or other
disposition of any Property; “Dispose” or similar terms shall have correlative
meanings.

 

“Dollars” and “$” means lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States or any state thereof or the District of Columbia.

 

“EBITDA” means, for any period, without duplication, the amount equal to:

 

(a)                                 Parent’s consolidated Net Income for such
period plus

 

(b)                                 to the extent deducted in determining such
consolidated Net Income for such period, Interest Expense, Taxes (and Permitted
Tax Distributions), depreciation, amortization, depletion, and other non-cash
charges for such period (including any non-cash charges resulting from option or
similar equity grants and including any provision for the reduction in the
carrying value of assets recorded in accordance with GAAP and including non-cash
charges resulting from the requirements of ASC 410, 718 and 815) for such period
plus

 

12

--------------------------------------------------------------------------------


 

(c)                                  to the extent deducted in determining such
consolidated Net Income for such period, any cash charges or other expenses and
during the period from the Effective Date through and including November 1,
2019, non-recurring consolidation and integration costs in an aggregate amount
not to exceed $10,000,000, in each case, incurred in connection with the
Transactions during such period plus

 

(d)                                 to the extent deducted in determining such
consolidated Net Income for such period, any cash charges or other expenses
incurred in connection with financing activities under the Existing Rockwater
Credit Agreement and the Existing Select Credit Facility prior to the Effective
Date, whether or not consummated; plus

 

(e)                                  to the extent deducted in determining such
consolidated Net Income for such period, any non-recurring cash charges and
expenses incurred during the period from the Effective Date through and
including November 1, 2019 in connection with the Crescent Acquisition or the
Required Divestiture (as defined in the Effective Date Merger Agreement as in
effect on the Effective Date) in an aggregate amount not to exceed $3,000,000;
plus

 

(f)                                   to the extent deducted in determining such
consolidated Net Income for such period, any non-recurring cash charges and
expenses incurred during such period in connection with Nonordinary Course Asset
Sales and subject to the cap in the proviso at the end of this definition; plus

 

(g)                                  to the extent deducted in determining such
consolidated Net Income for such period, (i) in an aggregate amount not to
exceed $3,000,000 with respect to any individual Permitted Acquisition and
incurred during the 24-month period following the closing of the applicable
Permitted Acquisition, reasonable non-recurring cash charges and expenses
incurred in connection with Permitted Acquisitions during such period (including
excess compensation of prior officers of the acquired Person) and consolidation
and integration costs and (ii) transaction fees and expenses incurred in
connection with Permitted Acquisitions during such period; plus

 

(h)                                 to the extent deducted in determining such
consolidated Net Income for such period, the non-recurring costs and expenses
incurred in connection with the Rule 144A Offering and the initial public
offering of Equity Interests by Ultimate Parent; plus

 

(i)                                     to the extent deducted in determining
such consolidated Net Income for such period, restructuring and other
non-recurring expenses incurred during such period, including severance costs,
costs associated with office, plant or facility openings or closings and
consolidation or relocation costs and fees for such period subject to the cap in
the proviso at the end of this definition; minus

 

(j)                                    all non-cash items of income which were
included in determining such consolidated Net Income (including non-cash income
resulting from the requirements of ASC 410, 718 and 815);

 

provided, that (i) such EBITDA shall be subject to pro forma adjustments for
Acquisitions and Nonordinary Course Asset Sales assuming that such transactions
had occurred on the first day of the determination period, which adjustments
shall be made in accordance with the guidelines for pro forma presentations set
forth by the SEC or in a manner otherwise reasonably acceptable to

 

13

--------------------------------------------------------------------------------


 

Administrative Agent; (ii) notwithstanding anything herein to the contrary, for
purposes of calculating EBITDA, EBITDA attributable to any Foreign Subsidiary,
Unrestricted Subsidiary or any other Person that is not a Credit Party during
such period, shall be disregarded to the extent such amount exceeds 10% of
EBITDA of the Credit Parties during such period, and (iii) for purposes of
calculating EBITDA the aggregate amount of charges and expenses which are added
back pursuant to clauses (f) and (i) above shall not exceed an amount equal to
the greater of (x) $10,000,000 for such four fiscal quarter period and
(y) fifteen percent (15%) of EBITDA (without giving effect to clauses (f) and
(i) above) for such four fiscal quarter period; provided further that,
notwithstanding the foregoing, EBITDA for each period set forth below shall be
the amount set forth opposite such period:

 

Quarter ended

 

EBITDA

 

September 30, 2016

 

$

6,741,835

 

December 31, 2016

 

$

12,016,171

 

March 31, 2017

 

$

17,057,695

 

June 30, 2017

 

$

44,903,912

 

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent; “EEA Member Country”
means any of the member states of the European Union, Iceland, Liechtenstein,
and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date of this Agreement.

 

“Effective Date Merger” means, collectively, the “Mergers” as such term is
defined in the Effective Date Merger Agreement.

 

“Effective Date Merger Agreement” means that certain Agreement and Plan of
Merger dated as of July 18, 2017 by and among Select Energy Services, Inc.,
Raptor Merger Sub, Inc., SES Holdings, LLC, Raptor Merger Sub, LLC, Rockwater
Energy Solutions, Inc. and Rockwater Energy Solutions, LLC.

 

“Effective Date Merger Documents” means the Effective Date Merger Agreement and
all other documents related thereto and executed in connection therewith.

 

“Eligible Assignee” means (a) a Lender (other than a Defaulting Lender); (b) an
Affiliate of a Lender (other than a Defaulting Lender); and (c) any other Person
approved by (i)

 

14

--------------------------------------------------------------------------------


 

Administrative Agent, the Issuing Lender and the Swingline Lender and
(ii) unless an Event of Default has occurred and is continuing at the time any
assignment is effected, Borrower (such approval not to be unreasonably withheld)
; provided, however, that (x) neither Borrower nor an Affiliate of Borrower nor
any natural person shall qualify as an Eligible Assignee, and (y) Borrower shall
be deemed to have given its consent five (5) Business Days after the date
written notice thereof has been delivered to Borrower by the assigning Lender
(through Administrative Agent) unless such consent is expressly refused by
Borrower prior to such fifth (5th) Business Day.

 

“Eligible Billed Receivables” means, as to Credit Parties, on a consolidated
basis and without duplication, all Receivables of such Persons, in each case
reflected on its books in accordance with GAAP which conform to the
representations and warranties in Article IV hereof and in the Security
Documents to the extent such provisions are applicable to the Receivables, and
each of which meets all of the following criteria on the date of any
determination:

 

(a)                                 such Receivable is subject to an Acceptable
Security Interest in favor of Administrative Agent;

 

(b)                                 such Credit Party has good and marketable
title to such Receivable;

 

(c)                                  such Receivable has been billed
substantially in accordance with billing practices of such Credit Party in
effect on the Effective Date and such Receivable is not unpaid for more than
(i) 90 days (or, with respect to Eligible Billed Receivables that do not
constitute more than 10% of the Borrowing Base, 120 days) from the date of the
invoice or (ii) 60 days past the due date;

 

(d)                                 such Receivable was created in the ordinary
course of business of any Credit Party from the performance by such Credit Party
of services which have been fully and satisfactorily performed (and not a
progress billing or contingent upon any further performance), rental of goods or
from the absolute sale on open account (and not on consignment, on approval or
on a “sale or return” basis) by such Credit Party of goods (i) in which such
Credit Party had sole and complete ownership and (ii) which have been shipped or
delivered to the Account Debtor;

 

(e)                                  such Receivable represents a legal, valid
and binding payment obligation of the Account Debtor thereof enforceable in
accordance with its terms;

 

(f)                                   such Receivable is not due from an Account
Debtor that has more than 50% of its aggregate Receivables owed to any Credit
Party more than 90 days past the invoice date;

 

(g)                                  such Receivable is owed by an Account
Debtor that any Credit Party deems to be creditworthy and is not owed by an
Account Debtor which has (i) applied for, suffered, or consented to the
appointment of any receiver, custodian, trustee, or liquidator of its assets,
(ii) has had possession of all or a material part of its property taken by any
receiver, custodian, trustee or liquidator, (iii) filed, or had filed against
it, any request or petition for liquidation, reorganization, arrangement,
adjustment of debts, adjudication as bankrupt, winding-up, or voluntary or
involuntary case under any Debtor Relief Laws, (iv) has admitted in writing

 

15

--------------------------------------------------------------------------------


 

its inability to, or is generally unable to, pay its debts as they become due,
(v) become insolvent, or (vi) ceased operation of its business;

 

(h)                                 the Account Debtor on such Receivable is not
a Credit Party, an Affiliate  of a Credit Party, nor a director, officer or
employee of a Credit Party or of an Affiliate of Credit Party (other than with
respect to a portfolio company of Crestview and its Investment Affiliates, B-29
Investments, L.P., a Texas limited partnership, and its Investment Affiliates,
SCF Partners, L.P., a Delaware limited partnership, and its Investment
Affiliates, in each case who owes such Receivable pursuant to a sale made
between such Account Debtor and a Credit Party on an arm’s-length basis, for
fair market value, and in the ordinary course of business (such Account Debtors,
“Affiliate Account Debtors”); provided, that in no event shall more than
$2,000,000 in the aggregate of Eligible Accounts (whether Eligible Billed
Receivables or Eligible Unbilled Receivables) be predicated on Receivables owed
by Affiliate Account Debtors;

 

(i)                                     such Receivable is evidenced by an
invoice and not evidenced by any chattel paper, promissory note or other
instrument;

 

(j)                                    (i) such Receivable, together with all
other Receivables due from the same Account Debtor (other than an Account Debtor
described in clause (ii) below) does not comprise more than 25% of the aggregate
Receivables of all Credit Parties with respect to all such Account Debtors or
(ii) in the case of Account Debtors whose securities (or such Account Debtor’s
parent company’s securities) are rated BBB or better by S&P or Baa3 or better by
Moody’s, such Receivable, together with all other Receivables due from the same
Account Debtor, do not comprise more than 30% of the aggregate Receivables of
all Credit Parties with respect to all such Account Debtors (provided, however,
that the amount of any such Receivable excluded pursuant to this clause
(j) shall only be the excess of such amount);

 

(k)                                 such Receivable is not subject to any
dispute, set-off, counterclaim, defense, allowance or adjustment or a claim for
any such dispute, set-off, counterclaim, defense, allowance or adjustment by the
Account Debtor thereof (provided, however, that the amount of any such
Receivable excluded pursuant to this clause (k) shall only be the amount of such
dispute, set-off, counterclaim, defense, allowance or adjustment or claimed
dispute, set-off, counterclaim, defense, allowance or adjustment);

 

(l)                                     such Receivable is owed in Dollars and
is due from an Account Debtor organized under applicable law of the United
States or any state of the United States;

 

(m)                             such Receivable is not due from the United
States government, or any department, agency, public corporation, or
instrumentality thereof, unless the Federal Assignment of Claims Act of 1940, as
amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.), and any other
steps necessary to perfect the Lien of Administrative Agent in such Receivable
has been complied with to Administrative Agent’s satisfaction;

 

(n)                                 such Receivable is not owed by an Account
Debtor that is a Sanctioned Person or a Sanctioned Entity;

 

(o)                                 such Receivable is not the result of
(i) work-in-progress or otherwise represents the right to receive progress
payments or other advance billings that are due prior to

 

16

--------------------------------------------------------------------------------


 

the completion of performance of the subject contract for goods or services,
(ii) finance or service charges, or (iii) payments of interest;

 

(p)                                 such Receivable has not been written off the
books of any Credit Party or otherwise designated as uncollectible by any Credit
Party;

 

(q)                                 such Receivable is not subject to any
reduction thereof, other than discounts and adjustments given in the ordinary
course of business and deducted from such Receivable;

 

(r)                                    such Receivable is not a newly created
Receivable resulting from the unpaid portion or credit balance of a partially
paid Receivable;

 

(s)                                   such Receivable is not subject to any
third party’s rights (including Permitted Liens other than Liens permitted under
Section 6.2(d) for taxes that are not yet due and payable) which would be
superior to the Lien of Administrative Agent created under the Credit Documents;
and

 

(t)                                    such Receivable is not otherwise deemed
ineligible by Administrative Agent in its Permitted Discretion.

 

In the event that a Receivable which was previously a Eligible Billed Receivable
ceases to be an Eligible Billed Receivable hereunder, Borrower shall notify
Administrative Agent thereof on and at the time of submission to Administrative
Agent of the next Borrowing Base Certificate.  In determining the amount of an
Eligible Billed Receivable, the face amount of such Receivable shall be reduced
by, without duplication, to the extent not reflected in such face amount,
(i) the amount of all accrued and actual discounts, claims, credits or credits
pending, promotional program allowances, price adjustments, finance charges or
other allowances, payables or obligations to the Account Debtor (including any
amount that any Credit Party may be obligated to rebate to an Account Debtor
pursuant to the terms of any agreement or understanding (written or oral)),
(ii) all taxes, duties or other governmental charges included in such
Receivable, and (iii) the aggregate amount of all cash received in respect of
such Receivable but not yet applied by any Credit Party to reduce the amount of
such Receivable.

 

Notwithstanding the foregoing, Administrative Agent may, from time to time, in
the exercise of its Permitted Discretion, change the criteria for Eligible
Billed Receivables based on either: (A) an event, condition or other
circumstance arising after the Effective Date or (B) an event, condition or
other circumstance existing on the Effective Date to the extent Administrative
Agent has no written notice thereof from any Credit Party prior to the Effective
Date or is not otherwise reflected in any appraisals, field exams, reports or
other similar written information received by Administrative Agent in connection
with this Agreement prior to the Effective Date, in either case under clause
(A) or (B) which adversely affects (other than in a de minimis manner) or could
reasonably be expected to adversely affect (other than in a de minimis manner),
the Receivables as determined by Administrative Agent in its Permitted
Discretion.  If any Receivable is deemed ineligible solely as a result of clause
(t) above or as a result of a change in criteria permitted in the previous
sentence, then Administrative Agent shall notify Borrower of such ineligibility
or such change in criteria.

 

17

--------------------------------------------------------------------------------


 

“Eligible Inventory” means with respect to any Credit Party, Inventory that is
of a type customarily held as Inventory in the respective Credit Party’s
business, and held for sale or Disposition in the ordinary course of such Credit
Party’s business, but specifically excluding Inventory which meets any of the
following conditions or descriptions:

 

(a)                                 Inventory in which Administrative Agent does
not have an Acceptable Security Interest;

 

(b)                                 Inventory with respect to which a claim
exists disputing the applicable Credit Party’s title to or right to possession;

 

(c)                                  obsolete or slow moving Inventory for which
a reserve has been booked by the applicable Credit Party in accordance with
GAAP;

 

(d)                                 rejected, spoiled or damaged Inventory, or
otherwise not readily saleable or usable in its present state for the use for
which it was processed or purchased;

 

(e)                                  Inventory that has been shipped or
delivered to a customer on consignment, on a sale or return basis, or on the
basis of any similar understanding;

 

(f)                                   Inventory which is in transit (provided
that, “in transit” shall be deemed not to include any situation or circumstance
where each of the following conditions are met: (i) the Inventory is “in
transit” between Credit Parties and (ii) a Credit Party retains title to such
Inventory);

 

(g)                                  Inventory held for lease;

 

(h)                                 Inventory (i) stored at locations holding
less than $250,000 of the aggregate value of Inventory, (ii) which is located on
premises owned or operated by the customer that is to purchase such Inventory or
(iii) which is located at any Third Party Location that is not subject to a
Collateral Access Agreement other than, as to any determination of the Borrowing
Base, such premises described in this clause (h)(iii) which are covered under a
Reserve in Administrative Agent’s Permitted Discretion;

 

(i)                                     Inventory that does not comply with any
Legal Requirement or the standards imposed by any Governmental Authority having
authority over such Inventory or such applicable Credit Party with respect to
its manufacture, use, or sale;

 

(j)                                    Inventory that is bill and hold goods or
deferred shipment;

 

(k)                                 Inventory evidenced by any negotiable
document of title unless such document of title has been delivered to
Administrative Agent, duly endorsed and accompanied by duly executed instruments
of transfer or assignment, all in form and substance satisfactory to
Administrative Agent;

 

(l)                                     Inventory produced in violation of the
Fair Labor Standards Act or that is subject to the “hot goods” provisions
contained in Title 29 U.S.C. §215;

 

18

--------------------------------------------------------------------------------


 

(m)                             Inventory that is subject to any agreement which
would, in any material respect, restrict Administrative Agent’s ability to sell
or otherwise dispose of such Inventory;

 

(n)                                 Inventory that is located in a jurisdiction
outside the United States, any state thereof or any territory or possession of
the United States that has not adopted Article 9 of the UCC;

 

(o)                                 Inventory that is subject to any third
party’s Lien (including Permitted Liens) which would be superior to the Lien of
Administrative Agent created under the Credit Documents (other than Liens
permitted under Section 6.2(b) which are covered under a Reserve in
Administrative Agent’s Permitted Discretion and Liens permitted under
Section 6.2(d) for taxes that are not yet due and payable);

 

(p)                                 Inventory that would constitute work in
process (which, for the avoidance of doubt, shall not exclude as ineligible
chemical substances that may be blended into solutions);

 

(q)                                 Inventory that would constitute a custom or
specialty blend for a specific customer which cannot be sold to any other
customer without requiring additional processing in any material respect; or

 

(r)                                    Inventory that is otherwise deemed
ineligible by Administrative Agent in its Permitted Discretion.

 

Inventory which is at any time Eligible Inventory but which subsequently fails
to meet any of the foregoing requirements shall forthwith cease to be Eligible
Inventory at the time of submission of the next Borrowing Base Certificate until
such time as the foregoing requirements are met with respect to such Inventory. 
Notwithstanding the foregoing, Administrative Agent may, from time to time,
change the criteria for Eligible Inventory based on either: (i) an event,
condition or other circumstance arising after the Effective Date, or (ii) an
event, condition or other circumstance existing on the Effective Date to the
extent Administrative Agent has no written notice thereof from any Credit Party
prior to the Effective Date or is not otherwise reflected in any appraisals,
field exams, reports or other similar written information received by
Administrative Agent in connection with this Agreement prior to the Effective
Date, in either case under clause (i) or (ii) which adversely affects (other
than in a de minimis manner) or, could reasonably be expected to adversely
affect (other than in a de minimis manner), the Inventory, as determined by
Administrative Agent in its Permitted Discretion.  If any Inventory is deemed
ineligible solely as a result of clause (r) above or as a result of a change in
criteria permitted in the previous sentence, then Administrative Agent shall
notify Borrower of such ineligibility or such change in criteria.

 

“Eligible Receivables” means collectively Eligible Billed Receivables and
Eligible Unbilled Receivables.

 

“Eligible Unbilled Receivables” means Receivables of a Credit Party arising from
the shipment of goods or the provision of services that qualify as Eligible
Billed Receivables except that such Receivables have not yet been billed to the
applicable Account Debtor; provided that a Receivable shall cease to be an
Eligible Unbilled Receivable upon the earlier of (i) the date such Receivable is
billed to the applicable Account Debtor and (ii) 45 days after the goods giving
rise

 

19

--------------------------------------------------------------------------------


 

to such Receivable have been shipped to the applicable Account Debtor or the
service has been performed.  In determining the amount to be included, Eligible
Unbilled Receivables shall be calculated net of customer deposits and unapplied
cash.

 

“Employee Benefit Plan” means an “employee benefit plan” within the meaning of
Section 3(3) of ERISA which any Credit Party establishes for the benefit of its
employees or for which any Credit Party has liability to make a contribution,
including by reason of being a member of a Controlled Group, other than a
Multiemployer Plan.

 

“Environment” or “Environmental” shall have the meanings set forth in 42 U.S.C.
9601(8) (1988).

 

“Environmental Claim” means any third party (including any Governmental
Authority) action, lawsuit, claim, demand, regulatory action or proceeding,
order, decree, consent agreement or written notice of potential or actual
responsibility or violation which seeks to impose liability under any
Environmental Law.

 

“Environmental Law” means all federal, state, and local laws, rules,
regulations, ordinances, orders, decisions, enforceable agreements, and other
Legal Requirements, including duties imposed under common law, now or hereafter
in effect and relating to, or in connection with the Environment, including
without limitation CERCLA, relating to (a) pollution, contamination, injury,
destruction, loss, protection, cleanup, reclamation or restoration of the air,
surface water, groundwater, land surface or subsurface strata, or other natural
resources; (b) solid, gaseous or liquid waste generation, treatment, processing,
recycling, reclamation, cleanup, storage, disposal or transportation;
(c) exposure to pollutants, contaminants, hazardous, or toxic substances,
materials or wastes; or (d) the manufacture, processing, handling,
transportation, distribution in commerce, use, storage or disposal of hazardous,
or toxic substances, materials or wastes.

 

“Environmental Permit” means any permit, license, order, approval, registration
or other authorization required or issued under Environmental Law.

 

“Equity Funded Acquisition” means any Acquisition that is fully funded solely
with Equity Issuance Proceeds and were not applied in increasing EBITDA for
purposes of Section 7.7.

 

“Equity Funded Capital Expenditure” means Capital Expenditures that are fully
funded solely with Equity Issuance Proceeds and were not applied in increasing
EBITDA for purposes of Section 7.7.

 

“Equity Interest” means with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person.

 

“Equity Issuance” means any issuance of common Equity Interests by Borrower,
Parent or Ultimate Parent, including any such issuance upon the exercise of
warrants to purchase equity by the holders thereof.

 

20

--------------------------------------------------------------------------------


 

“Equity Issuance Proceeds” means, with respect to any Equity Issuance, all cash
and cash equivalent proceeds or cash equivalent investments received by Borrower
from such Equity Issuance (other than from any other Credit Party but including
Ultimate Parent) after payment of, or provision for, all underwriter fees and
expenses, SEC and blue sky fees, printing costs, fees and expenses of
accountants, lawyers and other professional advisors, brokerage commissions and
other out-of-pocket fees and expenses actually incurred in connection with such
Equity Issuance.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurocurrency Advance” means an Advance that bears interest based upon the
Eurocurrency Rate.

 

“Eurocurrency Rate” means,

 

(a)                                 in determining Eurocurrency Rate for
purposes of the “Daily Three-Month LIBOR”, the rate per annum for Dollar
deposits quoted by Administrative Agent for the purpose of calculating effective
rates of interest for loans making reference to the “Daily Three-Month LIBOR”,
as the inter-bank offered rate in effect from time to time for delivery of funds
for three (3) months in amounts approximately equal to the principal amount of
the applicable Advances; provided that, (i) Administrative Agent may base its
quotation of the inter-bank offered rate upon such offers or other market
indicators of the inter-bank market as Administrative Agent in its reasonable
discretion deems appropriate including, but not limited to, the rate determined
under the following clause (b), and (ii) such rate per annum shall be generally
applicable to all credit facilities agented by Administrative Agent which makes
reference to the “Daily Three-Month LIBOR” or words of similar import; and

 

(b)                                 in determining Eurocurrency Rate for all
other purposes, for the Interest Period for each Eurocurrency Advance comprising
the same Borrowing, the interest rate per annum (rounded upward to the nearest
whole multiple of 1/100 of 1%) equal to (i) the applicable London interbank
offered rate for deposits in Dollars for such Borrowing appearing on Reuters
Screen LIBOR01 (or any successor or substitute page for such service or any
successor or substitute for such service) as of 11:00 a.m. (London, England
time) two Business Days prior to the first day of such Interest Period, and
having a maturity equal to such Interest Period, and (ii) if the rate as
determined under clause (i) is not available at such time for any reason, then
the rate determined by Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in immediately
available funds in the approximate amount of the Eurocurrency Advance being
made, continued or converted by Administrative Agent and with a term equivalent
to such Interest Period would be offered by Administrative Agent’s London Branch
(or other branch or Affiliate of Administrative Agent, or in the event that
Administrative Agent does not have a London branch, the London branch of a
Lender chosen by Administrative Agent)) to major banks in the London or other
offshore interbank market for such

 

21

--------------------------------------------------------------------------------


 

currency at their request at approximately 11:00 a.m. (London time) two Business
Days prior to the commencement of such Interest Period;

 

provided that, in any event, if the applicable interest rate as determined under
any of the preceding provisions of this definition is less than 0%, then
“Eurocurrency Rate” shall be deemed to be equal to 0% for such determination. 
Each determination of the Eurocurrency Rate shall be made by Administrative
Agent and shall be conclusive in the absence of manifest error.

 

“Event of Default” has the meaning specified in Section 7.1.

 

“Excess” has the meaning specified in Section 2.19.

 

“Excluded Perfection Collateral” shall mean, unless otherwise elected by
Administrative Agent during the continuance of an Event of Default, collectively
(a) deposit accounts, commodities accounts and securities accounts to the extent
an Account Control Agreement is not required under this Agreement, and (b) any
other type of Property (i) in which a security interest cannot be perfected by
the filing of a financing statement under the UCC or a similar filing under the
respective foreign jurisdiction, and (ii) with respect to which Administrative
Agent has determined, in its reasonable discretion that the cost of perfecting a
security interest in such Property are excessive in relation to the value of the
Lien to be afforded thereby.

 

“Excluded Properties” means the “Excluded Collateral” as defined in the Guaranty
and Security Agreement.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Hedge
Obligation if, and to the extent that, all or a portion of the guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Hedge Obligation (or any guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guaranty of such Guarantor or the grant
of such security interest becomes effective with respect to such Hedge
Obligation.  If a Hedge Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion or such Hedge
Obligation that is attributable to swaps for which such guaranty or security
interest is or becomes illegal.

 

“Excluded Taxes” means, any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, any U.S.
federal withholding Tax that is imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to the applicable law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an

 

22

--------------------------------------------------------------------------------


 

assignment request by Borrower in Section 2.16) or (ii) such Lender changes its
lending office (other than a change in lending office requested by a Credit
Party pursuant to Section 2.16), except in each case to the extent that,
pursuant to Section 2.15(b), amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office,
(c) United States Taxes attributable to such Recipient’s failure or inability to
comply with Section 2.15(g) or Section 2.15(h), and (d) any U.S. federal
withholding Taxes that are imposed by FATCA.

 

“Executive Officer” means any Responsible Officer of a Restricted Subsidiary who
is, as part of his/her employment with such Restricted Subsidiary, in contact
with any Responsible Officer of Borrower or Parent regarding the business and
operations of such Restricted Subsidiary on a regular basis.

 

“Existing Letters of Credit” means those letters of credit described on Schedule
1.1.

 

“Existing Rockwater Credit Agreement” means that certain Amended and Restated
Credit Agreement, dated as of March 9, 2015, among Rockwater Energy Solutions,
LLC, Rockwater Energy Solutions Canada Inc., Rockwater Production Testing Ltd.,
Wells Fargo Bank, National Association, as US Administrative Agent, HSBC Bank
Canada as Canadian Administrative Agent, and the lenders from time to time party
thereto, as the same has been amended prior to the Effective Date.

 

“Existing Select Credit Agreement” means that certain Amended and Restated
Credit Agreement, dated as of May 3, 2011, among Select Energy Services, LLC, a
Delaware limited liability company, Wells Fargo Bank, National Association, as
Administrative Agent, and the lenders from time to time party thereto, as the
same has been amended prior to the Effective Date.

 

“Facility” means, collectively, (a) the revolving credit facility described in
Section 2.1(a), (b) the Swingline subfacility provided by Swingline Lender
described in Section 2.4 and (c) the letter of credit subfacility provided or
deemed to be provided by the Issuing Lender described in Section 2.3.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement,
treaty or convention of which the United States is a party entered into in
connection with the implementation of such Sections of the Code and any fiscal
or regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreement, treaty or convention.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal

 

23

--------------------------------------------------------------------------------


 

Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate charged to Administrative Agent (in its individual
capacity) on such day on such transactions as determined by Administrative
Agent, and (c) in any event, the Federal Funds Rate shall not be less than zero.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.

 

“Fee Letter” means that certain fee letter dated as of the Effective Date among
Borrower and Wells Fargo.

 

“Fixed Charges” means, with respect to any fiscal period and with respect to the
Parent and its Restricted Subsidiaries determined on a consolidated basis in
accordance with GAAP, the sum, without duplication, of (a) Interest Expense
required to be paid (other than interest paid-in-kind, amortization of financing
fees, and other non-cash Interest Expense) during such period, (b) scheduled
principal payments in respect of Debt that are required to be paid during such
period, (c) all federal, state, and local income taxes required to be paid
during such period, and (d) all Restricted Payments paid (whether in cash or
other property, other than common Equity Interests) during such period.

 

“Fixed Charge Coverage Ratio” means, with respect to any fiscal period and with
respect to Parent and its Restricted Subsidiaries determined on a consolidated
basis in accordance with GAAP, the ratio of (a) EBITDA for such period minus
Unfinanced Capital Expenditures made (to the extent not already incurred in a
prior period) or incurred during such period, to (b) Fixed Charges for such
period, all calculated for the period of four consecutive fiscal quarters ended
on such date (or, if such date is not the last day of a fiscal quarter, ended on
the last day of the fiscal quarter most recently ended prior to such date for
which financial statements are available); provided that, for purposes of
calculating the Fixed Charge Coverage Ratio for any period ending on or prior to
March 31, 2018, Unfinanced Capital Expenditures and the components of Fixed
Charges for each period set forth below shall be the amounts set forth opposite
such period below:

 

Quarter
ended

 

Unfinanced
Capital
Expenditures

 

Interest
Expense

 

Scheduled
Principal
Payments

 

Taxes

 

Restricted
Payments

 

December 31, 2016

 

$

9,376,000

 

$

5,593,000

 

$

432,000

 

$

(941,000

)

$

0

 

March 31, 2017

 

$

21,392,000

 

$

2,193,000

 

$

566,000

 

$

(31,000

)

$

0

 

June 30, 2017

 

$

38,032,000

 

$

1,143,000

 

$

491,000

 

$

(892,000

)

$

0

 

 

24

--------------------------------------------------------------------------------


 

“Foreign Lender” means any Lender that is not a US Person.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Applicable Percentage of
the outstanding Letter of Credit Obligations with respect to Letters of Credit
issued by Issuing Lender other than Letter of Credit Obligations as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to any Swingline Lender, such Defaulting Lender’s Applicable Percentage
of outstanding Swingline Advances made by Swingline Lender other than Swingline
Advances as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders.

 

“FSHCO” means (a) a Domestic Subsidiary that owns (directly or through its
Subsidiaries) no material assets other than the Equity Interests or Equity
Interests and indebtedness of one or more CFCs and (b) EnerMAX Services
Holdings, LLC and EnerMAX Services G.P. ULC.

 

“Funded Debt” means, as to the Parent and its consolidated Restricted
Subsidiaries, without duplication:

 

(a)                                 all Debt of such Restricted Entity of the
type described in clauses (a), (b), (c), (d) and (f) of the definition of “Debt”
but excluding any Debt permitted under Section 6.1(m);

 

(b)                                 all Debt of such Restricted Entity of the
type described in clause (e) of the definition of “Debt” other than (i) trade
accounts payable incurred in the ordinary course of business, and
(ii) contingent obligations of such Restricted Entity to pay the deferred
purchase price of property to the extent, and only to the extent, (A) such
obligations are contingent and (B) with respect to earn out obligations, the
amount of such earn out obligations is not known and payable;

 

(c)                                  all Debt of such Restricted Entity of the
type described in clause (h) of the definition of “Debt”;

 

(d)                                 all Debt of such Restricted Entity of the
type described in clause (i) of the definition of “Debt”, but only to the extent
such Debt is of the type included in clauses (a) through (c) above;

 

(e)                                  all Debt of such Restricted Entity of the
type described in clause (j) of the definition of “Debt” but only in respect of
Debt of any other Person (other than a Restricted Entity) of the type included
in clauses (a) through (d) above; and

 

(f)                                   all Debt of others of the type included in
clauses (a) through (e) above secured by any Lien on or in respect of any
Property of such Restricted Entity, but if recourse is only to such Property,
then only to the extent of the lesser of the amount of the Debt secured thereby
and the fair market value of the Property subject to such Lien.

 

25

--------------------------------------------------------------------------------


 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, applied on a basis consistent with the requirements of
Section 1.3.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantor” means any Person that now or hereafter guaranties all or a portion
of the Secured Obligations, including (a) Parent, (b) each Restricted Subsidiary
of the Parent (including those listed on Schedule 4.11) required to guaranty the
Secured Obligations pursuant to Section 5.6, and (c) any Person that is a
“Guarantor” under the Guaranty and Security Agreement; provided, that any
Foreign Subsidiary, Subsidiary of a Foreign Subsidiary, or a FSHCO shall not be
a Guarantor.

 

“Guaranty and Security Agreement” means the Guaranty and Security Agreement,
substantially in the form of Exhibit E, among Borrower, the Guarantors, the
Restricted Subsidiaries party thereto and Administrative Agent for the benefit
of the Secured Parties.

 

“Hazardous Substance” means any substance or material identified as hazardous or
extremely hazardous pursuant to CERCLA and those regulated as hazardous or toxic
under any other Environmental Law, including without limitation pollutants,
contaminants, petroleum, petroleum products, radionuclides, and radioactive
materials.

 

“Hazardous Waste” means any substance or material regulated or designated as a
hazardous waste pursuant to any Environmental Law.

 

“Hedge Obligation” means, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Hedging Arrangement” means a hedge, call, swap, collar, floor, cap, option,
forward sale or purchase or other contract or similar arrangement (including any
obligations to purchase or sell any commodity or security at a future date for a
specific price) which is entered into to reduce or eliminate or otherwise
protect against the risk of fluctuations in prices or rates, including interest
rates, foreign exchange rates, commodity prices and securities prices.

 

“Increase” has the meaning specified in Section 2.19.

 

“Increase Date” has the meaning specified in Section 2.19.

 

“Increase Joinder” has the meaning specified in Section 2.19.

 

“Increased Reporting Event” means if at any time Availability is less than the
greater of (a) 15% of the Borrowing Limit, and (b) $22,500,000.

 

26

--------------------------------------------------------------------------------


 

“Increased Reporting Period” means the period commencing after an Increased
Reporting Event and continuing until the first date after the Increased
Reporting Event that Availability has equaled or exceeded the greater of (a) 15%
of the Borrowing Limit and (b) $22,500,000 for 30 consecutive days.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 9.1.

 

“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated as of even date with this Agreement, executed and delivered by
each Credit Party and certain of its Subsidiaries, and Agent, the form and
substance of which is reasonably satisfactory to Agent.

 

“Interest Expense” means, for any period and with respect to Borrower and its
Restricted Subsidiaries, total interest expense as determined in conformity with
GAAP.  For the avoidance of doubt, Interest Expense shall exclude amortization
of financing fees, the accretion or accrual of discounted liabilities, and all
other non-cash interest.

 

“Interest Period” means for each Eurocurrency Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurocurrency Advance
is made or deemed made and ending on the last day of the period selected by
Borrower pursuant to the provisions below and Section 2.6, and thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by Borrower
pursuant to the provisions below and Section 2.6.  The duration of each such
Interest Period shall be one, two, three, or six months, in each case as
Borrower may select, provided that:

 

(a)                                 whenever the last day of any Interest Period
would otherwise occur on a day other than a Business Day, the last day of such
Interest Period shall be extended to occur on the next succeeding Business Day,
provided that if such extension would cause the last day of such Interest Period
to occur in the next following calendar month, the last day of such Interest
Period shall occur on the next preceding Business Day;

 

(b)                                 any Interest Period which begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month in which it would have
ended if there were a numerically corresponding day in such calendar month; and

 

(c)                                  no Borrower may select any Interest Period
for any Advance which ends after the Maturity Date.

 

“Inventory” of any Person means all inventory (as defined in the UCC) owned by
such Person, wherever located and whether or not in transit.

 

27

--------------------------------------------------------------------------------


 

“Inventory Reserves” means, as of any date of determination, (a) Landlord
Reserves in respect of Inventory, and (b) those reserves that Administrative
Agent deems necessary or appropriate, in its Permitted Discretion and subject to
Section 2.1(c), to establish and maintain (including reserves for slow moving
Inventory and Inventory shrinkage) with respect to Eligible Inventory or the
Commitments, including based on the results of appraisals.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, guarantee (by guaranty or other arrangement)
or assumption of Debt of, or purchase or other acquisition of any other Debt or
equity participation or interest in, another Person, including any partnership
or joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“Investment Affiliate” means, with respect to any Person, a fund or investment
vehicle that (a) is organized by such Person, for the purpose of making equity
or debt investments in one or more companies and (b) is controlled by, or under
common control with such Person.  For purposes of this definition, “control”
means the power to direct or cause the direction of management and policies of a
Person, whether by contract or otherwise

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Lender” means Wells Fargo, in its capacity as the Lender that issues
Letters of Credit pursuant to the terms of this Agreement and, solely with
respect to the Existing Letter of Credit issued by ZB, N.A. DBA Amegy Bank with
Liberty Mutual Insurance Company as the named beneficiary and more fully
described on Schedule 1.1, ZB, N.A. DBA Amegy Bank.

 

“Joint Book Runners” has the meaning set forth in the preamble.

 

“Joint Lead Arrangers” has the meaning set forth in the preamble.

 

“Joint Venture” means, with respect to any Person (the “holder”) at any date,
any incorporated, formed or organized corporation, limited liability company,
partnership, association or other entity, a less than a majority of whose
outstanding Voting Securities shall at any time be owned by the holder or one or
more Subsidiaries of the holder.  Unless expressly provided otherwise, all
references herein to any “Joint Venture” or “Joint Ventures” means a Joint
Venture or Joint Ventures of a Credit Party.

 

“Landlord Reserve” means, as to each location at which Borrower has books and
records or Inventory located and as to which a Collateral Access Agreement has
not been received by Administrative Agent, a reserve in an amount equal to 3
months’ rent, storage charges, fees or

 

28

--------------------------------------------------------------------------------


 

other amounts under the lease or other applicable agreement relative to such
location or, if greater and Administrative Agent so elects, the number of
months’ rent, storage charges, fees or other amounts for which the landlord,
bailee, warehouseman or other property owner will have, under applicable law, a
Lien on the Inventory or Receivables of Borrower to secure the payment of such
amounts under the lease or other applicable agreement relative to such location.

 

“Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or official interpretation of any of the
foregoing) of, and the terms of any license or permit issued by, any
Governmental Authority, including, but not limited to, Regulations T, U, and X.

 

“Lender Parties” means Lenders, the Issuing Lenders, the Swingline Lenders and
Administrative Agent.

 

“Lenders” means Lenders having a Commitment or if such Commitments have been
terminated, Lenders that are owed Advances.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and
Administrative Agent.

 

“Letter of Credit” means any standby or commercial letter of credit issued or
deemed issued by Issuing Lender for the account of Borrower or any Guarantor
pursuant to the terms of this Agreement, in such form as may be agreed by
Borrower, such Guarantor and Issuing Lender.  Letters of Credit include the
Existing Letters of Credit set forth on Schedule 1.1.

 

“Letter of Credit Application” means Issuing Lender’s standard form letter of
credit application for standby or commercial letters of credit which has been
executed by Borrower, the applicable Guarantor and accepted by Issuing Lender in
connection with the issuance of a Letter of Credit.

 

“Letter of Credit Documents” means all Letters of Credit, Letter of Credit
Applications and amendments thereof, and agreements, documents, and instruments
entered into in connection therewith or relating thereto.

 

“Letter of Credit Exposure” means, at the date of its determination by
Administrative Agent, the aggregate outstanding undrawn amount of Letters of
Credit plus the aggregate unpaid amount of all of Borrower’s payment obligations
under drawn Letters of Credit.

 

“Letter of Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.

 

“Letter of Credit Maximum Amount” means $40,000,000; provided that, on and after
the Maturity Date, the Letter of Credit Maximum Amount shall be zero.

 

“Letter of Credit Obligations” means any obligations of Borrower under this
Agreement in connection with the Letters of Credit.

 

29

--------------------------------------------------------------------------------


 

“Letter of Credit Termination Date” means the 5th day prior to the Maturity
Date.

 

“Leverage Ratio” means, as of any date of determination the result of (a) the
amount of Funded Debt as of such date minus Qualified Cash as of such date, to
(b) EBITDA for the trailing twelve month period most recently ended as of such
date for which Administrative Agent has received financial statements pursuant
to Section 5.1(a) or 5.1(b), as applicable.

 

“Lien” means any mortgage, lien, pledge, charge, deed of trust, security
interest, hypothec or encumbrance to secure or provide for the payment of any
obligation of any Person, whether arising by contract, operation of law, or
otherwise (including the interest of a vendor or lessor under any conditional
sale agreement, Capital Lease, or other title retention agreement).

 

“Liquid Investments” means (a) readily marketable direct full faith and credit
obligations of the United States of America or obligations unconditionally
guaranteed by the full faith and credit of the United States of America;
(b) commercial paper issued by (i) any Lender or any Affiliate of any Lender or
(ii) any commercial banking institutions or corporations rated at least P-1 by
Moody’s or A-1 by S&P; (c) certificates of deposit, time deposits, and bankers’
acceptances issued by (i) any of the Lenders or (ii) any other commercial
banking institution which is a member of the Federal Reserve System and has a
combined capital and surplus and undivided profits of not less than
$250,000,000.00 and rated Aa by Moody’s or AA by S&P; (d) repurchase agreements
which are entered into with any of the Lenders or any major money center banks
included in the commercial banking institutions described in clause (c) and
which are secured by readily marketable direct full faith and credit obligations
of the government of the United States of America or any agency thereof;
(e) investments in any money market fund which holds investments substantially
of the type described in the foregoing clauses (a) through (d); and (f) other
investments made through Administrative Agent or its Affiliates.  All the Liquid
Investments described in clauses (a) through (d) above shall have maturities of
not more than 365 days from the date of issue.

 

“Loan Account” has the meaning specified in Section 2.14(h).

 

“Majority Lenders” means, at any time, Lenders having or holding more than 50%
of the Maximum Exposure Amount of all Lenders; provided, that (i) at any time
there are two or more Lenders (who are not Affiliates of one another or
Defaulting Lenders), “Majority Lenders” must include at least two Lenders (who
are not Affiliates of one another); (ii) in any event, if there are two or more
Lenders, the Maximum Exposure Amount of any Defaulting Lender shall be excluded
for purposes of making a determination of Majority Lenders unless all Lenders
are Defaulting Lenders, and (iii) for purposes of this definition, Letter of
Credit Exposure shall be deemed to be held by the Lender that is the Issuing
Lender to the extent it has not been reallocated among the Lenders or cash
collateralized in accordance with Section 2.18.

 

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

 

“Material Acquisition” means any Permitted Acquisition with consideration of
$25,000,000 or more.

 

30

--------------------------------------------------------------------------------


 

“Material Adverse Change” means any event, development or circumstance that has
had or would reasonably be expected to have a material adverse effect on (a) the
business, operations, property or financial condition of Borrower and its
Restricted Subsidiaries, taken as a whole; or (b) on the validity or
enforceability of any Credit Document or any right or remedy of any Secured
Party under any Credit Document.

 

“Maturity Date” means the earlier of (a) November 1, 2022, and (b) the earlier
termination in whole of the Commitments pursuant to Section 2.1(b) or
Article VII.

 

“Maximum Exposure Amount” means, at any time for each Lender, the sum of (a) the
unfunded Commitment held by such Lender at such time, if any, plus (b) the Total
Outstandings held by such Lender at such time (with the aggregate amount of such
Lender’s risk participation and funded participation in the Letter of Credit
Obligations and Swingline Advances being deemed “held” by such Lender for
purposes of this definition).

 

“Maximum Rate” means the maximum nonusurious interest rate under applicable
Legal Requirement.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto which
is a nationally recognized statistical rating organization.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which Borrower or any member of the Controlled
Group is making or accruing an obligation to make contributions.

 

“Net Book Value” means, as to Property, the net book value of such Property as
established in accordance with GAAP and as reflected on the financial statements
of Borrower as of the most recently ended month end for which financial
statements of Borrower have been delivered to Administrative Agent.

 

“Net Income” means, for any period and with respect to any Person, the net
income for such period for such Person after Taxes as determined in accordance
with GAAP, excluding, however, (a) extraordinary items, including (i) any net
non-cash gain or loss during such period arising from the sale, exchange,
retirement or other disposition of capital assets (such term to include all
fixed assets and all securities) other than in the ordinary course of business,
and (ii) any write-up or write-down of assets, and (b) the cumulative effect of
any change in GAAP.  For the avoidance of doubt, in determining net income,
(x) gross interest income shall be applied to increase income or decrease
interest expense but not both and (y) net income for such period attributable to
any noncontrolling interest in a Subsidiary of such Person shall be excluded.

 

“Net Recovery Percentage” means, as of any date of determination, the percentage
of the book value of Credit Parties’ Inventory that is estimated to be
recoverable in an orderly liquidation of such Inventory net of all associated
costs and expenses of such liquidation, such percentage to be determined as to
each category of Inventory and to be as specified in the most recent Acceptable
Appraisal of Inventory.

 

31

--------------------------------------------------------------------------------


 

“Non-Consenting Lender” means any Lender who does not agree to a consent, waiver
or amendment which (a) requires the agreement of all Lenders or all affected
Lenders in accordance with the terms of Section 9.2 and (b) has been agreed by
the Majority Lenders.

 

“Non-Defaulting Lender” means any Lender that is not then a Defaulting Lender.

 

“Nonordinary Course Asset Sales” means, any sales, conveyances, or other
transfers of Property made by any Restricted Entity (a) of any division of any
Restricted Entity, (b) of the Equity Interest in any Restricted Subsidiary by
Parent or any Restricted Subsidiary or (c) outside the ordinary course of
business of any assets of any Restricted Entity, whether in a single transaction
or related series of transactions.

 

“Note” means a promissory note of Borrower payable to a Lender (or its
registered assigns) in the amount of such Lender’s Commitment, in the form
provided by Administrative Agent and acceptable to Borrower.

 

“Notice of Borrowing” means a notice of borrowing signed by Borrower in
substantially the same form as Exhibit C or such other form as shall be
reasonably approved by Administrative Agent.

 

“Notice of Conversion or Continuation” means a notice of continuation or
conversion signed by Borrower in substantially the same form as Exhibit D.

 

“Obligations” means all principal, interest (including post-petition interest),
fees, reimbursements, indemnifications, and other amounts now or hereafter owed
by any of the Credit Parties to the Lenders, the Swingline Lender, the Issuing
Lender, or Administrative Agent under this Agreement and the Credit Documents,
including, the Letter of Credit Obligations, and any increases, extensions, and
rearrangements of those obligations under any amendments, supplements, and other
modifications of the documents and agreements creating those obligations.

 

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Advance or Credit
Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment by a Lender after the
date hereof under Section 9.7(a) (other than an assignment made pursuant to
Section 2.16).

 

32

--------------------------------------------------------------------------------


 

“Outstandings” means, as of any date of determination, the sum of (a) the
aggregate outstanding amount of all Advances (including Protective Advances)
plus (b) the Letter of Credit Exposure plus (c) the aggregate outstanding amount
of all Swingline Advances.

 

“Parent” has the meaning set forth in the preamble.

 

“Participant” has the meaning assigned to such term in Section 9.7.

 

“Participant Register” has the meaning assigned to such term in Section 9.7.

 

“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“Payment Conditions” shall mean, at the time of determination with respect to a
proposed payment to fund a Specified Transaction, that:

 

(a)                                 no Default or Event of Default then exists
or would arise as a result of the consummation of such Specified Transaction,

 

(b)                                 either (and for avoidance of doubt, clause
(ii) must be satisfied for any Specified Transaction other than a Specified
Transaction consisting of a Permitted Acquisition, a Permitted Investment made
pursuant to Section 6.3(o) or a Restricted Payment made pursuant to
Section 6.9(g), for which either clause (i) or (ii) may be satisfied)

 

(i)                                     Availability (x) at all times during the
30 consecutive days immediately preceding the date of such proposed payment and
the consummation of such Specified Transaction, calculated on a pro forma basis
as if such proposed payment was made, and the Specified Transaction was
consummated, on the first day of such period, and (y) after giving effect to
such proposed payment and Specified Transaction, in each case, is not less than
(A) in the case of a Specified Transaction consisting of a Permitted Acquisition
or Permitted Investment made pursuant to Section 6.3(o), the greater of (1) 20%
of the Borrowing Limit, and (2) $30,000,000, and (B) in the case of a Specified
Transaction consisting of a Restricted Payment made pursuant to Section 6.9(g),
the greater of (1) 25% of the Borrowing Limit, and (2) $37,500,000, or

 

(ii)                                  both (A) the Fixed Charge Coverage Ratio
of Parent and its Restricted Subsidiaries is equal to or greater than 1.00:1.00
for the trailing 4 fiscal quarter period most recently ended for which financial
statements are required to have been delivered to Administrative Agent pursuant
to Section 5.2 of this Agreement (or, prior to the date on which the first of
such financial statements are required to have been delivered, for the trailing
4 fiscal quarter period ended June 30, 2016) (calculated on a pro forma basis as
if such proposed payment is a Fixed Charge made on the last day of such 4 fiscal
quarter period (it being understood that such proposed payment shall also be a
Fixed Charge made on the last day of such 4 fiscal quarter period for purposes
of calculating the Fixed Charge Coverage Ratio under this clause (ii) for any
subsequent proposed payment to fund a Specified Transaction in the relevant
period)), and (B) Availability, (x) at all times during the 30 consecutive days
immediately preceding the date of such proposed payment and the consummation of
such Specified Transaction,

 

33

--------------------------------------------------------------------------------


 

calculated on a pro forma basis as if such proposed payment was made, and the
Specified Transaction was consummated, on the first day of such period, and
(y) after giving effect to such proposed payment and Specified Transaction, in
each case, is not less than (A) in the case of a Specified Transaction
consisting of a Permitted Acquisition or Permitted Investment made pursuant to
Section 6.3(o), the greater of (1) 15% of the Borrowing Limit, and
(2) $22,500,000, and (B) in the case of a Specified Transaction consisting of a
Restricted Payment made pursuant to Section 6.9(g), a designation of an
Unrestricted Subsidiary made pursuant to Section 5.7(a) or a prepayment of Debt
made pursuant to Section 6.20(d), the greater of (1) 20% of the Borrowing Limit,
and (2) $30,000,000, and

 

(c)                                  Borrower has delivered a certificate to
Administrative Agent certifying that all conditions described in clauses (a) and
(b) above have been satisfied.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Permitted Acquisition” means any Acquisition by any Credit Party in a
transaction that satisfies each of the following requirements:

 

(a)                                 such Acquisition is not a hostile
acquisition;

 

(b)                                 the business acquired in connection with
such Acquisition (other than a de minimis amount of assets in relation to the
assets being acquired) is (i) located in the U.S. or Canada, (ii) organized
under applicable U.S. and state laws or Canadian laws, and (iii) not engaged,
directly or indirectly, in any line of business other than the businesses in
which Credit Parties are engaged on the Effective Date, any business activities
substantially similar, related, or incidental thereto and any other oilfield
services activities;

 

(c)                                  as soon as available, but not less than
five (5) Business Days prior to such Acquisition, Borrower has provided
Administrative Agent (i) notice of such Acquisition, (ii) upon request by
Administrative Agent, copies of the acquisition agreement and other material
documents relative to the proposed Acquisition and (iii) with respect to any
Material Acquisition, a due diligence package relative to the proposed
Acquisition, including forecasted balance sheets, profit and loss statements,
and cash flow statements of the target, all prepared on a basis consistent with
such target’s historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions for the 1 year
period following the date of the proposed acquisition, on a quarter by quarter
basis) and such other business and financial information reasonably requested by
Administrative Agent;

 

(d)                                 if the Receivables and Inventory acquired in
connection with such Acquisition are proposed to be included in the
determination of the Borrowing Base on or about the date of such Acquisition,
Administrative Agent shall have conducted an audit and field examination of such
Receivables and Inventory, the results of which shall be reasonably satisfactory
to Administrative Agent; provided that, Receivables and Inventory acquired in
connection with one or more Acquisitions may be temporarily included in the
determination of the Borrowing Base prior to the conduct of such audit and field
examination and until the next determination of the Borrowing Base is required
to be delivered to Administrative Agent

 

34

--------------------------------------------------------------------------------


 

pursuant to the Credit Documents so long as (i) Administrative Agent has
received and is reasonably satisfied with due diligence materials and other
information provided by Borrower in respect of such Receivables and (ii) the
aggregate amount of all Receivables and Inventory that are temporarily included
for any such Acquisition does not exceed 10% of the sum of the Borrowing Base
(calculated without giving effect to such inclusion);

 

(e)                                  if such Acquisition is an acquisition of
the Equity Interests of a Person, such Acquisition is structured so that the
acquired Person shall become a wholly-owned Subsidiary of Parent and a Credit
Party pursuant to the terms of this Agreement;

 

(f)                                   if such Acquisition is an acquisition of
assets, such Acquisition is structured so that Borrower, another Credit Party or
a Restricted Subsidiary that becomes a Credit Party shall acquire such assets;

 

(g)                                  if such Acquisition is an acquisition of
Equity Interests, such Acquisition will not result in any violation of
Regulation U;

 

(h)                                 if such Acquisition involves a merger or a
consolidation involving Borrower or any other Credit Party, Borrower or such
Credit Party, as applicable, shall be the surviving entity;

 

(i)                                     no Credit Party shall, as a result of or
in connection with any such Acquisition, assume or incur any direct or
contingent liabilities not otherwise permitted by this Agreement (whether
relating to environmental, tax, litigation, or other matters) that could
reasonably be expected to have a Material Adverse Effect;

 

(j)                                    all actions required to be taken with
respect to any newly acquired or formed wholly-owned Subsidiary of Parent or a
Credit Party, or the Equity Interests acquired in such Acquisition, as
applicable, required under Section 5.6, Section 5.7 or the Guaranty and Security
Agreement shall have been taken (subject to the grace periods set forth
therein); and

 

(k)                                 Borrower shall have delivered to
Administrative Agent the final executed material documentation relating to such
Acquisition within ten (10) Business Days following the consummation thereof.

 

“Permitted Debt” has the meaning set forth in Section 6.1.

 

“Permitted Discretion” means a determination made in good faith in the exercise
of reasonable (from the perspective of a secured asset-based lender) business
judgment.

 

“Permitted Investments” has the meaning set forth in Section 6.3.

 

“Permitted Liens” has the meaning set forth in Section 6.2; provided that, no
intention to subordinate the priority of the Lien granted in favor of
Administrative Agent and the Secured Parties is to be hereby implied or
expressed by the permitted existence of any Permitted Liens.

 

“Permitted Tax Distributions” means, for any taxable period or portion thereof
during which Parent is a pass-through entity (including a disregarded entity or
partnership) for U.S.

 

35

--------------------------------------------------------------------------------


 

federal income tax purposes, an amount sufficient to allow Parent to make
distributions to the members of Parent, on or prior to each estimated tax
payment date as well as each other applicable due date, on a pro rata basis such
that each such member receives a distribution at least equal to an amount (such
an amount for each member of Parent, such member’s “Assumed Tax Liability”)
equal to the product of (a) the U.S. federal taxable income allocated by Parent
to such member during the relevant period less the sum of any U.S. federal
taxable loss allocated by Parent to such member during the relevant period and
any loss carryforwards available from losses allocated to such member by Parent
in prior periods to the extent not taken into account in prior periods (in both
cases, subject to any applicable limitations on the use of such losses), and
(b) the highest applicable combined U.S. federal, state and local income tax
rate applicable to an individual or, if higher, a corporation, resident in New
York, New York, determined by taking into account (A) the character of the U.S.
federal taxable income or loss allocated by Parent to such member (e.g., capital
gains or losses, dividends, ordinary income, etc.), (B) the deductibility of
state and local income taxes in determining federal taxable income (unless after
the date hereof, there is a change in law that repeals the deductibility of
state and local income taxes for any taxpayer), and (C) any application of the
alternative minimum tax; provided that, (x) for these purposes Ultimate Parent
and any Subsidiary that is part of a Consolidated Group of which Ultimate Parent
is the common parent (the “Ultimate Parent Consolidated Group”) shall be
accounted for as a single direct member of Parent and (y) the Assumed Tax
Liability of the Ultimate Parent Consolidated Group for any taxable period or
portion thereof shall in no event be less than an amount that will enable the
Ultimate Parent Consolidated Group to timely satisfy all of its U.S. federal,
state and local and non-U.S. tax liabilities for such taxable period or portion
thereof and (i) its payments or obligations under any Tax Receivable Agreement
and (ii) its payments or obligations under Article IV of the Tax Receivable
Agreement so long as in the case of this clause (y)(ii) either (A) the Ultimate
Parent Consolidated Group has actually received corresponding dollar for dollar
income tax savings equal to such payments or obligations or (B) (1) no Default
then exists or would arise as a result of the making of such payment or
obligation and (2) Borrower is in compliance with Section 6.16, as if a Covenant
Testing Period was in effect, for the most recent 12 month period ending prior
to the making of such payment or obligation for which the Administrative Agent
has received financial statements of Parent, in accordance with the terms of
this Agreement, on a pro forma basis after giving effect to the making of such
payment or obligation.

 

“Person” means any natural person, partnership, corporation (including a
business trust), joint stock company, trust, limited liability company,
unlimited liability company, limited liability partnership, unincorporated
association, joint venture, or other entity, or Governmental Authority, or any
trustee, receiver, custodian, or similar official.

 

“Plan” means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of Borrower or any member of the Controlled Group and
covered by Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Code.

 

“Platform” has the meaning set forth in Section 9.10(b)(i).

 

“Post-Increase Revolver Lenders” has the meaning set forth in Section 2.19.

 

“Pre-Increase Revolver Lenders” has the meaning set forth in Section 2.19.

 

36

--------------------------------------------------------------------------------


 

“Prime Rate” means the per annum rate of interest established from time to time
by Wells Fargo at its principal office in San Francisco as its prime rate, which
rate may not be the lowest rate of interest charged by such Lender to its
customers.

 

“Property” of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.

 

“Protective Advances” has the meaning set forth in Section 2.6(g)(i).

 

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash and cash equivalents of the Credit Parties that is in deposit
accounts or in Securities Accounts, or any combination thereof, and which such
deposit account or Securities Account is the subject of an Account Control
Agreement and is maintained by a branch office of the bank or securities
intermediary located within the United States and (i) is not being held as cash
collateral (other than as Collateral for the Facility), (ii) does not constitute
escrowed funds for any purpose, and (iii) is not subject to other restrictions
on withdrawal.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Receivables” of any Person means, at any date of determination thereof, the
unpaid portion of the obligation of a customer of such Person in respect of
goods leased or sold or services rendered by such Person, including the unpaid
portion of an “account” or “account receivable” as defined in the UCC, and
including all credit card receivables and all amounts payable in respect of the
sale, lease, assignment, license or other disposition of Inventory or services
rendered or to be rendered.

 

“Receivables Reserves” means, as of any date of determination, those reserves
that Administrative Agent deems necessary or appropriate, in its Permitted
Discretion and subject to Section 2.1(c), to establish and maintain (including
Landlord Reserves for books and records locations and reserves for rebates,
discounts, warranty claims, and returns) with respect to the Eligible Billed
Accounts, Eligible Unbilled Accounts or the Commitments.

 

“Recipient” means (a) Administrative Agent, (b) any Lender, (c) any Swingline
Lender, or (d) any Issuing Lender, as applicable.

 

“Register” has the meaning set forth in Section 9.7(b).

 

“Regulations T, U, and X” means Regulations T, U, and X of the Federal Reserve
Board, as each is from time to time in effect, and all official rulings and
interpretations thereunder or thereof.

 

37

--------------------------------------------------------------------------------


 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” shall have the meaning set forth in CERCLA or under any other
applicable Environmental Law.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
(other than any such event not subject to the provision for 30-day notice to the
PBGC under the regulations issued under such section).

 

“Reserves” means, as of any date of determination, Receivables
Reserves, Inventory Reserves, Banking Services Reserves and, without
duplication, those other reserves that Administrative Agent deems necessary or
appropriate, in its Permitted Discretion and subject to Section 2.1(c), to
establish and maintain (including reserves with respect to (a) sums that any
Credit Party or its Subsidiaries are required to pay under any Section of this
Agreement or any other Credit Document (such as taxes, assessments, insurance
premiums, or, in the case of leased assets, rents or other amounts payable under
such leases) and has failed to pay, and (b) amounts owing by any Credit Party or
its Subsidiaries to any Person to the extent secured by a Lien on, or trust
over, any of the Collateral (including Permitted Liens described in clause
(ii) of Section 6.2(d) but excluding any other Permitted Lien), which Lien or
trust, in the Permitted Discretion of Administrative Agent likely would have a
priority superior to Administrative Agent’s Liens (such as Liens or trusts in
favor of landlords, warehousemen, carriers, mechanics, materialmen, laborers, or
suppliers, or Liens or trusts for ad valorem, excise, sales, or other taxes
where given priority under applicable law) in and to such item of the
Collateral) with respect to the Borrowing Base or the Commitments.  To the
extent that an event, condition or matter as to any Receivable or item of
Inventory is addressed pursuant to the treatment thereof within the definition
of “Eligible Billed Accounts,” “Eligible Unbilled Accounts” or “Eligible
Inventory,” Administrative Agent will not also establish a Reserve to address
the same event, condition or matter.

 

“Response” shall have the meaning set forth in CERCLA or under any other
applicable Environmental Law.

 

“Responsible Officer” means (a) with respect to any Person that is a
corporation, such Person’s chief executive officer, president, chief financial
officer, chief operating officer, general counsel, director of finance,
controller, or vice president, (b) with respect to any Person that is a limited
liability company, if such Person has officers, then such Person’s chief
executive officer, president, chief financial officer, chief operating officer,
general counsel, or vice president, and if such Person is managed by members,
then a chief executive officer, president, chief financial officer, chief
operating officer, general counsel, or vice president of such Person’s managing
member, and if such Person is managed by managers, then a manager (if such
manager is an individual) or a chief executive officer, president, chief
financial officer, chief operating officer, general counsel, or vice president
of such manager (if such manager is an entity), and (c) with respect to any
Person that is a general partnership, limited partnership or a limited liability
partnership, the chief executive officer, president, chief financial officer,
chief operating officer, general counsel, or vice president of such Person’s
general partner or partners.

 

38

--------------------------------------------------------------------------------


 

“Restricted Entity” means (a) Parent, (b) Borrower and (c) each Restricted
Subsidiary.

 

“Restricted Payment” means, with respect to any Person, any direct or indirect
dividend or distribution (whether in cash, securities or other Property) or any
direct or indirect payment of any kind or character (whether in cash, securities
or other Property) in consideration for or otherwise in connection with any
retirement, purchase, redemption or other acquisition of any Equity Interest of
such Person, or any options, warrants or rights to purchase or acquire any such
Equity Interest of such Person; provided that the term “Restricted Payment”
shall not include any dividend or distribution payable solely in Equity
Interests of such Person or warrants, options or other rights to purchase such
Equity Interests.

 

“Restricted Subsidiary” means each Domestic Subsidiary of Parent that is not an
Unrestricted Subsidiary.

 

“Rule 144A Offering” means that certain (a) offering of Class A-1 Common Stock
of Ultimate Parent or Rockwater Energy Services, LLC to the initial
purchaser(s) and the resale of the Class A-1 Common Stock by the initial
purchaser(s) to “qualified institutional buyers” as defined in Rule 144A under
the Securities Act or to certain Persons outside the United States in offshore
transactions in reliance on Regulation S under the Securities Act, and
(b) private placement of the Class A-1 Common Stock of Ultimate Parent or
Rockwater Energy Services, LLC with a placement agent to “accredited investors,”
as defined in Rule 501 under Regulation D of the Securities Act, in each case,
consummated on or prior to February 16, 2017.

 

“Same Day Funds” means immediately available funds, same day or other funds as
may be determined by Administrative Agent or Issuing Lender.

 

“Sanctioned Entity” means (a) a country or territory or a government of a
country or territory, (b) an agency of the government of a country or territory,
(c) an organization directly or indirectly controlled by a country or territory
or its government, or (d) a Person resident in or determined to be resident in a
country or territory, in each case of clauses (a) through (d) that is a target
of Sanctions, including a target of any country or territory sanctions program
administered and enforced by OFAC.

 

“Sanctioned Person” means, at any time (a) any Person named on the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC, OFAC’s
consolidated Non-SDN list or any other Sanctions-related list maintained by any
Governmental Authority, (b) a Person or legal entity that is a target of
Sanctions, (c) any Person operating, organized or resident in a Sanctioned
Entity, or (d) any Person directly or indirectly owned or controlled
(individually or in the aggregate) by or acting on behalf of any such Person or
Persons described in clauses (a) through (c) above.

 

“Sanctions” means individually and collectively, respectively, any and all
economic sanctions, trade sanctions, financial sanctions, sectoral sanctions,
secondary sanctions, trade embargoes anti-terrorism laws and other sanctions
laws, regulations or embargoes, including those imposed, administered or
enforced from time to time by:  (a) the United States of America, including
those administered by OFAC, the U.S. Department of State, the U.S. Department of
Commerce, or through any existing or future executive order, (b) the United
Nations Security

 

39

--------------------------------------------------------------------------------


 

Council, (c) the European Union or any European Union member state, (d) Her
Majesty’s Treasury of the United Kingdom, or (d) any other Governmental
Authority with jurisdiction over any Lender, Issuing Lender, Swingline Lender or
Administrative Agent or any Credit Party or any of their respective Subsidiaries
or Affiliates.

 

“S&P” means Standard & Poor’s Ratings Service, a division of The McGraw-Hill
Companies, Inc., or any successor thereof which is a nationally recognized
statistical rating organization.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Obligations” means (a) the Obligations and (b) the Banking Services
Obligations; provided that, the “Secured Obligations” of a Guarantor shall
exclude any Excluded Swap Obligations with respect to such Guarantor.

 

“Secured Parties” means the Lender Parties, the Banking Services Providers who
are owed Banking Services Obligations and Swap Counterparties who are owed any
Swap Obligations.

 

“Securities Account” means a securities account (as that term is defined in the
UCC).

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Security Documents” means the Guaranty and Security Agreement, and each other
document or agreement to which Borrower, any Guarantor or any Restricted
Subsidiary is a party and that purports to grant a Lien in the assets of any
such Person in favor of Administrative Agent for the benefit of the Secured
Parties.

 

“Select Energy Credit Parties” means Select Energy Services, LLC, and its
Wholly-Owned Subsidiaries that are Credit Parties.

 

“Senior Leverage Ratio” means, as of any date of determination, the ratio of
(a) the amount of Outstandings plus the aggregate principal amount of any
secured Debt incurred pursuant to clause (j) of Section 6.1 hereof, as of such
date, minus Qualified Cash as of such date, to (b) EBITDA for the trailing
twelve month period most recently ended as of such date for which Administrative
Agent has received financial statements pursuant to Section 5.1(a) or 5.1(b), as
applicable.

 

“Solvent” means, as to any Person, on the date of any determination (a) the fair
value of the Property of such Person is greater than the total amount of debts
and other liabilities (including without limitation, contingent liabilities) of
such Person, (b) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts and other liabilities (including, without limitation,
contingent liabilities) as they become absolute and matured, (c) such Person is
able to realize upon its assets and pay its debts and other liabilities
(including, without limitation, contingent liabilities) as they mature in the
normal course of business, (d) such Person does not intend to, and does not
believe that it will, incur debts or liabilities (including, without limitation,

 

40

--------------------------------------------------------------------------------


 

contingent liabilities) beyond such Person’s ability to pay as such debts and
liabilities mature, (e) such Person is not engaged in, and is not about to
engage in, business or a transaction for which such Person’s Property would
constitute unreasonably small capital, and (f) such Person has not transferred,
concealed or removed any Property with intent to hinder, delay or defraud any
creditor of such Person.

 

“Specified Transaction” means, any designation of an Unrestricted Subsidiary
made pursuant to Section 5.7(a), Permitted Acquisition, Permitted Investment
made pursuant to Section 6.3(o) or Restricted Payment made pursuant to
Section 6.9(g), or prepayment of Debt made pursuant to Section 6.20(d).

 

“Subject Lender” has the meaning specified in Section 2.16.

 

“Subsidiary” means, with respect to any Person (the “holder”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the holder in the
holder’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other
entity, a majority of whose outstanding Voting Securities shall at any time be
owned by the holder or one more Subsidiaries of the holder.  Unless expressly
provided otherwise, all references herein and in any other Credit Document to
any “Subsidiary” or “Subsidiaries” means a Subsidiary or Subsidiaries of Parent.

 

“Supermajority Lenders” means, at any time, Lenders having or holding more than
66 2/3% of the aggregate Total Outstandings; provided, that (i) the Total
Outstandings of any Defaulting Lender shall be disregarded in the determination
of the Supermajority Lenders, and (ii) at any time there are two or more Lenders
(who are not Affiliates of one another), “Supermajority Lenders” must include at
least two Lenders (who are not Affiliates of one another or Defaulting Lenders).

 

“Swap Counterparty” means a Lender or an Affiliate of a Lender that has entered
into a Hedging Arrangement with a Credit Party; provided, that if, at any time,
a Lender ceases to be a Lender under this Agreement (prior to the payment in
full of the Secured Obligations), then, from and after the date on which it
ceases to be a Lender thereunder, neither it nor any of its Affiliates shall
constitute a Swap Counterparty and the obligations with respect to Hedging
Agreements entered into with such former Lender or any of its Affiliates shall
no longer constitute Swap Obligations.

 

“Swap Obligations” means the obligations of any Credit Party owing to any Swap
Counterparty under any Hedging Arrangement; provided that (a) when any Swap
Counterparty assigns or otherwise transfers any interest held by it under any
Hedging Arrangement to any other Person pursuant to the terms of such agreement,
the obligations thereunder shall constitute Swap Obligations only if such
assignee or transferee is also then a Lender or an Affiliate of a Lender and
(b) if a Swap Counterparty ceases to be a Lender or an Affiliate of a Lender
hereunder, obligations owing to such Swap Counterparty shall be included as Swap
Obligations only to the extent such obligations arise from transactions under
such individual Hedging Arrangements (and not the master agreement between such
parties) entered into prior to the time

 

41

--------------------------------------------------------------------------------


 

such Swap Counterparty ceases to be a Lender or an Affiliate of a Lender
hereunder, without giving effect to any extension, increases, or modifications
thereof which are made after such Swap Counterparty ceases to be a Lender or an
Affiliate of a Lender hereunder.

 

“Swingline Advance” means an advance by a Swingline Lender to Borrower as part
of a Swingline Borrowing.

 

“Swingline Borrowing” means the Borrowing consisting of a Swingline Advance made
by Swingline Lender pursuant to Section 2.4.

 

“Swingline Lender” means Wells Fargo or any other Lender that agrees to act as a
“Swingline Lender” hereunder at the request of Borrower so long as either
(a) such Lender is also then Administrative Agent or (b) such new Swingline
Lender is appointed pursuant to Section 8.6(d).

 

“Swingline Note” means the promissory note made by Borrower payable to Swingline
Lender (or its registered assigns) evidencing the indebtedness of Borrower to
Swingline Lender resulting from Swingline Advances made by Swingline Lender in
the form provided by Swingline Lender and acceptable to Borrower.

 

“Swingline Payment Date” means the earliest to occur of (i) 3 Business Days
after demand is made by Swingline Lender if no Default exists, and otherwise
upon demand by Swingline Lender and (ii) the Maturity Date.

 

“Swingline Sublimit Amount” means $30,000,000; provided that, (a) such Swingline
Sublimit Amount may be adjusted as provided in Section 2.4(h) and (b) on and
after the Maturity Date, the Swingline Sublimit Amount for all purposes shall be
zero.

 

“Tangible Net Assets” means (a) the consolidated Net Book Value of all assets of
Parent and its consolidated Restricted Subsidiaries minus (b) the consolidated
Net Book Value of all intangible assets of Parent and its consolidated
Restricted Subsidiaries.

 

“Tax Receivable Agreement” means the tax receivable agreements entered into by
Ultimate Parent or any other member of the Ultimate Parent Consolidated Group as
of the date hereof, accurate copies of which have been provided to
Administrative Agent prior to the date hereof.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan Priority Collateral” means any assets of the Borrower and the other
Credit Parties and proceeds thereof that in each case do not constitute ABL
Priority Collateral.

 

“Termination Event” means (a) a Reportable Event with respect to a Plan, (b) the
withdrawal of Borrower or any member of the Controlled Group from a Plan during
a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a
Plan or the treatment of a Plan amendment as a

 

42

--------------------------------------------------------------------------------


 

termination under Section 4041(c) of ERISA, (d) the institution of proceedings
to terminate a Plan by the PBGC, or (e) any other event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan.

 

“Third Party Locations” means any location which holds, stores or otherwise
maintains Collateral, including such locations that are leased locations,
trailer storage or self-storage facilities, distribution centers or warehouses,
and such locations that are the subject of any bailee arrangement.

 

“Trade Date” has the meaning assigned to such term in Section 9.7.

 

“Transactions” means, collectively, (a) the initial borrowings and other
extensions of credit under this Agreement (including any deemed borrowings or
extensions of credit on the Effective Date), (b) the Effective Date Merger, and
(c) the payment of fees, commissions and expenses in connection with each of the
foregoing.

 

“Triggering Event” has the meaning assigned to such term in the Guaranty and
Security Agreement.

 

“Type” has the meaning set forth in Section 1.4.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section 2.15(g).

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York
from time to time.

 

“Ultimate Parent” means Select Energy Services, Inc., a Delaware corporation.

 

“Ultimate Parent Consolidated Group” has the meaning set forth in the definition
of Permitted Tax Distributions.

 

“Unfinanced Capital Expenditures” means Capital Expenditures (a) not financed
with the proceeds of any incurrence of Debt (other than the incurrence of any
Advances), the proceeds of any sale or issuance of Equity Interests or equity
contributions, the proceeds of any asset sale (other than the sale of Inventory
in the ordinary course of business) or any insurance proceeds, and (b) that are
not reimbursed by a third person (excluding any Credit Party or any of its
Affiliates) in the period such expenditures are made pursuant to a written
agreement.

 

“United States”, “US” or “U.S.” means the United States of America.

 

“Unrestricted Subsidiary” means any Subsidiary of Parent that has been
designated as an Unrestricted Subsidiary in accordance with Section 5.7 and each
Subsidiary of an Unrestricted Subsidiary so long as such Subsidiary could have
otherwise been designated by Parent as an

 

43

--------------------------------------------------------------------------------


 

Unrestricted Subsidiary in accordance with Section 5.7, in each case, to the
extent that such Subsidiary has not been subsequently re-designated as a
Restricted Subsidiary under Section 5.7.

 

“Unused Line Fee” means the fees required under Section 2.9(a).

 

“Voting Securities” means (a) with respect to any corporation (including any
unlimited liability company), capital stock of such corporation having general
voting power under ordinary circumstances to elect directors of such corporation
(irrespective of whether at the time stock of any other class or classes shall
have or might have special voting power or rights by reason of the happening of
any contingency), (b) with respect to any partnership, any partnership interest
or other ownership interest having general voting power to elect the general
partner or other management of the partnership or other Person, and (c) with
respect to any limited liability company, membership certificates or interests
having general voting power under ordinary circumstances to elect managers of
such limited liability company.

 

“Wells Fargo” means Wells Fargo Bank, National Association.

 

“Withholding Agent” means any Credit Party or Administrative Agent.

 

“Wholly-Owned” means, as used in reference to a Restricted Subsidiary, any
Restricted Subsidiary whose Equity Interest is owned 100%, either directly or
indirectly, by Parent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the writedown and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Computation of Time Periods.  In this Agreement in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each means “to but
excluding”.

 

Section 1.2                                    Accounting Terms; Changes in
GAAP.

 

(a)                                 All accounting terms not specifically
defined in this Agreement shall be construed in accordance with GAAP and
(i) until the delivery of the financial statements of Borrower for the fiscal
year or such other period ending December 31, 2017, applied on a consistent
basis with those applied in the preparation of the consolidated financial
statements of Borrower for the fiscal year ended December 31, 2016, and
(ii) from and after the delivery of the financial statements of Borrower for the
fiscal year ending December 31, 2017, applied on a consistent basis with those
applied in the preparation of such consolidated financial statements, but in any
event, all prepared in accordance with GAAP and as delivered to Administrative
Agent.

 

(b)                                 Unless otherwise indicated, all financial
statements of Borrower, all calculations for compliance with covenants in this
Agreement, all determinations of the Applicable Margin, and all calculations of
any amounts to be calculated under the definitions in Section 1.1 shall be based
upon the consolidated accounts of Borrower and its Restricted Subsidiaries in
accordance with GAAP and consistent with the principles of consolidation

 

44

--------------------------------------------------------------------------------


 

applied in preparing Borrower financial statements referred to in Section 4.4. 
For the avoidance of doubt, references in this Agreement or in any other Credit
Document to a Person’s consolidated financial statements, financial position,
financial condition, liabilities, etc. refer to the consolidated financial
statements, financial position, financial condition, liabilities, etc. of such
Person and its properly consolidated Restricted Subsidiaries (or subset thereof
if expressly provided herein) which eliminate offsetting intercompany
transactions.

 

(c)                                  If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Credit Document, and either Borrower or the Majority Lenders shall so request,
Administrative Agent, the Lenders and Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of Borrower and the Majority
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) Borrower shall provide to Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in
GAAP.  Notwithstanding the foregoing, any lease that was treated as an operating
lease under GAAP at the time it was entered into and that later becomes a
Capital Lease (or is treated for accounting purposes substantially similar to
that of a Capital Lease) as a result of the change in GAAP that occurs during
the life of such lease, including any renewals, shall be treated as an operating
lease for all purposes under this Agreement.

 

Section 1.3                                    Classes and Types of Advances. 
Advances are distinguished by “Class” and “Type”.  The “Class”, when used in
reference to any Advance or Borrowing, refers to whether such Advance, or the
Advances comprising such Borrowing, are Advances under Section 2.1(a) or
Swingline Advances.  The “Type”, when used in respect of any Advance or
Borrowing, refers to the Rate (as defined below) by reference to which interest
on such Advances or on the Advances comprising such Borrowing is determined. 
For purposes hereof, the term “Rate” shall include the Eurocurrency Rate and the
Adjusted Base Rate.

 

Section 1.4                                    Other Interpretive Provisions. 
Article, Section, Schedule, and Exhibit references are to this Agreement, unless
otherwise specified.  All references to instruments, documents, contracts, and
agreements (including this Agreement) are references to such instruments,
documents, contracts, and agreements as the same may be amended, supplemented,
and otherwise modified from time to time, unless otherwise specified and shall
include all schedules and exhibits thereto unless otherwise specified.  Any
reference herein or in any other Credit Document to “province” or like terms
shall include “territory” or like terms.  Any reference herein to any law shall
be construed as referring to such law as amended, modified, codified or
reenacted, in whole or in part, and in effect from time to time.  Any reference
herein to any Person shall be construed to include such Person’s successors and
assigns (subject to the restrictions contained herein).  The words “hereof”,
“herein”, and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.  The term “including” means “including, without
limitation,”.  Paragraph headings have been inserted in this Agreement as a
matter of convenience for reference only and it is agreed that such paragraph
headings are not a part of this Agreement and shall not be used in the
interpretation of any provision of this Agreement:

 

45

--------------------------------------------------------------------------------


 

Section 1.5                                    Change of Currency.  Each
provision of this Agreement also shall be subject to such reasonable changes of
construction as Administrative Agent may from time to time specify to be
appropriate to reflect a change in currency of any other country other than the
United States and any relevant market conventions or practices relating to the
change in currency.

 

ARTICLE II
CREDIT FACILITIES

 

Section 2.1                                    Commitments.

 

(a)                                 Commitment.  Each Lender severally agrees,
on the terms and conditions set forth in this Agreement, to make Advances to
Borrower from time to time on any Business Day during the period from the
Effective Date until the Business Day immediately preceding the Maturity Date;
provided that the amount of any Lender’s Advances outstanding at any one time
shall not exceed the lesser of:

 

(i)                                     such Lender’s Commitment, and

 

(ii)                                  such Lender’s Applicable Percentage of an
amount equal to the lesser of:

 

(A)                               the amount equal to the Borrowing Base as of
such date less the sum of (1) the Letter of Credit Exposure at such time, plus
(2) the principal amount of Swingline Advances outstanding at such time, and

 

(B)                               the amount equal to (1) the aggregate
Commitments less (2) the sum of (x) the Letter of Credit Exposure at such time,
plus (y) the principal amount of Swingline Advances outstanding at such time.

 

Each Borrowing shall (A) if comprised of Base Rate Advances be in an aggregate
amount not less than $500,000 and in integral multiples of $100,000 in excess
thereof, (B) if comprised of Eurocurrency Advances be in an aggregate amount not
less than $1,000,000 and in integral multiples of $500,000 in excess thereof,
and (C) consist of Advances of the same Type made on the same day by the Lenders
ratably according to their respective Commitments.  Within the limits of each
Lender’s Commitment and subject to the further limits set forth above, Borrower
may from time to time borrow, prepay pursuant to Section 2.7, and reborrow under
this Section 2.1(a).

 

(b)                                 Reduction of Commitments.

 

(i)                                     Commitments.  Borrower shall have the
right, upon at least ten Business Days’ irrevocable written notice to
Administrative Agent, to terminate in whole or reduce ratably in part the unused
portion of the Commitments; provided that each partial reduction shall be in the
aggregate amount of $1,000,000 and in integral multiples of $1,000,000 in excess
thereof.  Any reduction or termination of the Commitments pursuant to this
Section shall be permanent, with no obligation of the Lenders to reinstate

 

46

--------------------------------------------------------------------------------


 

such Commitments, and the Unused Line Fees shall thereafter be computed on the
basis of the Commitments, as so reduced.

 

(ii)                                  Defaulting Lender.  At any time when a
Lender is then a Defaulting Lender, Borrower, at its election, may elect to
terminate such Defaulting Lender’s Commitment hereunder; provided that (A) such
termination must be of all of the Defaulting Lender’s Commitments, (B) Borrower
shall pay all amounts owed by it to such Defaulting Lender in such Lender’s
capacity as a Lender under this Agreement and under the other Credit Documents
(including principal of and interest on the Advances owed to such Defaulting
Lender, accrued Unused Line Fees (subject to Section 2.18(a)(iii)), and letter
of credit fees (subject to Section 2.18(a)(iii) but specifically excluding any
amounts owing under Section 2.12 as result of such payment of such Advances) and
shall deposit with Administrative Agent into the Cash Collateral Account cash
collateral in the amount equal to such Defaulting Lender’s ratable share of the
Dollar Equivalent of the Letter of Credit Exposure (including any such portion
thereof that has been reallocated pursuant to Section 2.18), (C) a Defaulting
Lender’s Commitments may be terminated by Borrower under this
Section 2.1(b)(ii) if and only if at such time, Borrower has elected, or is then
electing, to terminate the Commitments of all then existing Defaulting Lenders,
and (D) no Default has occurred and is continuing at the time of such election
and termination.  Upon written notice to the Defaulting Lender and
Administrative Agent of Borrower’s election to terminate a Defaulting Lender’s
Commitments pursuant to this clause (iv) and the payment and deposit of amounts
required to be made by Borrower under clause (B) and (C) above, (1) such
Defaulting Lender shall cease to be a “Lender” hereunder for all purposes except
that such Lender’s rights and obligations as a Lender under Section 2.11, 2.13,
2.15, 8.4 and 9.1 shall continue with respect to events and occurrences
occurring before or concurrently with its ceasing to be a “Lender” hereunder,
(2) such Defaulting Lender’s Commitments shall be deemed terminated, and
(3) such Defaulting Lender shall be relieved of its obligations hereunder as a
“Lender” except as to its obligations under Section 8.4 and 9.1 and any other
obligations that expressly survive, which obligations shall continue with
respect to events and occurrences occurring before or concurrently with its
ceasing to be a “Lender” hereunder, provided that, any such termination will not
be deemed to be a waiver or release of any claim by Borrower, Administrative
Agent, Swingline Lenders, Issuing Lenders or any Lender may have against such
Defaulting Lender.

 

(iii)                               All notices for a complete termination under
clauses (i) through (ii) above delivered by Borrower may state that such notice
is conditioned upon the effectiveness of other credit facilities or other
events, in which case such notice may be revoked by Borrower (by notice to
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.

 

(c)                                  Reserves.  Anything to the contrary in this
Section 2.1 notwithstanding, Administrative Agent shall have the right (but not
the obligation) at any time and upon at least three (3) Business Days’ prior
written notice to Borrower in the exercise of its Permitted Discretion, to
establish and increase or decrease Reserves against the Borrowing Base or the
Commitments.  The amount of any Reserve established by Administrative Agent
shall have a reasonable relationship to the event, condition, other
circumstance, or fact that is the basis for

 

47

--------------------------------------------------------------------------------


 

such reserve and shall not be duplicative of any other reserve established and
currently maintained or eligibility criteria; provided that circumstances,
conditions, events or contingencies existing or arising prior to the Effective
Date and, in each case, disclosed in writing in the field examination or
appraisal conducted by Administrative Agent in connection herewith prior to the
Effective Date, shall not be the basis for any establishment of any Reserves
after the Effective Date, unless such circumstances, conditions, events or
contingencies shall have changed in a material respect since the Effective Date
(it being understood, however, that the forgoing shall not restrict or affect
changes in Reserves by Administrative Agent solely by virtue of mathematical
calculations of the amount of such Reserves).  During such 3 Business Day
period, (x) Administrative Agent shall, if requested, discuss any such Reserve
or change with Borrower, (y) Borrower may take such action as may be required so
that the event, condition or matter that is the basis for such Reserve or change
no longer exists or exists in a manner that would result in the establishment of
a lower Reserve or result in a lesser change, in each case, in a manner and to
the extent reasonably satisfactory to Administrative Agent and (z) Borrower
shall not be permitted to borrow under this Agreement if such Borrowing would
result in Deficiency after giving effect to the Reserve or change in question.

 

Section 2.2                                    Evidence of Indebtedness.  The
Advances made by each Lender, and the Swingline Advances made by each Swingline
Lender, shall be evidenced by one or more accounts or records maintained by such
Lender or Swingline Lender and by Administrative Agent in the ordinary course of
business.  The accounts or records maintained by Administrative Agent, the
Swingline Lenders and the Lenders shall be conclusive absent manifest error of
the amount of the Advances made by such Lenders and Swingline Lenders to
Borrower and the interest and payments thereon.  Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of Borrower hereunder to pay any amount owing with respect to the Obligations. 
In the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of Administrative Agent in respect of such
matters, the Register and corresponding accounts and records of Administrative
Agent shall control in the absence of manifest error.  Upon the request of any
Lender to Borrower made through Administrative Agent, Borrower shall execute and
deliver to such Lender (through Administrative Agent) the applicable Notes which
shall evidence such Lender’s Advances to Borrower in addition to such accounts
or records.  Upon the request of Swingline Lender to Borrower, Borrower shall
execute and deliver to Swingline Lender a Swingline Note which shall evidence
the Swingline Advances to Borrower in addition to such accounts or records. 
Each Lender and Swingline Lender may attach schedules to such Notes and record
thereon the date, Type (if applicable), amount, and maturity of its Advances and
payments with respect thereto.  In addition to the accounts and records referred
to in the immediately preceding sentences, each Lender, each Issuing Lender and
Administrative Agent shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Lender of
participations in Letters of Credit.  In the event of any conflict between the
accounts and records maintained by Administrative Agent and the accounts and
records of any Lender (other than the respective Issuing Lenders) in respect of
such matters, the Register and corresponding accounts and records of
Administrative Agent shall control in the absence of manifest error.  In the
event of any conflict among the accounts and records maintained by
Administrative Agent, the accounts and records maintained by an Issuing Lender
as to Letters of Credit issued by it, and the accounts and records of any other
Lender in respect of such matters,

 

48

--------------------------------------------------------------------------------


 

the Register and corresponding accounts and records of Issuing Lender shall
control in the absence of manifest error.

 

Section 2.3                                    Letters of Credit.

 

(a)                                 Commitment for Letters of Credit.  Issuing
Lender, the Lenders and Borrower agree that effective as of the Effective Date,
the Existing Letters of Credit shall be deemed to have been issued and
maintained under, and to be governed by the terms and conditions of, this
Agreement.  Subject to the terms and conditions set forth in this Agreement and
in reliance upon the agreements of the other Lenders set forth in this
Section, Issuing Lender agrees to, from time to time on any Business Day during
the period from the Effective Date until the Business Day immediately preceding
the Letter of Credit Termination Date, issue, increase or extend the expiration
date of Letters of Credit denominated in Dollars for the account of Borrower or
a Guarantor.  In any event, no Letter of Credit will be issued, increased, or
extended:

 

(i)                                     if such issuance, increase, or extension
would cause (w) the Letter of Credit Exposure to exceed the Letter of Credit
Maximum Amount, (x) the sum of the Outstandings to exceed the aggregate
Commitments, (y) any Lender’s Applicable Percentage of the Outstandings to
exceed such Lender’s Commitment, or (z) the Outstandings to exceed the Borrowing
Base then in effect;

 

(ii)                                  unless such Letter of Credit has an
expiration date not later than the earlier of (A) one year after the issuance or
extension and (B) the Letter of Credit Termination Date (unless cash
collateralized); provided that, (1) if the Commitments are terminated in whole
pursuant to Section 2.1(b), Borrower shall either (A) deposit into the
applicable Cash Collateral Account cash in an amount equal to 105% of the Dollar
Equivalent of the applicable Letter of Credit Exposure for the Letters of Credit
which have an expiry date beyond such termination date or (B) provide a
replacement letter of credit (or other security) reasonably acceptable to
Administrative Agent, the Issuing Lender in an amount equal to 105% of the
Dollar Equivalent of such Letter of Credit Exposure and (2) any such Letter of
Credit with a one-year tenor (or shorter tenor) may expressly provide for an
automatic extension of additional periods up to one additional year so long as
such Letter of Credit expressly allows the Issuing Lender, at each such Person’s
sole discretion, to elect not to provide such extension; provided that, in any
event, such automatic extension may not result in an expiration date that occurs
after the Letter of Credit Termination Date (unless cash collateralized);

 

(iii)                               unless such Letter of Credit is (A) a
standby letter of credit, or (B) with the consent of the Issuing Lender, a
commercial letter of credit;

 

(iv)                              unless such Letter of Credit is in form and
substance acceptable to Issuing Lender in each such Person’s sole discretion;

 

(v)                                 unless Borrower has delivered to Issuing
Lender a completed and executed Letter of Credit Application; provided that, if
the terms of any Letter of Credit

 

49

--------------------------------------------------------------------------------


 

Application conflicts with the terms of this Agreement, the terms of this
Agreement shall control;

 

(vi)                              unless such Letter of Credit is governed by
(A) the Uniform Customs and Practice for Documentary Credits (2007
Revision), International Chamber of Commerce Publication No. 600, or (B) the
ISP, in either case, including any subsequent revisions thereof approved by a
Congress of the International Chamber of Commerce;

 

(vii)                           if any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain Issuing Lender from issuing, increasing or extending such Letter of
Credit, or any Legal Requirement applicable to Issuing Lender or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over Issuing Lender shall prohibit, or request that
Issuing Lender refrain from, the issuance, increase or extension of letters of
credit generally or such Letter of Credit in particular or shall impose upon
Issuing Lender with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which Issuing Lender is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon Issuing
Lender any unreimbursed loss, cost or expense which was not applicable on the
Effective Date and which Issuing Lender in good faith deems material to it;

 

(viii)                        if the issuance, increase or extension of such
Letter of Credit would violate one or more policies of Issuing Lender that are
generally applicable to letters of credit;

 

(ix)                              if such Letter of Credit supports the
obligations of any Person in respect of (A) a lease of real property to the
extent that the face amount of such Letter of Credit exceeds the highest rent
(including all rent-like charges) payable under such lease for a period of one
year, or (B) an employment contract to the extent that the face amount of such
Letter of Credit exceeds the highest compensation payable under such contract
for a period of one year;

 

(x)                                 any Lender is at such time a Defaulting
Lender hereunder, unless reallocation under Section 2.18 has occurred or Issuing
Lender has entered into satisfactory arrangements with Borrower or such Lender
to eliminate Issuing Lender’s Fronting Exposure with respect to such Lender; or

 

(xi)                              during the period starting on the first
Business Day after the receipt by Issuing Lender of notice from Administrative
Agent or any Lender that any condition precedent contained in Section 3.2 is not
satisfied and ending on the date all such conditions are satisfied or duly
waived; provided, that for the avoidance of doubt, Issuing Lender may, but shall
not be required to, determine that, or take notice whether, the conditions
precedent set forth in Section 3.2 have been satisfied or waived in connection
with any such issuance, increase or extension;

 

50

--------------------------------------------------------------------------------


 

(b)                                 Requesting Letters of Credit.  Each Letter
of Credit Extension shall be made pursuant to a Letter of Credit Application, or
if applicable, amendments to such Letter of Credit Applications, given by
Borrower to Administrative Agent for the benefit of Issuing Lender by telecopy
or in writing not later than 12:00 noon (Atlanta, Georgia time) on the third
Business Day before the proposed date of the Letter of Credit Extension.  Each
Letter of Credit Application, or if applicable, amendments to the Letter of
Credit Applications, shall be fully completed and shall specify the information
required therein.  Each Letter of Credit Application, or if applicable,
amendments to the Letter of Credit Applications, shall be irrevocable and
binding on Borrower.

 

(c)                                  Reimbursements for Letters of Credit;
Funding of Participations.

 

(i)                                     In accordance with the related Letter of
Credit Application, Borrower with respect to a Letter of Credit, agrees to pay
on demand to Administrative Agent on behalf of Issuing Lender an amount equal to
any amount paid by Issuing Lender under such Letter of Credit.  Upon Issuing
Lender’s demand for payment under the terms of a Letter of Credit Application,
Borrower may request that its obligations to Issuing Lender thereunder be
satisfied with the proceeds of a Base Rate Advance under the Facility in the
same amount with respect to any Letter of Credit, notwithstanding any minimum
size or increment limitations on individual Advances.  If Borrower does not make
such request and does not otherwise make the payments demanded by Issuing Lender
as required under this Agreement or the applicable Letter of Credit Application,
then upon such notice by Issuing Lender to Administrative Agent (which notice is
not required when Issuing Lender and Administrative Agent are the same Person),
Borrower shall be deemed for all purposes of this Agreement to have requested
such Advance in the same amount and in the same currency and the transfer of the
proceeds thereof to satisfy Borrower’s obligations to Issuing Lender.  Borrower
hereby unconditionally and irrevocably authorizes, empowers, and directs the
Lenders to make Base Rate Advances, to transfer the proceeds thereof to Issuing
Lender in satisfaction of such obligations, and to record and otherwise treat
such payments as a Base Rate Advance under the Facility to Borrower. 
Administrative Agent and each Applicable Lender may record and otherwise treat
the making of such Borrowings as the making of a Borrowing to the Borrower under
this Agreement as if requested by the Borrower. Nothing herein is intended to
release any Borrower’s obligations under any Letter of Credit Application, but
only to provide an additional method of payment therefor. The making of any
Borrowing under this Section 2.3(c) shall not constitute a cure or waiver of any
Default or Event of Default, other than the payment Default or Event of Default
which is satisfied by the application of the amounts deemed advanced hereunder,
caused by Borrower’s failure to comply with the provisions of this Agreement or
the applicable Letter of Credit Application.

 

(ii)                                  Each Lender (including each Lender acting
as an Issuing Lender) shall, upon notice from Administrative Agent that Borrower
has requested or is deemed to have requested an Advance pursuant to Section 2.6
and regardless of whether (A) the conditions in Section 3.2 have been met,
(B) such notice complies with Section 2.6, or (C) a Default exists, make funds
available in the applicable currency to Administrative Agent for the account of
Issuing Lender in an amount equal to such Lender’s Applicable Percentage of the
amount of such Advance not later than 1:00 p.m. (Atlanta, Georgia,

 

51

--------------------------------------------------------------------------------


 

time) on the Business Day specified in such notice by Administrative Agent,
whereupon each Lender that so makes funds available shall be deemed to have made
a Base Rate Advance under the Facility to Borrower in such amount.
 Administrative Agent shall remit the funds so received to Issuing Lender.

 

(iii)                               If any such Lender shall not have so made
such Advance available to Administrative Agent pursuant to this Section 2.3,
such Lender agrees to pay interest thereon for each day from such date until the
date such amount is paid at the lesser of (A) the Federal Funds Rate for such
day for the first three days and thereafter the interest rate applicable to Base
Rate Advances and (B) the Maximum Rate.  Whenever, at any time after
Administrative Agent has received from any Lender such Lender’s Advance,
Administrative Agent receives any payment on account thereof, Administrative
Agent will pay to such Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s Advance was outstanding and funded), which
payment shall be subject to repayment by such Lender if such payment received by
Administrative Agent is required to be returned.  Each Lender’s obligation to
make the Advances pursuant to this Section 2.3 shall be absolute and
unconditional and shall not be affected by any circumstance, including (1) any
set-off, counterclaim, recoupment, defense or other right which such Lender or
any other Person may have against Issuing Lender, Administrative Agent or any
other Person for any reason whatsoever; (2) the occurrence or continuance of a
Default or the termination of the Commitments; (3) any breach of this Agreement
by Borrower or any other Lender; or (4) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.

 

(iv)                              If at any time, the Commitments shall have
expired or been terminated while any Letter of Credit Exposure is outstanding,
then each Lender, at the sole option of Issuing Lender, shall fund its
participation in such Letters of Credit in an amount equal to such Lender’s
Applicable Percentage of the unpaid amount of Borrower’s payment obligations
under drawn Letters of Credit.  Issuing Lender shall notify Administrative
Agent, and in turn, Administrative Agent shall notify each such applicable
Lender of the amount of such participation, and such Lender will transfer to
Administrative Agent for the account of Issuing Lender on the next Business Day
following such notice, in Same Day Funds, the amount of such participation.  At
any time after Issuing Lender has made a payment under any Letter of Credit and
has received from any Lender funding of its participation in respect of such
payment in accordance with this clause (iv), if Administrative Agent receives
for the account of Issuing Lender any payment in respect of the related Letter
of Credit Exposure or interest thereon (whether directly from Borrower or
otherwise, including proceeds of cash collateral applied thereto by
Administrative Agent), Administrative Agent shall distribute to such Lender its
Applicable Percentage thereof in the same funds as those received by
Administrative Agent.

 

(v)                                 If any payment received by Administrative
Agent for the account of any Issuing Lender pursuant to this Section 2.3(c) is
required to be returned under any of the circumstances described in Section 9.14
(including pursuant to any settlement entered into by Issuing Lender in its
discretion), each Lender shall pay to Administrative

 

52

--------------------------------------------------------------------------------


 

Agent for the account of Issuing Lender its Applicable Percentage thereof on
demand of Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the Federal Funds Rate in effect from time to time.  The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

(d)                                 Participations.  Upon the date of the
issuance or increase of a Letter of Credit or the deemed issuance of the
Existing Letters of Credit under Section 2.3(a), Issuing Lender shall be deemed
to have sold to each other Lender and each other Lender shall have been deemed
to have purchased from Issuing Lender a participation in the related Letter of
Credit Obligations equal to such Lender’s Applicable Percentage at such date,
such sale and purchase shall otherwise be in accordance with the terms of this
Agreement.  Issuing Lender shall promptly notify each such participant Lender by
telex, telephone, or telecopy of each Letter of Credit issued or increased and
the actual dollar amount of such Lender’s participation in such Letter of
Credit.

 

(e)                                  Obligations Unconditional.  The obligations
of Borrower under this Agreement in respect of each Letter of Credit shall be
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, notwithstanding the following
circumstances:

 

(i)                                     any lack of validity or enforceability
of any Letter of Credit Documents;

 

(ii)                                  any amendment or waiver of or any consent
to departure from any Letter of Credit Documents;

 

(iii)                               the existence of any claim, set-off, defense
or other right which any Restricted Entity may have at any time against any
beneficiary or transferee of such Letter of Credit (or any Persons for whom any
such beneficiary or any such transferee may be acting), any Issuing Lender, any
Lender or any other person or entity, whether in connection with this Agreement,
the transactions contemplated in this Agreement or in any Letter of Credit
Documents or any unrelated transaction;

 

(iv)                              any statement or any other document presented
under such Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect to the extent the Issuing Lender would not be liable therefor
pursuant to the following subsection (g);

 

(v)                                 payment by any Issuing Lender under such
Letter of Credit against presentation of a draft or certificate which does not
comply with the terms of such Letter of Credit; or (vi) any other circumstance
or happening whatsoever, whether or not similar to any of the foregoing;
provided, however, that nothing contained in this subsection (e) shall be deemed
to constitute a waiver of any remedies of Borrower in connection with the
Letters of Credit.

 

(f)                                   Prepayments of Letters of Credit.  In the
event that any Letter of Credit shall be outstanding or shall be drawn and not
reimbursed after the Maturity Date, Borrower

 

53

--------------------------------------------------------------------------------


 

shall pay to Administrative Agent an amount equal to 105% of the Letter of
Credit Exposure allocable to such Letter of Credit to be held in the Cash
Collateral Account and applied in accordance with subsection (h) below.

 

(g)                                  Liability of Issuing Lender.  Borrower
assumes all risks of the acts or omissions of any beneficiary or transferee of
any Letter of Credit with respect to its use of such Letter of Credit.  Neither
Issuing Lender nor any of its officers or directors shall be liable or
responsible for:  (i) the use which may be made of any Letter of Credit or any
acts or omissions of any beneficiary or transferee in connection therewith;
(ii) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged; (iii) payment by Issuing
Lender against presentation of documents which do not comply with the terms of a
Letter of Credit, including failure of any documents to bear any reference or
adequate reference to the relevant Letter of Credit; or (iv) any other
circumstances whatsoever in making or failing to make payment under any Letter
of Credit (INCLUDING ISSUING LENDER’S OWN NEGLIGENCE), except that Borrower
shall have a claim against Issuing Lender, and Issuing Lender shall be liable
to, and shall promptly pay to, Borrower, to the extent of any direct, as opposed
to consequential, damages suffered by Borrower which a court in a final,
non-appealable finding rules were caused by Issuing Lender’s willful misconduct
or gross negligence in determining whether documents presented under a Letter of
Credit comply with the terms of such Letter of Credit.  In furtherance and not
in limitation of the foregoing, Issuing Lender may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary.

 

(h)                                 Cash Collateral - General.

 

(i)                                     If Borrower is required to deposit funds
in the Cash Collateral Account pursuant to the terms hereof, then Borrower and
Administrative Agent shall establish the Cash Collateral Account and Borrower
shall execute any documents and agreements, including Administrative Agent’s
standard form assignment of deposit accounts, that Administrative Agent
reasonably requests in connection therewith to establish the Cash Collateral
Account and grant Administrative Agent a first priority Lien (subject to
Permitted Liens described in Section 6.2(h)) in such account and the funds
therein.  Borrower hereby pledges to Administrative Agent and grants
Administrative Agent a security interest in the Cash Collateral Account,
whenever established, all funds held in the Cash Collateral Account from time to
time, and all proceeds thereof as security for the payment of the Secured
Obligations.

 

(ii)                                  If a Defaulting Lender deposits funds in a
deposit account with Administrative Agent pursuant to the terms of this
Section 2.3(h)(ii) and Section 2.3(i), then such Lender and Administrative Agent
shall establish such Cash Collateral Account and such Lender shall execute any
documents and agreements, including Administrative Agent’s standard form
assignment of deposit accounts, that Administrative Agent requests in connection
therewith to establish such account and grant Administrative Agent a first
priority security interest in such account and the funds therein.  Such
Defaulting Lender hereby pledges to Administrative Agent and grants
Administrative Agent a security interest in such collateral account, whenever
established, all funds held

 

54

--------------------------------------------------------------------------------


 

in such account from time to time, and all proceeds thereof as security for the
payment of the Letter of Credit Obligations of Borrower to be applied as
provided in Section 2.3(i) below.

 

(iii)                               Funds held in the Cash Collateral Accounts
shall be held as cash collateral for obligations with respect to Letters of
Credit in the case of the Cash Collateral Account.  Such funds shall be promptly
applied by Administrative Agent at the request of Issuing Lender to any
reimbursement or other obligations under the applicable Letters of Credit that
exist or occur.  To the extent that any surplus funds are held in the Cash
Collateral Account above the Letter of Credit Exposure, during the existence of
an Event of Default Administrative Agent may (A) hold such surplus funds in the
Cash Collateral Account as cash collateral for the Secured Obligations or
(B) apply such surplus funds to any Secured Obligations in any manner directed
by the Majority Lenders.  If no Default exists and no Deficiency exists,
Administrative Agent shall release to Borrower at Borrower’s written request any
funds held in the Cash Collateral Account above the amounts required by
Section 2.3(i), subject to the requirements of Section 2.3(i) below and
Section 2.18(a)(ii).

 

(iv)                              Funds held in the Cash Collateral Account
shall be invested in Liquid Investments maintained with, and under the sole
dominion and control of, Administrative Agent or in another investment if
mutually agreed upon by Borrower and Administrative Agent, but Administrative
Agent shall have no obligation to make any other investment of the funds
therein.  Administrative Agent shall exercise reasonable care in the custody and
preservation of any funds held in the Cash Collateral Accounts and shall be
deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which Administrative Agent accords its own
property, it being understood that Administrative Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any such funds.

 

(i)                                     Defaulting Lender — Cash Collateral.  If
at any time, a Defaulting Lender exists hereunder, then, at the request of
Issuing Lender, Borrower shall fully Cash Collateralize Issuing Lender’s
Fronting Exposure with respect to such Defaulting Lender (determined after
giving effect to any Cash Collateral provided by such Defaulting Lender). 
Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section 2.3(i) or Section 2.18 in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of Letter of Credit
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Issuing Lender’s Fronting Exposure shall no longer be
required to be held as Cash Collateral pursuant to this Section 2.3(i) following
(a) the elimination of the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender), or (b) the
determination by Administrative Agent and Issuing Lender that there exists
excess Cash Collateral; provided that, (1) the Person providing Cash Collateral
and Issuing Lender may agree that Cash Collateral shall be held to support
future anticipated Fronting Exposure or other obligations, (2) to the extent
that such Cash Collateral was provided by Borrower, such Cash Collateral shall
remain subject to the security interest

 

55

--------------------------------------------------------------------------------


 

granted pursuant to the Credit Documents, and (3) to the extent that such Cash
Collateral was provided by Borrower, during the existence of an Event of Default
the application of such Cash Collateral shall be subject to
Section 2.3(h)(iii) and (iv) above, the second sentence in this
Section 2.3(i) and Section 2.18(a)(ii).

 

(j)                                    Letters of Credit Issued for
Subsidiaries.  Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, any
Restricted Subsidiary, Borrower shall be obligated to reimburse Issuing Lender
hereunder for any and all drawings under such Letter of Credit issued under the
Facility by Issuing Lender.  Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of its Restricted Subsidiaries inures to the
benefit of Borrower, and that Borrower’s business derives substantial benefits
from the businesses of such Restricted Subsidiaries.

 

Section 2.4                                    Swingline Advances.

 

(a)                                 Facility.  On the terms and conditions set
forth in this Agreement, Swingline Lender agrees, from time-to-time on any
Business Day during the period from the date of this Agreement until the
Business Day immediately preceding the Maturity Date, to make Swingline Advances
to Borrower which shall be due and payable on the Swingline Payment Date,
bearing interest at the Adjusted Base Rate plus the Applicable Margin for Base
Rate Advances; provided (i) that after giving effect to such Swingline Advance,
(A) the aggregate outstanding principal amount of all Swingline Advances
advanced by Swingline Lender shall not exceed the Swingline Sublimit Amount,
(B) the Outstandings shall not exceed the aggregate Commitments, (C) no Lender’s
Applicable Percentage of the Outstandings shall exceed such Lender’s Commitment,
and (D) the Outstandings shall not exceed the Borrowing Base at such time;
(ii) no Swingline Advance shall be made by Swingline Lender if the conditions
set forth in Section 3.2 have not been met as of the date of such Swingline
Advance, it being agreed by Borrower that the giving of the applicable Notice of
Borrowing and the acceptance by Borrower of the proceeds of such Swingline
Advance shall constitute a representation and warranty by Borrower that on the
date of such Swingline Advance such conditions have been met; and (iii) each
Swingline Advance shall be in an aggregate amount not less than $100,000.00 and
in integral multiples of $50,000.00 in excess thereof.  Each Lender shall have
the obligation to purchase and fund risk participations in the Swingline
Advances and to refinance Swingline Advances as provided below.

 

(b)                                 Evidence of Indebtedness.  The indebtedness
of Borrower to the Swingline Lenders resulting from Swingline Advances shall be
evidenced as set forth in Section 2.2.

 

(c)                                  Prepayment.  Within the limits expressed in
this Agreement, amounts advanced pursuant to Section 2.4(a) may from time to
time be borrowed, prepaid without penalty, and reborrowed.  If the aggregate
outstanding principal amount of the Swingline Advances advanced by Swingline
Lender ever exceeds the Swingline Sublimit Amount, Borrower shall, upon receipt
of written notice of such condition from Swingline Lender and to the extent of
such excess, prepay to Swingline Lender outstanding principal of the Swingline
Advances such that such excess is eliminated.

 

56

--------------------------------------------------------------------------------


 

(d)                                 Refinancing of Swingline Advances.

 

(i)                                     With respect to the Swingline Advances
and the interest, fees, and other amounts owed by Borrower to Swingline Lender
in connection with the Swingline Advances, Borrower agrees to pay to Swingline
Lender such amounts when due and payable to Swingline Lender under the terms of
this Agreement.  If Borrower does not pay to Swingline Lender any such amounts
when due and payable to Swingline Lender, Swingline Lender may upon notice to
Administrative Agent request the satisfaction of such obligation by the making
of a Borrowing in the amount of any such amounts not paid when due and payable. 
Upon such request and, in any event, regardless of whether a Swingline Payment
Date has occurred, on a weekly basis as determined by Administrative Agent or on
a more frequent basis if so determined by Administrative Agent in its sole
discretion, Borrower shall be deemed to have requested the making of a Borrowing
in the amount of such obligation and the transfer of the proceeds thereof to
Swingline Lender.  Such Borrowing shall bear interest based upon the Adjusted
Base Rate plus the Applicable Margin for Base Rate Advances.  Administrative
Agent shall promptly forward notice of such Borrowing to Borrower and the
Lenders, and each Lender shall, regardless of whether (A) the conditions in
Section 3.2 have been met, (B) such notice complies with Section 2.6, or (C) a
Default exists, make available such Lender’s ratable share of such Borrowing to
Administrative Agent, and Administrative Agent shall promptly deliver the
proceeds thereof to Swingline Lender for application to such amounts owed to
Swingline Lender.  Borrower hereby unconditionally and irrevocably authorizes,
empowers, and directs Swingline Lender to make such requests for Borrowings on
behalf of Borrower in accordance with this Section, and the Lenders to make
Advances to Administrative Agent for the benefit of Swingline Lender in
satisfaction of such obligations.  Administrative Agent and each Lender may
record and otherwise treat the making of such Borrowings as the making of a
Borrowing to Borrower under this Agreement as if requested by Borrower.  Nothing
herein is intended to release Borrower’s obligations with respect to Swingline
Advances, but only to provide an additional method of payment therefor.  The
making of any Borrowing under this Section 2.4(d) shall not constitute a cure or
waiver of any Default or Event of Default, other than the payment Default or
Event of Default which is satisfied by the application of the amounts deemed
advanced hereunder, or caused by Borrower’s failure to comply with the
provisions of this Agreement.

 

(ii)                                  If at any time, the Commitments shall have
expired or been terminated while any Swingline Advance is outstanding, each
Lender, at the sole option of Swingline Lender, shall either (A) notwithstanding
the expiration or termination of the Commitments, make an Advance as a Base Rate
Advance, or (B) be deemed, without further action by any Person, to have
purchased from the Swingline Lender a participation in such Swingline Advance,
in either case in an amount equal to the product of such Lender’s Applicable
Percentage times the outstanding aggregate principal balance of the Swingline
Advances made by Swingline Lender.  Swingline Lender shall notify Administrative
Agent, and in turn, Administrative Agent shall notify each such Lender of the
amount of such Advance or participation, and such Lender will transfer to
Administrative Agent for the account of Swingline Lender on the next Business
Day following such notice, in Same Day Funds, the amount of such Advance or
participation.

 

57

--------------------------------------------------------------------------------


 

(iii)                               If any such Lender shall not have so made
its Advance or its percentage participation available to Administrative Agent
pursuant to this Section 2.4, such Lender agrees to pay interest thereon for
each day from such date until the date such amount is paid at the lesser of
(A) the Federal Funds Rate for such day for the first three days and thereafter
the interest rate applicable to the Advance and (B) the Maximum Rate.  Whenever,
at any time after Administrative Agent has received from any Lender such
Lender’s Advance or participating interest in a Swingline Advance,
Administrative Agent receives any payment on account thereof, Administrative
Agent will pay to such Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s Advance or participating interest was
outstanding and funded), which payment shall be subject to repayment by such
Lender if such payment received by Administrative Agent is required to be
returned.  Each Lender’s obligation to make the Advance or purchase such
participating interests pursuant to this Section 2.4 shall be absolute and
unconditional and shall not be affected by any circumstance, including (1) any
set-off, counterclaim, recoupment, defense or other right which such Lender or
any other Person may have against Swingline Lender, Administrative Agent or any
other Person for any reason whatsoever; (2) the occurrence or continuance of a
Default or the termination of the Commitments; (3) any breach of this Agreement
by Borrower or any other Lender; or (4) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.  Each
Swingline Advance, once so participated by any Lender, shall cease to be a
Swingline Advance with respect to that amount for purposes of this Agreement,
but shall continue to be an Advance.

 

(e)                                  Method of Borrowing.  Except as provided in
clause (c) above, each request for a Swingline Advance shall be made pursuant to
telephone notice to Swingline Lender given no later than 1:00 p.m. (Atlanta,
Georgia time) (or such later time as accepted by Swingline Lender) on the date
of the proposed Swingline Advance, promptly confirmed by a completed and
executed Notice of Borrowing telecopied or facsimiled to Administrative Agent
and Swingline Lender.  Swingline Lender will promptly make the Swingline Advance
available to Borrower at Borrower’s account with Administrative Agent or as
otherwise directed by Borrower with written notice to Administrative Agent.

 

(f)                                   Interest for Account of Swingline Lender. 
Swingline Lender shall be responsible for invoicing Borrower for interest on the
Swingline Advances (provided that any failure of Swingline Lender to provide
such invoice shall not release Borrower from its obligation to pay such
interest).  Until each Lender funds its Advance or risk participation pursuant
to clause (d) above, interest in respect of each Lender’s Applicable Percentage
of the Swingline Advances shall be solely for the account of Swingline Lender.

 

(g)                                  Payments Directly to Swingline Lender. 
Borrower shall make all payments of principal and interest in respect of the
Swingline Advances directly to Swingline Lender.

 

(h)                                 Adjustments to Swingline Sublimit Amounts. 
If any Lender becomes a Defaulting Lender hereunder, at Borrower’s option and
with at least one Business Day’s prior written notice to Administrative Agent
and Swingline Lender, Borrower may decrease the

 

58

--------------------------------------------------------------------------------


 

Swingline Sublimit Amount to such lesser amount notified to Administrative Agent
and Swingline Lender.  If such election is made, then in the event that
Administrative Agent, Borrower and Swingline Lender agree that all existing
Defaulting Lenders have adequately remedied all matters that caused such Lenders
to be Defaulting Lenders, the Swingline Sublimit Amount shall automatically,
without further notice or action to be taken by any party hereto, be increased
back up to the Swingline Sublimit Amount that was in effect prior to Borrower’s
election made pursuant to this clause (h).

 

Section 2.5                                    [Reserved].

 

Section 2.6                                    Borrowings; Procedures and
Limitations.

 

(a)                                 Notice.  Each Borrowing shall be made
pursuant to a Notice of Borrowing (other than the Borrowings to be made on the
Effective Date and Swingline Borrowings) and given by Borrower to Administrative
Agent not later than (i) 12:00 noon (Atlanta, Georgia time) on the third
Business Day before the date of the proposed Borrowing in the case of a
Eurocurrency Advance; and (ii) 10:00 a.m. (Atlanta, Georgia time) on the
Business Day of the proposed Borrowing in the case of a Base Rate Advance. 
Administrative Agent shall give each Lender prompt notice on the day of receipt
of a timely Notice of Borrowing by facsimile; provided however that
Administrative Agent and each of the Lenders hereby waive the requirement in
this Section 2.6(a) with respect to the initial Borrowings to be made on the
Effective Date.  Each Notice of Borrowing shall be by telephone or facsimile,
and if by telephone, confirmed promptly in writing, specifying (i) the requested
date of such Borrowing (which shall be a Business Day), (ii) the requested Type
of Advances comprising such Borrowing, (iii) the aggregate amount of such
Borrowing, and (iv) if such Borrowing is to be comprised of Eurocurrency
Advances, the Interest Period for such Advances.  In the case of a proposed
Borrowing comprised of Eurocurrency Advances, Administrative Agent shall
promptly notify each Lender of the applicable interest rate under Section 2.10. 
Each Lender shall before 1:00 p.m. (Atlanta, Georgia time) on the date of the
proposed Borrowing, make available for the account of its Lending Office to
Administrative Agent at its address referred to in Section 9.10, or such other
location as Administrative Agent may specify by notice to the applicable
Lenders, in Same Day Funds, such Lender’s Applicable Percentage of such
Borrowing.  Promptly upon Administrative Agent’s receipt of such funds (but in
any event not later than 3:00 p.m. (Atlanta, Georgia time) on the date of the
proposed Borrowing) and provided that the applicable conditions set forth in
Article VIII have been satisfied, Administrative Agent will make such funds
available to the Borrower at its account with Administrative Agent.

 

(b)                                 Conversions and Continuations. In order to
elect to Convert or continue Advances comprising part of the same Borrowing
under this Section, the Applicable Borrower shall deliver an irrevocable Notice
of Conversion or Continuation to Administrative Agent at Administrative Agent’s
office no later than (A) 10:00 a.m. (Atlanta, Georgia time) on the Business Day
of the proposed Conversion date in the case of a Conversion of such Advances to
Base Rate Advances and (B) 12:00 noon (Atlanta, Georgia time) at least three
Business Days in advance of the proposed Conversion or continuation date in the
case of a Conversion to, or a continuation of, Eurocurrency Advances.  Each such
Notice of Conversion or Continuation shall be in writing or by telephone or
facsimile, and if by telephone, confirmed promptly in writing, specifying
(A) the requested Conversion or continuation date (which shall be a Business
Day),

 

59

--------------------------------------------------------------------------------


 

(B) the Borrowing amount and Type of the Advances to be Converted or continued,
(C) whether a Conversion or continuation is requested, and if a Conversion, into
what Type of Advances, and (D) in the case of a Conversion to, or a continuation
of, Eurocurrency Advances, the requested Interest Period. Promptly after receipt
of a Notice of Conversion or Continuation under this paragraph, Administrative
Agent shall provide each Lender with a copy thereof and, in the case of a
Conversion to or a continuation of Eurocurrency Advances, notify each Lender of
the applicable interest rate under Section 2.10. For purposes other than the
conditions set forth in Section 3.2, the portion of Advances comprising part of
the same Borrowing that are Converted to Advances of another Type shall
constitute a new Borrowing.

 

(c)                                  Certain Limitations. Notwithstanding
anything in paragraph (a) above:

 

(i)                                     Each Borrowing shall (A) be in an
aggregate amount not less than $1,000,000 and in integral multiples of $500,000
in excess thereof in case of Eurocurrency Advances and in an aggregate amount
not less than $500,000 and in integral multiples of $100,000 in excess thereof
in case of Base Rate Advances, (B) consist of Advances of the same Type made,
Converted or continued on the same day by the Lenders according to their
Applicable Percentage, and (C) denominated only in Dollars.

 

(ii)                                  At no time shall there be more than six
Interest Periods applicable to outstanding Eurocurrency Advances under the
Facilities.

 

(iii)                               Borrower may not select Eurocurrency
Advances for any Borrowing to be made, Converted or continued if an Event of
Default has occurred and is continuing.

 

(iv)                              If any Lender shall, at least one Business Day
prior to the requested date of any Borrowing comprised of Eurocurrency Advances,
notify Administrative Agent and the Applicable Borrower that the introduction of
or any change in or in the interpretation of any Legal Requirement makes it
unlawful, or that any central bank or other Governmental Authority asserts that
it is unlawful, for such Lender or its Lending Office to perform its obligations
under this Agreement to make Eurocurrency Advances or to fund or maintain
Eurocurrency Advances, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or take
deposits of, Dollars in the applicable interbank market, then (A) (1) such
Lender’s Applicable Percentage of the amount of such Borrowing shall be made as
a Base Rate Advance of such Lender, (2) such Base Rate Advance shall be
considered part of the same Borrowing and interest on such Base Rate Advance
shall be due and payable at the same time that interest on the Eurocurrency
Advances comprising the remainder of such Borrowing shall be due and payable,
and (3) any obligation of such Lender to make, continue, or Convert to,
Eurocurrency Advances in the affected currency or currencies, including in
connection with such requested Borrowing, shall be suspended until such Lender
notifies Administrative Agent and the Applicable Borrower that the circumstances
giving rise to such determination no longer exist; and (B) such Lender agrees to
use commercially reasonable efforts (consistent with its internal policies and
legal and regulatory restrictions) to designate a different Lending Office if
the making of

 

60

--------------------------------------------------------------------------------


 

such designation (1) would eliminate the restriction on such Lender described
above, and (2) would not subject such Lender to any unreimbursed cost or expense
and would not otherwise be disadvantageous to such Lender.

 

(v)                                 If Administrative Agent is unable to
determine the Eurocurrency Rate for Eurocurrency Advances comprising any
requested Borrowing, the right of the Borrower to select Eurocurrency Advances
for such Borrowing or for any subsequent Borrowing shall be suspended until
Administrative Agent shall notify Borrower and Lenders that the circumstances
causing such suspension no longer exist, and each Advance comprising such
Borrowing shall be made, Converted or continued as a Base Rate Advance.

 

(vi)                              If the Majority Lenders shall, at least one
Business Day before the date of any requested Borrowing, notify Administrative
Agent that the Eurocurrency Rate for Eurocurrency Advances comprising such
Borrowing will not adequately reflect the cost to such Lenders of making or
funding their respective Eurocurrency Advances, as the case may be, for such
Borrowing, then Administrative Agent shall give notice thereof to the Borrower
and the Lenders and the right of the Borrower to select Eurocurrency Advances
for such Borrowing or for any subsequent Borrowing shall be suspended until
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist, and each Advance
comprising such Borrowing shall be made as a Base Rate Advance.

 

(vii)                           If Borrower shall fail to select the
continuation of any Interest Period for any Eurocurrency Advance in accordance
with the provisions contained in the definition of “Interest Period” in
Section 1.1 and paragraph (a) above, Administrative Agent will forthwith so
notify the Borrower and the applicable Lenders and such affected Advances will
be Converted into Base Rate Advances at the end of Interest Period then in
effect. If Borrower shall fail to select the duration of any Interest Period for
any Eurocurrency Advance in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.1 and paragraph (a) above, the
Borrower shall be deemed to have selected an Interest Period of one month.

 

(viii)                        Swingline Advances may not be Converted or
continued.

 

(d)                                 Notices Irrevocable.  Each Notice of
Borrowing delivered by Borrower hereunder, including its deemed request for
borrowing made under Section 2.3(c) or Section 2.4, shall be irrevocable and
binding on Borrower.

 

(e)                                  Lender Obligations Several.  The failure of
any Lender to make the Advance to be made by it as part of any Borrowing shall
not relieve any other Lender of its obligation, if any, to make its Advance on
the date of such Borrowing.  No Lender shall be responsible for the failure of
any other Lender to make the Advance to be made by such other Lender on the date
of any Borrowing.

 

(f)                                   Funding by Lenders; Administrative Agent’s
Reliance.  Unless Administrative Agent shall have received notice from a Lender
prior to the proposed date of any

 

61

--------------------------------------------------------------------------------


 

Borrowing of Eurocurrency Advances, or prior to noon on the date of any
Borrowing of Base Rate Advances, that such Lender will not make available to
Administrative Agent such Lender’s share of such Borrowing, Administrative Agent
may assume that a Lender has made its share available in accordance with and at
the time required in Section 2.6 and may, in reliance upon such assumption, make
available to Borrower a corresponding amount.  In such event, if a Lender has
not in fact made its share of Borrowing available to Administrative Agent, then
such Lender and Borrower severally agree to pay to Administrative Agent
forthwith on demand such corresponding amount in Same Day Funds with interest
thereon, for each day from and including the date such amount is made available
to Borrower to but excluding the date of payment to Administrative Agent, at
(A) in the case of a payment to be made by Borrower, the Adjusted Base Rate plus
the Applicable Margin, and (B) in the case of a payment to be made by such
Lender, the lesser of (i) the Federal Funds Rate for such day and (ii) the
Maximum Rate.  If such Lender shall repay to Administrative Agent such
corresponding amount and interest as provided above, such corresponding amount
so repaid shall constitute such Lender’s Advance as part of such Borrowing for
purposes of this Agreement even though not made on the same day as the other
Advances comprising such Borrowing.  Any payment by Borrower shall be without
prejudice to any claim Borrower may have against a Lender that shall have failed
to make such payment to Administrative Agent.  A notice of Administrative Agent
to any Lender or Borrower with respect to any amount owing under this subsection
(f) shall be conclusive, absent manifest error.

 

(g)                                  Protective Advances and Optional
Overadvances.

 

(i)                                     Any contrary provision of this Agreement
or any other Credit Document notwithstanding (but subject to
Section 2.6(g)(iv)), at any time (A) after the occurrence and during the
continuance of a Default or an Event of Default, or (B) that any of the other
applicable conditions precedent set forth in Section 3.2 are not satisfied,
Administrative Agent hereby is authorized by Borrower and the Lenders, from time
to time, in Administrative Agent’s sole discretion, to make Advances to, or for
the benefit of Borrower, on behalf of the applicable Lenders, that
Administrative Agent, in its Permitted Discretion, deems necessary or desirable
(1) to preserve or protect the Collateral, or any portion thereof, or (2) to
enhance the likelihood of repayment of the Obligations (other than the Banking
Services Obligations) (the Advances described in this Section 2.6(g)(i) shall be
referred to as “Protective Advances”).  Notwithstanding the foregoing, the
aggregate amount of all Protective Advances outstanding at any one time shall
not exceed 10% of the Commitments (unless Majority Lenders otherwise agree to a
higher amount (it being understood that Borrower’s agreement to such higher
amount shall not be required)).  Administrative Agent’s authorization to make
Protective Advances may be revoked at any time by the Majority Lenders
delivering written notice of such revocation to Administrative Agent.  Any such
revocation shall be effective prospectively upon Administrative Agent’s receipt
thereof.

 

(ii)                                  Any contrary provision of this Agreement
or any other Credit Document notwithstanding, the Lenders hereby authorize
Administrative Agent or Swingline Lenders, as applicable, and Administrative
Agent or Swingline Lenders, as applicable, may, but is not obligated to,
knowingly and intentionally, continue to make Advances (including Swingline
Advances) to Borrower (such Advances and Swingline

 

62

--------------------------------------------------------------------------------


 

Advances, the “Intentional Overadvances”) notwithstanding that a Deficiency
exists or would be created thereby, so long as with respect to any such
Advances, after giving effect to any such Advances (including Swingline
Advances), the Outstandings do not exceed the Borrowing Base by more than 10% of
the Commitments (unless Majority Lenders otherwise agree to a higher amount) and
do not exceed the Commitments (provided, that Administrative Agent may (but
shall not be obligated to) make Intentional Overadvances in excess of the
limitations set forth in this subsection (ii) if Administrative Agent believes
that the failure to do so could result in imminent harm to the Collateral or its
value).  Administrative Agent shall provide notice of Intentional Overadvances
to Lenders as promptly as practicable thereafter.  In any event, if any
Intentional Overadvance permitted pursuant to this Section 2.6(g)(ii), remains
outstanding for more than 30 days, unless otherwise agreed to by Majority
Lenders, Borrower shall immediately repay Advances in an amount sufficient to
eliminate all such Intentional Overadvances.  The foregoing provisions are meant
for the benefit of the Lenders and Administrative Agent and are not meant for
the benefit of Borrower.  Administrative Agent’s and Swingline Lender’s
authorization to make Intentional Overadvances may be revoked at any time by
Majority Lenders delivering written notice of such revocation to Administrative
Agent.  Any such revocation shall become effective prospectively upon
Administrative Agent’s receipt thereof.

 

(iii)                               Each Protective Advance and each Intentional
Overadvance (each, an “Extraordinary Advance”) shall be deemed to be an Advance
hereunder, except that no Extraordinary Advance shall be eligible to be a
Eurocurrency Advance.  Prior to settlement of any Extraordinary Advance, all
payments with respect thereto, including interest thereon, shall be payable to
Administrative Agent solely for its own account.  Each Lender shall be obligated
to settle with Administrative Agent for the amount of such Lender’s Applicable
Percentage of any Extraordinary Advance.  The Extraordinary Advances shall be
repayable on demand, secured by Administrative Agent’s Liens, constitute
Obligations hereunder, and bear interest at the rate applicable from time to
time to Advances that are Base Rate Advances.  The provisions of this
Section 2.6(g) are for the exclusive benefit of Administrative Agent, Swingline
Lenders, and the Lenders and are not intended to benefit Borrower (or any other
Credit Party) in any way.

 

(iv)                              Notwithstanding anything contained in this
Agreement or any other Credit Document to the contrary, except as otherwise
provided in Section 2.6(g)(ii), no Extraordinary Advance may be made by
Administrative Agent if such Extraordinary Advance would cause the aggregate
Outstandings to exceed the Commitments or any Lender’s Applicable Percentage of
the Outstandings to exceed such Lender’s Commitment; provided that
Administrative Agent may make Extraordinary Advances in excess of the foregoing
limitations so long as such Extraordinary Advances that cause the aggregate
Outstandings to exceed the Commitments or a Lender’s Applicable Percentage of
the Outstandings to exceed such Lender’s Commitment are for Administrative
Agent’s sole and separate account and not for the account of any Lender.  No
Lender shall have an obligation to settle with Administrative Agent for such
Extraordinary Advances that cause the aggregate Outstandings to exceed the
Commitments or a Lender’s Applicable Percentage of the Outstandings to exceed
such Lender’s Commitment.

 

63

--------------------------------------------------------------------------------


 

Section 2.7                                    Prepayments.

 

(a)                                 Right to Prepay.  Borrower shall not have
any right to prepay any principal amount of any Advance except as provided in
this Section 2.7.  All notices given pursuant to this Section 2.7 shall be
irrevocable and binding upon Borrower; provided that, if a notice of prepayment
is given in connection with a conditional notice of termination of the
Commitments as contemplated by Section 2.1(b), then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.1(b)(iii).  Each payment of any Advance pursuant to this Section 2.7
shall be made in a manner such that all Advances comprising part of the same
Borrowing are paid in whole or ratably in part other than Advances owing to a
Defaulting Lender as provided in Section 2.18.

 

(b)                                 Optional.   Borrower may elect to prepay any
Borrowing, in whole or in part, without penalty or premium except as set forth
in Section 2.12 and after giving by 12:00 noon (Atlanta, Georgia time) (i) in
the case of Eurocurrency Advances, at least three Business Days’ or (ii) in case
of Base Rate Advances, one Business Day’s prior written notice to Administrative
Agent stating the proposed date and aggregate principal amount of such
prepayment.  If any such notice is given, Borrower shall prepay Advances
comprising part of the same Borrowing in whole or ratably in part in an
aggregate principal amount equal to the amount specified in such notice,
together with accrued interest to the date of such prepayment on the principal
amount prepaid and amounts, if any, required to be paid pursuant to Section 2.12
as a result of such prepayment being made on such date; provided that (A) each
optional prepayment of Eurocurrency Advances shall be in a minimum amount not
less than $1,000,000 and in multiple integrals of $500,000 in excess thereof,
(B) each optional prepayment of Base Rate Advances shall be in a minimum amount
not less than $500,000 and in multiple integrals of $100,000 in excess thereof
and (C) each optional prepayment of Swingline Advances shall be in a minimum
amount not less than $100,000 and in multiple integrals of $50,000 in excess
thereof.

 

(c)                                  Mandatory.  On any date that a Deficiency
exists as reflected in the Borrowing Base Certificate delivered pursuant to
Section 5.2(d) or as notified to Borrower by Administrative Agent (with such
calculation set forth in reasonable detail which shall be conclusive absent
manifest error), Borrower shall, within three Business Days, to the extent of
such deficiency, first prepay to Swingline Lender the outstanding principal
amount of the Swingline Advances, second prepay to the Lenders on a pro rata
basis the outstanding principal amount of the Advances (other than Swingline
Advances); and third make deposits into the Cash Collateral Account to provide
cash collateral in the amount of such excess for the aggregate Letter of Credit
Exposure (which deposits may be subsequently released to the extent provided in
Section 2.3(h)).

 

(d)                                 Interest; Costs.  Each prepayment pursuant
to this Section 2.7 shall be accompanied by accrued interest on the amount
prepaid to the date of such prepayment and amounts, if any, required to be paid
pursuant to Section 2.12 as a result of such prepayment being made on such date.

 

64

--------------------------------------------------------------------------------


 

Section 2.8                                    Repayment.

 

(a)                                 Advances.  Borrower hereby unconditionally
promises to pay to Administrative Agent for the account of and ratable benefit
of each Lender the aggregate outstanding principal amount of all Advances on the
Maturity Date.

 

(b)                                 Swingline Advances.  Borrower hereby
unconditionally promises to pay to Swingline Lender (i) the aggregate
outstanding principal amount of all Swingline Advances on each Swingline Payment
Date, and (ii) the aggregate outstanding principal amount of all Swingline
Advances outstanding on the Maturity Date.

 

Section 2.9                                    Fees.

 

(a)                                 Unused Line Fees.  Borrower agrees to pay to
Administrative Agent for the account of each Lender an Unused Line Fee on the
average daily amount by which such Lender’s Commitment exceeds such Lender’s
outstanding Advances plus such Lender’s Applicable Percentage of the Letter of
Credit Exposure at a per annum rate equal to the Applicable Unused Line Fee
Percentage for such period.  The Unused Line Fee is due monthly in arrears on
the first day of each month commencing on December 1, 2017, and on the Maturity
Date.  For purposes of this Section 2.9(a) only, amounts advanced as Swingline
Advances shall not reduce the amount of the unused Commitment.

 

(b)                                 [Reserved].

 

(c)                                  Fees for Letters of Credit.  Borrower
agrees to pay the following:  (i) to Administrative Agent for the pro rata
benefit of the Lenders a per annum letter of credit fee for each Letter of
Credit issued hereunder in an amount equal to the Applicable Margin for
Eurocurrency Advances on the face amount of such Letter of Credit for the period
such Letter of Credit is outstanding, which fee shall be due and payable monthly
in arrears on the first day of each month, and on the Maturity Date; (ii) to
Issuing Lender, a fronting fee for each Letter of Credit equal to the greater of
(A) 0.125% per annum on the face amount of such Letter of Credit and
(B) $750.00, which fee shall be due and payable monthly in arrears on the first
day of each month, and on the Maturity Date; (iii) to Issuing Lender, an
additional fronting fee for each commercial Letter of Credit equal to an amount
agreed to between Borrower and Issuing Lender in writing, which fee shall be due
and payable in advance on the date of the issuance of such Letter of Credit,
and, in the case of an increase or extension only, on the date of such increase
or such extension; and (iv) to Issuing Lender such other usual and customary
fees associated with any transfers, amendments, drawings, negotiations or
reissuances of any Letter of Credit, which fees shall be due and payable as
requested by Issuing Lender in accordance with Issuing Lender’s then current fee
policy.  Borrower shall have no right to any refund of letter of credit fees
previously paid by Borrower, including any refund claimed because Borrower
cancels any Letter of Credit prior to its expiration date.

 

(d)                                 Other Fees.  Borrower agrees to pay the fees
to Administrative Agent as set forth in the Fee Letter.

 

65

--------------------------------------------------------------------------------


 

Section 2.10                             Interest.

 

(a)                                 Base Rate Advances.  Each Base Rate Advance
shall bear interest at the Adjusted Base Rate in effect from time to time plus
the Applicable Margin for Base Rate Advances for such period.  Borrower shall
pay to Administrative Agent for the ratable account of each Lender all accrued
but unpaid interest on such Lender’s Base Rate Advances on the first day of each
month commencing December 1, 2017, and on the Maturity Date.

 

(b)                                 Eurocurrency Advances. Each Eurocurrency
Advance shall bear interest during its Interest Period equal to at all times the
Eurocurrency Rate for such Interest Period plus the Applicable Margin for
Eurocurrency Advances for such period. Borrower shall pay to Administrative
Agent for the ratable benefit of each Lender all accrued but unpaid interest on
each of such Lender’s Eurocurrency Advances on the last day of the Interest
Period therefor (provided that for Eurocurrency Advances with six month Interest
Periods, accrued but unpaid interest shall also be due on the day three months
from the first day of such Interest Period), on the date any Eurocurrency
Advance is repaid in full, and on the Maturity Date.

 

(c)                                  Swingline Advances.  Swingline Advances
shall bear interest at the Adjusted Base Rate in effect from time to time plus
the Applicable Margin for Base Rate Advances.  Borrower shall pay to Swingline
Lender for its own account subject to Section 2.4(f) all accrued but unpaid
interest on each Swingline Advance on each Swingline Payment Date, on the date
any Swingline Advance is repaid (or refinanced) in full, and on the Maturity
Date.

 

(d)                                 Default Rate.  Notwithstanding the
foregoing, (i) upon the occurrence and during the continuance of an Event of
Default under Section 7.1(g), all Obligations shall bear interest, after as well
as before judgment, at the Default Rate and (ii) upon the occurrence and during
the continuance of any Event of Default under Section 7.1(a) or 7.1(c) (as a
result of a breach of Section 5.2(a), (b), (c) or (d) or Section 6.16), upon the
request of Administrative Agent or the Majority Lenders, all Obligations shall
bear interest, after as well as before judgment, at the Default Rate.  Interest
accrued pursuant to this Section 2.10(d) and all interest accrued but unpaid on
or after the Maturity Date shall be due and payable on demand, and if no express
demand is made, then due and payable on such other dates as required herein.

 

Section 2.11                             Illegality.  If any Lender shall notify
a Borrower that the introduction of or any change in or in the interpretation of
any law or regulation makes it unlawful, or that any central bank or other
Governmental Authority asserts that it is unlawful, for such Lender or its
Lending Office to perform its obligations under this Agreement to make,
maintain, or fund any Eurocurrency Advances of such Lender then outstanding
hereunder, (a) the Borrower shall, no later than 11:00 a.m. (Atlanta, Georgia
time) (i) if not prohibited by law, on the last day of the Interest Period for
each outstanding Eurocurrency Advance, or (ii) if required by such notice, on
the second Business Day following its receipt of such notice, prepay all of the
Eurocurrency Advances of such Lender then outstanding, together with accrued
interest on the principal amount prepaid to the date of such prepayment and
amounts, if any, required to be paid pursuant to Section 2.12 as a result of
such prepayment being made on such date, (b) such Lender shall simultaneously
make a Base Rate Advance to the Borrower on such date in an amount equal to the
aggregate principal amount of the Eurocurrency Advances prepaid to such Lender,
and (c) the right of the Borrower to select Eurocurrency Advances from such
Lender for any subsequent

 

66

--------------------------------------------------------------------------------


 

Borrowing shall be suspended until such Lender shall notify the Borrower that
the circumstances causing such suspension no longer exist. Each Lender agrees to
use commercially reasonable efforts (consistent with its internal policies and
legal and regulatory restrictions) to designate a different Lending Office if
the making of such designation would avoid the effect of this paragraph and
would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.

 

Section 2.12                             Breakage Costs.  Within 5 Business Days
of demand made by any Lender to Borrower (with a copy to Administrative Agent)
from time to time, Borrower shall compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment (including any deemed payment or repayment and any reallocated
repayment to Non-Defaulting Lenders provided in Section 2.18) of any Advance
other than a Base Rate Advance on a day other than the last day of the Interest
Period for such Advance (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)                                 any failure by Borrower (for a reason other
than the failure of such Lender to make an Advance) to prepay, borrow, continue
or convert any Advance other than a Base Rate Advance on the date or in the
amount notified by Borrower;

 

(c)                                  any payment by Borrower of reimbursement
drawings under any Letter of Credit in a currency other than such Letter of
Credit’s original currency; or

 

(d)                                 any assignment of an Eurocurrency Advance on
a day other than the last day of the applicable Interest Period therefor as a
result of a request by such Borrower pursuant to Section 2.16;

 

including any loss of anticipated profits (excluding Applicable Margin), any
foreign exchange losses and any loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Advance, from fees payable
to terminate the deposits from which such funds were obtained or from the
performance of any foreign exchange contract.  Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.  For purposes of calculating amounts payable by Borrower to the
Lenders under this Section 2.12, the requesting Lender shall be deemed to have
funded such Advance at the Eurocurrency Rate by a matching deposit or other
borrowing in the offshore interbank market for the applicable currency for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Advance was in fact so funded. Any notice delivered by Administrative Agent
(including on behalf of any Lender providing such notice to Administrative
Agent) setting forth in reasonable detail any amount or amounts that such Lender
is entitled to receive pursuant to this Section 2.12 shall be delivered to
Applicable Borrower and shall be conclusive and binding absent manifest error.

 

67

--------------------------------------------------------------------------------


 

Section 2.13                             Increased Costs.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the Eurocurrency Rate) or any Issuing Lender;

 

(ii)                                  subject any Recipient to any Tax (other
than (x) Excluded Taxes, (y) Connection Income Taxes, and (z) Indemnified Taxes)
on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

 

(iii)                               impose on any Lender or Issuing Lender or
the London interbank market any other condition, cost or expense (in each case,
other than Taxes) affecting this Agreement or Eurocurrency Advances made by such
Lender, or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Advance (or of maintaining its
obligation to make or accept and purchase any such Advance), to increase the
cost to such Lender or Issuing Lender of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or Issuing Lender hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
Issuing Lender, Borrower will pay to such Lender or Issuing Lender such
additional amount or amounts as will compensate such Lender or Issuing Lender,
as the case may be, for such additional costs incurred or reduction suffered.

 

(b)                                 Capital Adequacy.  If any Lender or Issuing
Lender determines that any Change in Law affecting such Lender or Issuing Lender
or any Lending Office of such Lender or such Lender’s or Issuing Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s or Issuing
Lender’s capital or on the capital of such Lender’s or Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Advances made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by Issuing Lender, to a level below
that which such Lender or Issuing Lender or such Lender’s or Issuing Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Lender’s policies and the policies of
such Lender’s or Issuing Lender’s holding company with respect to capital
adequacy and liquidity), then from time to time Borrower will pay to such Lender
or Issuing Lender such additional amount or amounts as will compensate such
Lender or Issuing Lender or such Lender’s or Issuing Lender’s holding company
for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or Issuing Lender setting forth in reasonable detail the
amount or amounts necessary to compensate such Lender or Issuing Lender or its
holding company, as the case may be, as specified in

 

68

--------------------------------------------------------------------------------


 

subsection (a) or (b) of this Section and delivered to Borrower shall be
conclusive absent manifest error.  Borrower shall pay such Lender or Issuing
Lender, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or Issuing Lender to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or Issuing Lender’s right
to demand such compensation, provided that Borrower shall not be required to
compensate a Lender or Issuing Lender pursuant to this Section for any increased
costs incurred or reductions suffered more than 180 days prior to the date that
such Lender or Issuing Lender, as the case may be, notifies Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or Issuing Lender’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof).

 

(e)                                  Designation of a Different Lending Office. 
If any Lender requests compensation under this Section 2.13 then such Lender
shall use commercially reasonable efforts to designate a different Lending
Office for funding or booking its Advances hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to this Section 2.13 in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

 

Section 2.14                             Payments and Computations.

 

(a)                                 Payments.  Except as otherwise expressly
provided herein, all payments to be made by Borrower under this Agreement and
the other Credit Documents shall be made without condition or deduction for any
counterclaim, defense, recoupment or setoff; provided that, Borrower may setoff
amounts owing to any Lender that is at such time a Defaulting Lender against
Advances that such Defaulting Lender failed to the fund to Borrower under this
Agreement (the “Unfunded Advances”) so long as (i) Borrower shall have delivered
prior written notice of such setoff to Administrative Agent and such Defaulting
Lender, (ii) the Advances made by the Lenders (other than such Defaulting
Lender) as part of the original Borrowing to which the Unfunded Advances applied
shall still be outstanding and was made under the same Facility, (iii) if such
Defaulting Lender failed to fund Advances under more than one Borrowing, such
setoff shall be applied in a manner satisfactory to Administrative Agent, and
(iv) upon the application of such setoff, the Unfunded Advances shall be deemed
to have been made by such Defaulting Lender on the effective date of such
setoff.  Except as otherwise expressly provided herein, all payments by Borrower
hereunder shall be made to Administrative Agent, for the account of the
respective Lenders to which such payment is owed in Dollars and in Same Day
Funds.   Subject to Section 2.6(c), each payment of any Advance pursuant to this
Section or any other provision of this Agreement shall be made in a manner such
that all Advances comprising part of the same Borrowing are paid in whole or
ratably in part.

 

69

--------------------------------------------------------------------------------


 

(b)                                 Payments by Borrower; Presumptions by
Administrative Agent.  Unless Administrative Agent shall have received notice
from Borrower prior to the date on which any payment is due to Administrative
Agent for the account of the applicable Lenders or the Issuing Lenders hereunder
that Borrower will not make such payment, Administrative Agent may assume that
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the Issuing Lenders,
as the case may be, the amount due.  In such event, if Borrower has not in fact
made such payment, then each of the applicable Lenders or the Issuing Lenders,
as the case may be, severally agrees to repay to Administrative Agent forthwith
on demand the amount so distributed to such Lender or Issuing Lender, in Same
Day Funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to
Administrative Agent, at the Federal Funds Rate (which interest shall not be
borne by the Borrower).  For the avoidance of doubt, Borrower shall continue to
be obligated to pay the otherwise applicable interest on such amounts as and
when due under this Agreement.  A notice of Administrative Agent to any Lender
or Borrower with respect to any amount owing under this subsection (b) shall be
conclusive, absent manifest error.

 

(c)                                  Payment Procedures.  Borrower shall make
each payment of any amount due and payable under this Agreement and under any
other Credit Document not later than 12:00 noon (Atlanta, Georgia time) on the
day when due to Administrative Agent at Administrative Agent’s Office (or such
other location as Administrative Agent shall designate in writing to Borrower)
in Same Day Funds.  Administrative Agent will promptly thereafter, and in any
event prior to the close of business on the day any timely payment is made,
cause to be distributed like funds relating to the payment of principal,
interest or fees ratably (other than amounts payable solely to any specific
Lender Party pursuant to Section 2.4, 2.11, 2.12, 2.13, 2.15, 8.4 and 9.1 but
after taking into account payments effected pursuant to Section 2.14(f)) in
accordance with each Lender’s Applicable Percentage to the Lenders for the
account of their respective Lending Offices, and like funds relating to the
payment of any other amount payable to any Lender to such Lender for the account
of its Lending Office, in each case to be applied in accordance with the terms
of this Agreement.  Upon receipt of other amounts due solely to a specific
Lender Party, Administrative Agent shall distribute such amounts to the
appropriate party to be applied in accordance with the terms of this Agreement.

 

(d)                                 Non-Business Day Payments.  Whenever any
payment shall be stated to be due on a day other than a Business Day, such
payment shall be made on the next succeeding Business Day, and such extension of
time shall in such case be included in the computation of payment of interest or
fees, as the case may be; provided that if such extension would cause payment of
interest on or principal of Eurocurrency Advances to be made in the next
following calendar month, such payment shall be made on the immediately
preceding Business Day.

 

(e)                                  Computations.  All computations of interest
and fees shall be made by Administrative Agent on the basis of a year of 365/366
days for all Base Rate Advances based on the Adjusted Base Rate and a year of
360 days for all other interest and fees, in each case for the actual number of
days (including the first day, but excluding the last day) occurring in the
period for which such interest or fees are payable.  Each determination by
Administrative Agent of an amount of interest or fees shall be conclusive and
binding for all purposes, absent manifest error.  The principle of deemed
reinvestment of interest shall not apply to any interest calculation

 

70

--------------------------------------------------------------------------------


 

under this Agreement; all interest payments to be made hereunder shall be paid
without allowance or deduction for deemed reinvestment or otherwise.  The rates
of interest specified in this Agreement are intended to be nominal rates and not
effective rates.  Interest calculated hereunder shall be calculated using the
nominal rate method and not the effective rate method of calculation.

 

(f)                                   Sharing of Payments, Etc.  If any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of its Advances or
other obligations hereunder resulting in such Lender receiving payment of a
proportion of the aggregate amount of its Advances and accrued interest thereon
or other such obligations greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Advances and such other obligations of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Advances and other amounts owing them; provided that: (A) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest; and (B) the
provisions of this paragraph shall not be construed to apply to (x) any payment
made by Borrower pursuant to and in accordance with the express terms of this
Agreement (including the application of funds arising from the existence of a
Defaulting Lender), or (y) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Advances or
participations in Letter of Credit Obligations to any assignee or participant,
other than to Borrower or any Affiliate thereof (as to which the provisions of
this paragraph shall apply).  Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable Legal Requirement, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against Borrower rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of Borrower in
the amount of such participation.

 

(g)                                  Borrower hereby authorize Administrative
Agent, from time to time without prior notice to Borrower, to charge to the Loan
Account (A) on the first day of each month, all interest accrued during the
prior month on the Advances, (B) on the first Business Day of each month, all
fees or other amounts in respect of Letters of Credit accrued or chargeable
hereunder during the prior month, (C) as and when incurred or accrued, all fees
and costs provided for in Section 2.9(d) or 5.12(d), (D) on the first day of
each month, the Unused Line Fee accrued during the prior month pursuant to
Section 2.9(a), (E) as and when due and payable, all other fees payable
hereunder or under any of the other Credit Documents, (F) as and when incurred
or accrued, all other amounts due under Section 9.1, and (G) as and when due and
payable all other payment obligations payable under any Credit Document or any
Banking Services Agreement (including any amounts due and payable to the Banking
Services Providers in respect of Banking Services).  All amounts (including
interest, fees, costs, expenses, or other amounts payable hereunder or under any
other Credit Document or under any Banking Services Agreement) charged to the
Loan Account shall thereupon constitute Advances hereunder, shall constitute
Obligations hereunder, and shall initially accrue interest at the rate then
applicable to

 

71

--------------------------------------------------------------------------------


 

Advances that are Base Rate Loans (unless and until converted into Eurodollar
Rate Loans in accordance with the terms of this Agreement).

 

(h)                                 Administrative Agent shall maintain an
account on its books in the name of Borrower (the “Loan Account”) on which
Borrower will be charged with all Advances (including Extraordinary Advances and
Swingline Advances) made by Administrative Agent, Swingline Lender, or the
Lenders to Borrower or for Borrower’s account, the Letters of Credit issued or
arranged by Issuing Lender for Borrower’s account, and with all other payment
Obligations hereunder or under the other Credit Documents, including, accrued
interest, fees and expenses of Borrower with respect thereto.

 

Section 2.15                             Taxes.

 

(a)                                 Defined Terms.  For purposes of this
Section 2.15, the term “Lender” includes any Issuing Lender and Swingline Lender
and the term “applicable Legal Requirement” includes FATCA.

 

(b)                                 No Deduction for Certain Taxes.  Any and all
payments by or on account of any obligation of any Credit Party hereunder or
under any other Credit Document shall be made free and clear of and without
deduction or withholding for any Taxes, except as required by applicable Legal
Requirement.  If any applicable Legal Requirement (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable Legal Requirement
and, if such Tax is an Indemnified Tax, then the sum payable by the applicable
Credit Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings of
Indemnified Taxes applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)                                  Other Taxes.  Credit Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable Legal
Requirements, or at the option of Administrative Agent timely reimburse it for
the payment of, any Other Taxes.

 

(d)                                 Indemnification by Credit Parties.  The
Credit Parties shall jointly and severally indemnify each Recipient, in each
case, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any reasonable out-of-pocket expenses arising therefrom or with
respect thereto, including reasonable attorneys’ and tax advisor fees and
expenses (except such expenses resulting from gross negligence or willful
misconduct of such Recipient, as determined by a court of competent jurisdiction
by final and nonappealable judgment), whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to Borrower by a Recipient (with a copy to Administrative

 

72

--------------------------------------------------------------------------------


 

Agent), or by Administrative Agent on its own behalf or on behalf of a
Recipient, shall be conclusive absent manifest error.  Failure or delay on the
part of any Recipient to demand payment pursuant to this Section shall not
constitute a waiver of such Person’s right to demand such payment; provided
that, no Recipient shall be indemnified for any Indemnified Taxes the demand for
which is made to Borrower later than one year after the later of (i) the date on
which the relevant Governmental Authority makes written demand upon the
applicable Recipient for payment of such Indemnified Taxes, and (ii) the date on
which such Recipient has made payment of such Indemnified Taxes; provided that
if the Indemnified Taxes imposed or asserted giving rise to such claims are
retroactive, then the one-year period referred to above shall be extended to
include the period of retroactive effect thereof.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify Administrative Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that any Credit Party has not already indemnified
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of Credit Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.7(c) relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by Administrative Agent
in connection with any Credit Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to any
Lender by Administrative Agent shall be conclusive absent manifest error.  Each
Lender hereby authorizes Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Credit Document or otherwise
payable by Administrative Agent to such Lender from any other source against any
amount due to Administrative Agent under this subsection (e).

 

(f)                                   Evidence of Tax Payments.  As soon as
practicable after any payment of Indemnified Taxes by Borrower to a Governmental
Authority pursuant to this Section 2.15, Borrower shall deliver to
Administrative Agent the original or a certified copy of any available receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return (if any) reporting such payment or other evidence of such payment
reasonably satisfactory to Administrative Agent.

 

(g)                                  Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Credit Document shall deliver to Borrower and Administrative Agent, at
the time or times reasonably requested by Borrower or Administrative Agent, such
properly completed and executed documentation reasonably requested by Borrower
or Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
reasonably requested by Borrower or Administrative Agent, shall deliver such
other documentation prescribed by applicable Legal Requirement or reasonably
requested by Borrower or Administrative Agent as will enable Borrower or
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two

 

73

--------------------------------------------------------------------------------


 

sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in (A), (B) and (D), below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)                                  Without limiting the generality of the
foregoing,

 

(A)                               any Lender that is a U.S. Person shall deliver
to Borrower and Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), executed
copies of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding Tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to Borrower and Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of Borrower or
Administrative Agent), whichever of the following is applicable: (i) in the case
of a Foreign Lender claiming the benefits of an income tax treaty to which the
United States is a party (x) with respect to payments of interest under any
Credit Document, executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Credit Document, IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty; (ii) executed copies of IRS Form W-8ECI; (iii) in the case of a
Foreign Lender claiming the benefits of the exemption for portfolio interest
under Section 881(c) of the Code, (x) a certificate substantially in the form of
Exhibit F-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN
or IRS Form W-8BEN-E; or (iv) to the extent a Foreign Lender is not the
beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit F-2 or Exhibit F-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit F-4 on behalf of each such
direct and indirect partner;

 

74

--------------------------------------------------------------------------------


 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to Borrower and Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of Borrower or
Administrative Agent), executed copies of any other form prescribed by an
applicable Legal Requirement as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable Legal Requirement
to permit Borrower or Administrative Agent to determine the withholding or
deduction required to be made; and

 

(D)                               if a payment made to a Recipient under any
Credit Document would be subject to U.S. federal withholding Tax imposed by
FATCA if such Recipient were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Recipient shall deliver to Borrower
and Administrative Agent at the time or times prescribed by Legal Requirement
and at such time or times reasonably requested by Borrower or Administrative
Agent such documentation prescribed by applicable Legal Requirement (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrower or Administrative Agent as may be
necessary for Borrower and Administrative Agent to comply with their obligations
under FATCA and to determine that such Recipient has complied with such
Recipient’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and Administrative Agent in
writing of its legal inability to do so.

 

(h)                                 Status of Administrative Agent.  On or
before the date on which Wells Fargo (and any successor or replacement
Administrative Agent) becomes Administrative Agent hereunder, it shall deliver
to the Borrower two duly executed copies of either (i) IRS Form W-9, or (ii) IRS
Form W-8ECI with respect to any payments to be received on its own behalf and
IRS Form W-8IMY (certifying that it is either a “qualified intermediary” within
the meaning of Treasury Regulation Section 1.1441-1(e)(5) that has assumed
primary withholding obligations under the Code, including Chapters 3 and 4 of
the Code, or a “U.S. branch” within the meaning of Treasury Regulation
Section 1.1441-1(b)(2)(iv) that is treated as a U.S. person for purposes of
withholding obligations under the Code) for the amounts Administrative Agent
receives for the account of others.  Administrative Agent (or, upon assignment
or replacement), any assignee or successor) agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower in writing of its inability to do so.

 

75

--------------------------------------------------------------------------------


 

(i)                                     Treatment of Certain Refunds.  If any
party determines, in its sole discretion, exercised in good faith, that it has
received a refund of any Taxes as to which it has been indemnified pursuant to
this Section 2.15 (including by the payment of additional amounts pursuant to
this Section 2.15), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this Section 2.15(i) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this Section 2.15(i), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 2.15(i) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(j)                                    Survival.  Each party’s obligations under
this Section 2.15 shall survive the resignation or replacement of Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under any Credit Document.

 

(k)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 2.13 requires Borrower to pay
any additional amount to such Lender or any Governmental Authority for the
account of any Lender pursuant to this Section 2.15, then such Lender shall (at
the request of Borrower) use commercially reasonable efforts to designate a
different Lending Office for funding or booking its Advances hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.13 or this Section 2.15, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not would not otherwise be disadvantageous to such Lender.  Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

Section 2.16                             Replacement of Lenders.  If (a) any
Lender requests compensation under Section 2.13 or Borrower is required to pay
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.15, and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 2.15(k), (b) any Lender suspends its obligation to continue, or Convert
Advances into, Eurocurrency Advances pursuant to Section 2.6(c)(iv) or (v) or
Section 2.11, (c) any Lender is a Non-Consenting Lender, or (d) any Lender is a
Defaulting Lender (any such Lender described in the preceding clauses (a) — (d),
a “Subject Lender”), then (i) in the case of a Defaulting Lender, Administrative
Agent may, upon notice to the Subject Lender and Borrower,

 

76

--------------------------------------------------------------------------------


 

require such Defaulting Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 9.7), all of its interests, rights (other than its existing
rights to payments pursuant to Section 2.13 or Section 2.15) and obligations
under this Agreement and the related Credit Documents as a Lender to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment) and (ii) in the case of any Subject
Lender, Borrower may, upon notice to the Subject Lender and Administrative Agent
and at Borrower’s sole cost and expense, require such Subject Lender to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 9.7), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 2.13 or Section 2.15) and obligations under this Agreement and the
related Credit Documents to an Eligible Assignee that shall assume such
obligations (which Eligible Assignee may be another Lender, if a Lender accepts
such assignment), provided that:

 

(a)                                 as to assignments required by Borrower,
Borrower shall have paid to Administrative Agent the assignment fee specified in
Section 9.7;

 

(b)                                 such Subject Lender shall have received
payment of an amount equal to the outstanding principal of its Advances and
funded participations in outstanding Letter of Credit Obligations and funded
participations in outstanding Swingline Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Credit Documents (including any amounts under Section 2.12 other than in the
case of a Defaulting Lender) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or Borrower (in the case of
all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 2.13 or payments required
to be made pursuant to Section 2.15, such assignment will result in a reduction
in such compensation or payments thereafter;

 

(d)                                 such assignment does not conflict with
applicable Legal Requirements; and

 

(e)                                  in the event such Subject Lender is a
Non-Consenting Lender, each assignee shall consent, at the time of such
assignment, to each matter in respect of which such Subject Lender was a
Non-Consenting Lender.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.  Solely for purposes of effecting any assignment involving a
Defaulting Lender under this Section 2.16 and to the extent permitted under
applicable Legal Requirements, each Lender hereby designates and appoints
Administrative Agent as true and lawful agent and attorney-in-fact, with full
power and authority, for and on behalf of and in the name of such Lender to
execute, acknowledge and deliver the Assignment and Acceptance required
hereunder if such Lender is a Defaulting Lender and such Lender shall be bound
thereby as fully and effectively as if such Lender had personally executed,
acknowledged and delivered the same.  In lieu of Borrower or Administrative
Agent replacing a

 

77

--------------------------------------------------------------------------------


 

Defaulting Lender as provided in this Section 2.16, Borrower may terminate such
Defaulting Lender’s applicable Commitments as provided in Section 2.1(b)(ii).

 

Section 2.17                             [Reserved].

 

Section 2.18                             Defaulting Lender Provisions.

 

(a)                                 Defaulting Lender Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Legal Requirement:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
Majority Lenders.

 

(ii)                                  Defaulting Lender Waterfall.  Any payment
of principal, interest, fees or other amounts received by Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VII or otherwise) or received by Administrative
Agent from a Defaulting Lender pursuant to Section 7.4 shall be applied at such
time or times as may be determined by Administrative Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to Administrative
Agent; second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any Issuing Lender or any Swingline Lender hereunder;
third, on a pro rata basis, to Cash Collateralize the Issuing Lenders’ and
Swingline Lenders’ Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.3(i); fourth, as Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Advance in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by Administrative Agent; fifth, if so
determined by Administrative Agent and Borrower, to be held in a deposit account
and released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Advances under this Agreement and
(y) Cash Collateralize the Issuing Lenders’ and Swingline Lenders’ future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued and Swingline Advances made under this Agreement, in
accordance with Section 2.3(i); sixth, to the payment of any amounts owing to
the Lenders, the Issuing Lenders or Swingline Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Lenders or Swingline Lenders against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to Borrower as a result of any judgment of a court of competent
jurisdiction obtained by Borrower against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Advances or Letter of Credit Obligations in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Advances were made or the related Letters of Credit were issued at a
time when the conditions set forth in Section 3.2

 

78

--------------------------------------------------------------------------------


 

were satisfied or waived, such payment shall be applied solely to pay the
Advances of, and Letter of Credit Obligations owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any
Advances of, or Letter of Credit Obligations owed to, such Defaulting Lender
until such time as all Advances and funded and unfunded participations in Letter
of Credit Obligations and Swingline Advances are held by the Lenders pro rata in
accordance with the applicable Commitments under the applicable Facility without
giving effect to Section 2.18(a)(iv).  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.18(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)                               Certain Fees.

 

(A)                               No Defaulting Lender shall be entitled to
receive any Unused Line Fee for any period during which that Lender is a
Defaulting Lender (and no Borrower shall be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive letter of credit fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.3(i).

 

(C)                               With respect to any letter of credit fee not
required to be paid to any Defaulting Lender pursuant to clause (B) above,
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letter of Credit Obligations that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each
Issuing Lender the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to Issuing Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

 

(iv)                              Reallocation of Participations to Reduce
Fronting Exposure.  All or any part of such Defaulting Lender’s participation in
the Letter of Credit Obligations and Swingline Advances, as the case may be,
shall be reallocated among the Non-Defaulting Lenders in such applicable
Facility in accordance with their respective Applicable Percentages (calculated
without regard to such Defaulting Lender’s applicable Commitments) but only to
the extent that (x) the conditions set forth in Section 3.2 are satisfied at the
time of such reallocation (and, unless Borrower shall have otherwise notified
Administrative Agent at such time, Borrower shall be deemed to have represented
and warranted that such conditions are satisfied at such time), and (y) such
reallocation does not cause the sum of (1) the aggregate amount of Advances
owing to such Non-Defaulting Lender, plus (2) such Non-Defaulting Lender’s
participation in Swingline Advances and Letters of Credit to exceed such
Non-Defaulting Lender’s Commitment.  No reallocation hereunder shall constitute
a waiver or release of any claim

 

79

--------------------------------------------------------------------------------


 

of any party hereunder against a Defaulting Lender arising from that Lender
having become a Defaulting Lender, including any claim of a Non-Defaulting
Lender as a result of such Non-Defaulting Lender’s increased exposure following
such reallocation.

 

(v)                                 Cash Collateral, Repayment of Swingline
Advances.  If the reallocation described in clause (iv) above cannot, or can
only partially, be effected, Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, (x) first, within two Business
Days, prepay Swingline Advances in an amount equal to the Swingline Lender’s
Fronting Exposure and (y) second, within three Business Days, Cash Collateralize
the Issuing Lenders’ Fronting Exposure in accordance with the procedures set
forth in Section 2.3(i).

 

(b)                                 Defaulting Lender Cure.  If Borrower,
Administrative Agent, Swingline Lender and Issuing Lender agree in writing that
a Lender is no longer a Defaulting Lender, Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any Cash Collateral), that Lender will, to the extent
applicable, purchase at par that portion of outstanding Advances of the other
Lenders or take such other actions as Administrative Agent may determine to be
necessary to cause the Advances and funded and unfunded participations in
Letters of Credit and Swingline Advances to be held pro rata by the applicable
Lenders in accordance with the applicable Commitments under the applicable
Facility (without giving effect to Section 2.18(a)(iv), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
Borrower while that Lender was a Defaulting Lender; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender.

 

(c)                                  New Letters of Credit.  So long as any
Lender is a Defaulting Lender, no Issuing Lender shall be required to issue,
extend, renew or increase any Letter of Credit unless it is satisfied that it
will have no Fronting Exposure after giving effect thereto.

 

Section 2.19                             Incremental Facilities.

 

(a)                                 At any time during the period commencing on
the Effective Date and ending on the third anniversary of the Effective Date, at
the option of Borrower (but subject to the conditions set forth in clause
(b) below), the Commitments may be increased by an amount in the aggregate for
all such increases of the Commitments not to exceed the Available Increase
Amount (each such increase, an “Increase”).  Administrative Agent shall invite
each Lender to increase its Commitments (it being understood that no Lender
shall be obligated to increase its Commitments) in connection with a proposed
Increase at the interest margin proposed by Borrower, and if sufficient Lenders
do not agree to increase their Commitments in connection with such proposed
Increase, then Administrative Agent or Borrower may invite any prospective
lender who is reasonably satisfactory to Administrative Agent and Borrower to
become a “Lender” in connection with a proposed Increase, in each case at the
interest margin proposed by Borrower.  Any Increase shall be in an amount of at
least $25,000,000.  In no event may the

 

80

--------------------------------------------------------------------------------


 

Commitments be increased pursuant to this Section 2.19 on more than 4 occasions
in the aggregate for all such Increases.  Additionally, for the avoidance of
doubt, it is understood and agreed that in no event shall the aggregate amount
of the Increases to the Commitments exceed $150,000,000.

 

(b)                                 Each of the following shall be conditions
precedent to any Increase of the Commitments in connection therewith:

 

(i)                                     Administrative Agent or Borrower have
obtained the commitment of one or more Lenders (or other prospective lenders)
reasonably satisfactory to Administrative Agent and Borrower to provide the
applicable Increase and any such Lenders (or prospective lenders), Borrower, and
Administrative Agent have signed a joinder agreement to this Agreement (an
“Increase Joinder”), in form and substance reasonably satisfactory to
Administrative Agent, to which such Lenders (or prospective lenders), Borrower,
and Administrative Agent are party,

 

(ii)                                  each of the conditions precedent set forth
in Section 3.2 are satisfied,

 

(iii)                               in connection with any Increase, if any
Credit Party or any of its Restricted Subsidiaries owns or will acquire any
Margin Stock, Borrower shall deliver to Administrative Agent an updated Form U-1
(with sufficient additional originals thereof for each Lender), duly executed
and delivered by the Borrower, together with such other documentation as
Administrative Agent shall reasonably request, in order to enable Administrative
Agent and the Lenders to comply with any of the requirements under Regulations
T, U or X of the Federal Reserve Board, and

 

(iv)                              Borrower shall have reached agreement with the
Lenders (or prospective lenders) agreeing to the increased Commitments with
respect to the interest margins applicable to Advances to be made pursuant to
the increased Commitments (which interest margins may be higher than or equal to
the interest margins applicable to Advances set forth in this Agreement
immediately prior to the date of the increased Commitments (the date of the
effectiveness of the increased Commitments, the “Increase Date”)) and shall have
communicated the amount of such interest margins to Administrative Agent.  Any
Increase Joinder may, with the consent of Administrative Agent, Borrower and the
Lenders or prospective lenders agreeing to the proposed Increase, effect such
amendments to this Agreement and the other Credit Documents as may be necessary
to effectuate the provisions of this Section 2.19 (including any amendment
necessary to effectuate the interest margins for the Advances to be made
pursuant to the increased Commitments).  Anything to the contrary contained
herein notwithstanding, if the interest margins (including floors) that is to be
applicable to the Advances to be made pursuant to the increased Commitments is
higher than the interest margins (including floors) applicable to the Advances
immediately prior to the applicable Increase Date (the amount by which such
margin is higher, the “Excess”), then the interest margin applicable to the
Advances immediately prior to the Increase Date shall be increased by the amount
of the Excess, effective on the applicable Increase Date, and without the
necessity of any action by any party hereto.

 

81

--------------------------------------------------------------------------------


 

(c)                                  Unless otherwise specifically provided
herein, all references in this Agreement and any other Credit Document to
Advances shall be deemed, unless the context otherwise requires, to include
Advances made pursuant to the increased Commitments pursuant to this
Section 2.19.

 

(d)                                 Each of the Lenders having a Commitment
prior to the Increase Date (the “Pre-Increase Revolver Lenders”) shall assign to
any Lender which is acquiring a new or additional Commitment on the Increase
Date (the “Post-Increase Revolver Lenders”), and such Post-Increase Revolver
Lenders shall purchase from each Pre-Increase Revolver Lender, at the principal
amount thereof, such interests in the Advances and participation interests in
Letters of Credit on such Increase Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Advances and
participation interests in Letters of Credit will be held by Pre-Increase
Revolver Lenders and Post-Increase Revolver Lenders ratably in accordance with
their Applicable Percentage after giving effect to such increased Commitments.

 

(e)                                  The Advances and Commitments established
pursuant to this Section 2.19 shall constitute Advances and Commitments under,
and shall be entitled to all the benefits afforded by, this Agreement and the
other Credit Documents, and shall, without limiting the foregoing, benefit
equally and ratably from any guarantees and the security interests created by
the Credit Documents.  Borrower shall take any actions reasonably required by
Administrative Agent to ensure and demonstrate that the Liens and security
interests granted by the Credit Documents continue to be perfected under the UCC
or otherwise after giving effect to the establishment of any such new
Commitments.

 

ARTICLE III
CONDITIONS PRECEDENT SECTION

 

Section 3.1                                    Effective Date.  The
effectiveness of this Agreement (including the deemed issuance of the Existing
of Letters of Credit under this Agreement) is subject to the conditions
precedent set forth on Annex B-I to the Commitment Letter.

 

Section 3.2                                    Conditions Precedent to Each
Credit Extension.  The obligation of each Lender to make any Credit Extension on
the occasion of each Borrowing (including the initial Borrowing), the obligation
of each Issuing Lender to make any Letter of Credit Extension (including the
deemed issuance of Existing Letters of Credit on the Effective Date), and the
obligation of each Swingline Lender to make Swingline Advances, in each case,
shall be subject to the further conditions precedent that on the date of such
Borrowing, such Credit Extension or such reallocation:

 

(a)                                 Representations and Warranties.  As of the
date of the making of such Credit Extension, Borrowing or reallocation, the
representations and warranties made by any Credit Party or any officer of any
Credit Party contained in the Credit Documents shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on such date, except that any
representation and warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that

 

82

--------------------------------------------------------------------------------


 

already are qualified or modified by materiality in the text thereof) only as of
such specified date and each request for the making of any Borrowing, Credit
Extension or reallocation, and the making of such Borrowing, Credit Extension or
reallocation shall be deemed to be a reaffirmation of such representations and
warranties.  Each of the giving of the applicable Notice of Borrowing or Letter
of Credit Application, the acceptance by Borrower of the proceeds of such
Borrowing, Credit Extension or reallocation, shall constitute a representation
and warranty by Borrower that on the date of such Borrowing, Credit Extension or
reallocation, as applicable, the foregoing condition has been met.

 

(b)                                 Event of Default.  As of the date of each
Borrowing, Credit Extension or reallocation, no Default or Event of Default
shall exist, and the making of such Borrowing, Credit Extension, or reallocation
would not cause a Default or Event of Default.  Each of the giving of the
applicable Notice of Borrowing or Letter of Credit Application, the acceptance
by Borrower of the proceeds of such Borrowing, Credit Extension or reallocation,
shall constitute a representation and warranty by Borrower that on the date of
such Borrowing, Credit Extension or reallocation, as applicable, the foregoing
condition has been met.

 

Section 3.3                                    Determinations Under Section 3.1
and 3.2.  For purposes of determining compliance with the conditions specified
in Section 3.1 and 3.2, each Lender shall be deemed to have consented to,
approved or accepted or to be satisfied with each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to the Lenders unless an officer of Administrative Agent
responsible for the transactions contemplated by the Credit Documents shall have
received written notice from such Lender prior to the Credit Extensions
hereunder specifying its objection thereto and such Lender shall not have made
available to Administrative Agent such Lender’s Credit Extensions.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

 

Borrower and Parent each represent and warrant as follows:

 

Section 4.1                                    Organization.  It and each of its
Restricted Subsidiaries is duly and validly organized and existing and in good
standing under the laws of its jurisdiction of incorporation or formation and is
authorized to do business and is in good standing in all jurisdictions in which
such qualifications or authorizations are necessary except where the failure to
be so qualified or authorized could not reasonably be expected to result in a
Material Adverse Change.  As of the Effective Date, each Credit Party’s type of
organization and jurisdiction of incorporation or formation are set forth on
Schedule 4.1.

 

Section 4.2                                    Authorization.  The execution,
delivery, and performance by each Credit Party of each Credit Document to which
such Credit Party is a party and the consummation of the transactions
contemplated thereby (a) are within such Credit Party’s organizational powers,
(b) have been duly authorized by all necessary corporate, limited liability
company or partnership action, as applicable, of such Credit Party, (c) do not
contravene any articles or certificate of incorporation or bylaws, partnership
or limited liability company agreement, or unanimous shareholders’ agreement, as
applicable, binding on or affecting such Credit Party, (d) do not contravene any
law or any contractual restriction binding on or affecting such Credit Party

 

83

--------------------------------------------------------------------------------


 

except for immaterial laws or contractual restrictions the noncompliance with
which would not reasonably be expected to be adverse to any Secured Party,
(e) do not result in or require the creation or imposition of any Lien
prohibited by this Agreement, and (f) do not require any authorization or
approval or other action by, or any notice or filing with, any Governmental
Authority except for immaterial authorizations, approvals, other actions,
notices or filings the failure to obtain of which would not reasonably be
expected to be adverse to any Secured Party.  At the time of each Credit
Extension, such Credit Extension and the use of the proceeds of such Credit
Extension are within Borrower’s corporate powers, have been duly authorized by
all necessary action, do not contravene (i) Borrower’s certificate of
incorporation, bylaws or other organizational documents, or (ii) any Legal
Requirement or any contractual restriction binding on or affecting Borrower,
will not result in or require the creation or imposition of any Lien prohibited
by this Agreement, and do not require any authorization or approval or other
action by, or any notice or filing with, any Governmental Authority except for
any immaterial contractual restrictions the noncompliance with which would not
reasonably be expected to be adverse to any Secured Party.

 

Section 4.3                                    Enforceability.  The Credit
Documents have each been duly executed and delivered by each Credit Party that
is a party thereto and each Credit Document constitutes the legal, valid, and
binding obligation of each Credit Party that is a party thereto enforceable
against such Credit Party in accordance with its terms, except as limited by
applicable Debtor Relief Laws or similar laws at the time in effect affecting
the rights of creditors generally and to the effect of general principles of
equity whether applied by a court of law or equity.

 

Section 4.4                                    Financial Condition.

 

(a)                                 Borrower has delivered to the Lenders the
financial statements required to be delivered prior to the Effective Date
pursuant to Annex B-I of the Commitment Letter and such financial statements
were prepared in accordance with GAAP and fairly present, in all material
respects, the consolidated financial condition of the Persons covered thereby as
of the respective dates thereof for the periods covered therein, subject, in the
case of unaudited financial statements, to normal year-end adjustments and the
absence of footnotes.  As of the date of the aforementioned financial
statements, there were no material contingent obligations, unusual forward or
long-term commitments, or unrealized or anticipated losses of the applicable
Persons, except as disclosed therein and adequate reserves for such items have
been made in accordance with GAAP.

 

(b)                                 Since the Effective Date, after giving pro
forma effect to the Transactions, no event or condition has occurred that could
reasonably be expected to result in Material Adverse Change.

 

Section 4.5                                    Ownership and Liens; Real
Property.  Each Restricted Entity (a) has good and marketable fee simple title
to, or a valid leasehold interest or easement in, all material real property,
and good title to all material personal Property, used in its business, and
(b) none of the Property owned by a Restricted Entity is subject to any Lien
except Permitted Liens.

 

Section 4.6                                    True and Complete Disclosure. 
All written factual information (whether delivered before or after the date of
this Agreement) prepared by or on behalf of any Restricted

 

84

--------------------------------------------------------------------------------


 

Entity and furnished to any Lender Party for purposes of or in connection with
this Agreement or any other Credit Document, taken as a whole, does not contain
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein not misleading as of the date such information is
dated or certified.  There is no fact known to any Responsible Officer of any
Credit Party on the date of this Agreement that has not been disclosed to
Administrative Agent that could reasonably be expected to result in a Material
Adverse Change.  All projections, estimates, budgets, and pro forma financial
information furnished by any Restricted Entity, were prepared on the basis of
assumptions, data, information, tests, or conditions (including current and
reasonably foreseeable business conditions) believed to be reasonable at the
time such projections, estimates, and pro forma financial information were
furnished (it being recognized by the Lender Parties, however, that projections
as to future events are not to be viewed as facts and that results during the
period(s) covered by such projections may differ from the projected results and
that such differences may be material and that Credit Parties make no
representation that such projections will be realized).

 

Section 4.7                                    Litigation.  There are no
actions, suits, or proceedings pending or, to any Restricted Entity’s knowledge,
threatened against Ultimate Parent or any Restricted Entity, at law, in equity,
or in admiralty, or by or before any Governmental Authority, which could
reasonably be expected to result in a Material Adverse Change.  Additionally,
except as disclosed in writing to Administrative Agent (which Administrative
Agent shall promptly forward the Lenders), there is no pending or, to the
knowledge of any Restricted Entity, threatened action or proceeding instituted
against Ultimate Parent or any Restricted Entity which seeks to adjudicate
Ultimate Parent or any Restricted Entity as bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any Debtor Relief Law, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or for any substantial part of its
Property.

 

Section 4.8                                    Compliance with Agreements.

 

(a)                                 No Restricted Entity is a party to any
indenture, loan or credit agreement or any lease or any other types of agreement
or instrument or subject to any charter or corporate restriction or provision of
applicable law or governmental regulation the performance of or compliance with
which could reasonably be expected to cause a Material Adverse Change.  To the
knowledge of Credit Parties, no Restricted Entity is in default under, or has
received a notice of default under, any contract, agreement, lease or any other
document or instrument to which any Restricted Entity is a party which is
continuing and which, if not cured, could reasonably be expected to cause a
Material Adverse Change.

 

(b)                                 No Default has occurred and is continuing.

 

Section 4.9                                    Employee Benefit Plans.

 

(a)                                 Except for matters that could not reasonably
be expected to result in a Material Adverse Change, all Employee Benefit Plans
are in compliance with, and have been administered in accordance with all
applicable provisions of the law including Code and ERISA and the terms of such
Plan, (b) no Termination Event has occurred with respect to any Plan that

 

85

--------------------------------------------------------------------------------


 

would result in an Event of Default under Section 7.1(i), (c) no “accumulated
funding deficiency” (as defined in Section 302 of ERISA) has occurred with
respect to any Plan, and for plan years after December 31, 2007, no unpaid
minimum required contribution exists with respect to any Plan, and there has
been no excise tax imposed under Chapter 43 of the Code with respect to any
Plan, (d) the present value of all benefits vested under each Plan (based on the
assumptions used to fund such Plan) did not, as of the last annual valuation
date applicable thereto, exceed the value of the assets of such Plan allocable
to such vested benefits in an amount that could reasonably be expected to result
in a Material Adverse Change, (e) no member of the Controlled Group has had a
complete or partial withdrawal from any Multiemployer Plan for which there is
any unsatisfied withdrawal liability that could reasonably be expected to result
in a Material Adverse Change or an Event of Default under Section 7.1(j), and
(f) no member of the Controlled Group has incurred any liability as a result of
a Multiemployer Plan being insolvent that could reasonably be expected to result
in a Material Adverse Change.  Based upon GAAP existing as of the date of this
Agreement and current factual circumstances, no Restricted Entity has any reason
to believe that the annual cost during the term of this Agreement to any
Subsidiary of Ultimate Parent for post-retirement benefits to be provided to the
current and former employees any Subsidiary of Ultimate Parent under Plans that
are welfare benefit plans (as defined in Section 3(1) of ERISA) could, in the
aggregate, reasonably be expected to cause a Material Adverse Change.  Except as
could not reasonably be expected to result in a Material Adverse Change, no
Credit Party has incurred any liability for excise Taxes, penalties, fines, or
damages for breach of fiduciary duty with respect to any Employee Benefit Plan,
and to the knowledge of any Credit Party no such liability is expected.

 

Section 4.10                             Environmental Condition.  Except as set
forth on Schedule 4.10:

 

(a)                                 Permits, Etc.  Each Restricted Entity
(i) has obtained all material Environmental Permits necessary for the ownership
and operation of its Properties and the conduct of its businesses; (ii) is and,
during the relevant time periods specified under applicable statutes of
limitation, has been in material compliance with all terms and conditions of
such Permits and with all other material requirements of applicable
Environmental Laws; (iii) has not received written notice of any material
violation or alleged material violation of any Environmental Law or
Environmental Permit; and (iv) is not subject to any actual or contingent
Environmental Claim which could reasonably be expected to cause a Material
Adverse Change.

 

(b)                                 Certain Liabilities.  To each Restricted
Entity’s knowledge, none of the present or previously owned or operated Property
of any Restricted Entity or of any Subsidiary thereof, wherever located, (i) has
been placed on or proposed to be placed on the National Priorities List, the
Comprehensive Environmental Response Compensation Liability Information System
list, or their state or local analogs, or have been otherwise investigated,
designated, listed, or identified by a Governmental Authority as a potential
site for removal, remediation, cleanup, closure, restoration, reclamation, or
other response activity under any Environmental Laws; (ii) is subject to a Lien,
arising under or in connection with any Environmental Laws, that attaches to any
revenues or to any Property owned or operated by any Restricted Entity, wherever
located, which could reasonably be expected to cause a Material Adverse Change;
or (iii) has been the site of any Release of Hazardous Substances or Hazardous
Wastes from present or past operations which has caused at the site or at any
third-party site any condition that has

 

86

--------------------------------------------------------------------------------


 

resulted in or could reasonably be expected to result in the need for Response
that could cause a Material Adverse Change.

 

(c)                                  Certain Actions.  Without limiting the
foregoing, (i) all necessary material notices have been properly filed, and no
further material action is required under current applicable Environmental Law
as to each Response or other restoration or remedial project required to be
undertaken by any Restricted Entity, pursuant to any Environmental Law, on any
of their presently or formerly owned or operated Property and (ii) the present
and, to Credit Parties’ knowledge, future liability, if any, of any Restricted
Entity which could reasonably be expected to arise in connection with
requirements under Environmental Laws is not expected to result in a Material
Adverse Change.

 

Section 4.11                             Subsidiaries.  As of the Effective
Date, there are no other Subsidiaries of Ultimate Parent other than those listed
on Schedule 4.11.  Each Restricted Entity (including any such Restricted Entity
formed or acquired subsequent to the Effective Date) has complied with the
requirements of Section 5.6 to the extent applicable and subject to the time
periods set forth in Section 5.7 and Schedule 5.7.

 

Section 4.12                             Investment Company Act.  No Restricted
Entity is an “investment company” or a company “controlled” by an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

Section 4.13                             Taxes.  All U.S. federal income tax
returns and all other material tax returns, reports and statements required to
be filed (after giving effect to any extension granted in the time for filing)
by Ultimate Parent, each Restricted Entity or any member of the Affiliated Group
as determined under Section 1504 of the Code have been filed with the
appropriate Governmental Authorities, and all Taxes (which are material in
amount) due and payable have been timely paid prior to the date on which any
fine, penalty, interest, late charge or loss may be added thereto for
non-payment thereof except where contested in good faith and by appropriate
proceeding.

 

Section 4.14                             Permits, Licenses, etc.  Each
Restricted Entity possesses all permits, licenses, patents, patent rights or
licenses, trademarks, trademark rights, trade names rights, and copyrights which
are material to the conduct of its business.  Each Restricted Entity manages and
operates its business in accordance with all applicable Legal Requirements
except where the failure to so manage or operate could not reasonably be
expected to result in a Material Adverse Change; provided that this Section 4.14
does not apply with respect to Environmental Permits.

 

Section 4.15                             Use of Proceeds.  The proceeds of the
Advances and the Letters of Credit will be used by Borrower for the purposes
described in Section 6.6.  No Credit Party is engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U).  No proceeds of any Advance or Letter of Credit
will be used to purchase or carry any margin stock or to extend credit to others
for the purpose of purchasing or carrying Margin Stock in violation of
Regulation T, U, or X.

 

Section 4.16                             Condition of Property; Casualties.  The
material Properties used or to be used in the continuing operations of the
Restricted Entities, taken as a whole, are in good

 

87

--------------------------------------------------------------------------------


 

working order and condition, normal wear and tear excepted.  Neither the
business nor the material Properties of any Restricted Entity has been affected
as a result of any fire, explosion, earthquake, flood, drought, windstorm,
accident, strike or other labor disturbance, embargo, requisition or taking of
Property or cancellation of contracts, permits or concessions by a Governmental
Authority, riot, activities of armed forces or acts of God or of any public
enemy, which effect could reasonably be expected to cause a Material Adverse
Change.

 

Section 4.17                             Insurance.  Each Restricted Entity
carries insurance (which may be carried by Ultimate Parent or Parent on a
consolidated basis) with reputable insurers in respect of such of their
respective Properties, in such amounts and against such risks as is customarily
maintained by other Persons of similar size engaged in similar businesses or,
self-insure to the extent that is customary for Persons of similar size engaged
in similar businesses.

 

Section 4.18                             Security Interest.  Each Credit Party
has authorized the filing of financing statements sufficient when filed to
perfect the Lien created by the Security Documents to the extent such Lien can
be perfected by filing financing statements.  When such financing statements are
filed in the offices noted therein, Administrative Agent will have a valid and
perfected security interest in all Collateral that is capable of being perfected
by filing financing statements (excluding, for perfection purposes, the Excluded
Perfection Collateral).

 

Section 4.19                             OFAC; Sanctions; Anti-Corruption Laws;
Anti-Money Laundering Laws.  Neither Ultimate Parent nor any of its Subsidiaries
is in violation of any Sanctions.  Neither Ultimate Parent nor any of its
Subsidiaries nor, to the knowledge of Ultimate Parent or any of its
Subsidiaries, any director, officer, employee, agent or Affiliate of such Person
or such Subsidiary (a) is a Sanctioned Person or a Sanctioned Entity, (b) has
any assets located in Sanctioned Entities, or (c) derives revenues from
investments in, or transactions with Sanctioned Persons or Sanctioned Entities. 
Each of Ultimate Parent its Subsidiaries has implemented and maintains in effect
policies and procedures designed to ensure compliance with all Sanctions,
Anti-Corruption Laws and Anti-Money Laundering Laws.  Each of Ultimate Parent
and its Subsidiaries, and to the knowledge of each of Ultimate Parent and its
Subsidiaries, each director, officer, employee, agent and Affiliate of Ultimate
Parent and its Subsidiaries, is in compliance with all Sanctions,
Anti-Corruption Laws and Anti-Money Laundering Laws.  No proceeds of any Advance
made or Letter of Credit issued hereunder will be used to fund any operations
in, finance any investments or activities in, or make any payments to, a
Sanctioned Person or a Sanctioned Entity, or otherwise used in any manner that
would result in a violation of any Sanction, Anti-Corruption Law or Anti-Money
Laundering Law by any Person (including any Lender, Banking Services Provider,
or other individual or entity participating in any transaction).

 

Section 4.20                             Solvency.  Before and after giving
effect to the making of each Credit Extension after the Effective Date, the
Credit Parties are, when taken as a whole, Solvent.

 

Section 4.21                             [Reserved].

 

Section 4.22                             EEA Financial Institution.  No Credit
Party and no Subsidiary of any Credit Party is an EEA Financial Institution and
no Credit Party and no Subsidiary of any Credit Party is subject to the
Write-Down and Conversion Powers of an EEA Resolution Authority.

 

88

--------------------------------------------------------------------------------


 

Section 4.23                             Eligible Receivables.  As to each
Receivable that is identified by Borrower as an Eligible Billed Receivable or
Eligible Unbilled Receivable in a Borrowing Base Certificate submitted to
Administrative Agent, such Receivable is (a) a bona fide existing payment
obligation of the applicable Account Debtor created by the sale and delivery or
lease of Inventory or the rendition of services to such Account Debtor in the
ordinary course of business, (b) owed to a Credit Party without any known
defenses, disputes, offsets, counterclaims, or rights of return or cancellation
(other than as disclosed or reduced in the Borrowing Base Certificate), and
(c) not excluded as ineligible by virtue of one or more of the excluding
criteria (other than any Administrative Agent-discretionary criteria) set forth
in the definition of Eligible Billed Receivable or Eligible Unbilled Receivable,
as applicable.

 

Section 4.24                             Eligible Inventory.  As to each item of
Inventory that is identified as Eligible Inventory in a Borrowing Base
Certificate submitted to Administrative Agent, such Inventory is (a) of good and
merchantable quality, free from known defects (other than as disclosed or
reduced in the Borrowing Base Certificate), and (b) not excluded as ineligible
by virtue of one or more of the excluding criteria (other than any
Administrative Agent-discretionary criteria) set forth in the definition of
Eligible Inventory.

 

ARTICLE V
AFFIRMATIVE COVENANTS

 

So long as any Secured Obligation shall remain unpaid (other than contingent
reimbursement and indemnity obligations which survive and for which no Credit
Party has received a notice of claim), any Lender shall have any Commitment
hereunder, or there shall exist any Letter of Credit Exposure (unless such
Letter of Credit Exposure shall have been Cash Collateralized on terms and in
amounts reasonably acceptable to Issuing Lender), each Credit Party agrees to
comply with the following covenants.

 

Section 5.1                                    Organization.  Each Credit Party
shall, and shall cause each of its respective Restricted Subsidiaries to,
preserve and maintain its partnership, limited liability company or corporate
existence, rights, franchises and privileges in the jurisdiction of its
organization.  Each Credit Party shall, and shall cause each of its respective
Restricted Subsidiaries to qualify and remain qualified as a foreign business
entity in each jurisdiction in which qualification is necessary or desirable in
view of its business and operations or the ownership of its Properties, except
where failure to so qualify could not reasonably be expected to cause a Material
Adverse Change.  Nothing contained in this Section 5.1 shall prevent any
transaction permitted by Section 6.7 or Section 6.8.

 

Section 5.2                                    Reporting.

 

(a)                                 Annual Financial Reports.  Borrower shall
provide, or shall cause to be provided, to Administrative Agent (to be provided
by Administrative Agent to any Lender upon such Lender’s reasonable request), as
soon as available, but in any event within 120 days after the end of each fiscal
year of Ultimate Parent (commencing with the fiscal year ended December 31,
2017), a consolidated and consolidating balance sheet of Ultimate Parent and its
Restricted Subsidiaries as at the end of such fiscal year, and the related
consolidated and consolidating statements of income or operations, shareholders’
equity and cash flows for such fiscal year,

 

89

--------------------------------------------------------------------------------


 

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP, such
consolidated statements to be audited and accompanied by a report and opinion of
any independent certified public accountant of recognized standing reasonably
acceptable to Administrative Agent, which report and opinion shall be prepared
in accordance with GAAP and shall not be subject to any “going concern” or like
qualification or exception (other than with respect to, or resulting from,
(i) the occurrence of the scheduled Maturity Date within one year from the date
such opinion is delivered or (ii) any potential inability to satisfy the
financial maintenance covenant set forth in Section 6.16 on a future date or in
a future period) or any qualification or exception as to the scope of such
audit, and such consolidated and consolidating statements to be certified by the
chief executive officer, chief financial officer, director of finance or
controller of Borrower to the effect that such statements fairly present the
financial condition, results of operations, shareholders’ equity and cash flows
of Ultimate Parent and its Restricted Subsidiaries in all material respects in
accordance with GAAP; provided that with respect to any statements delivered
pursuant to this clause (a), the consolidating balance sheet, the related
consolidating statements of income or operations, shareholders’ equity and cash
flow and other statements required hereunder shall explain in reasonably detail
the differences between the information relating to Ultimate Parent and its
Restricted Subsidiaries, on the one hand, and Parent and its Restricted
Subsidiaries, on the other hand.

 

(b)                                 Quarterly Financial Reports.  Borrower shall
provide, or shall cause to be provided, to Administrative Agent (to be provided
by Administrative Agent to any Lender upon such Lender’s reasonable request), as
soon as available, but in any event within 50 days after the end of each of the
first three fiscal quarters of each fiscal year of Ultimate Parent (commencing
with the fiscal quarter ending December 31, 2017), a consolidated and
consolidating balance sheet of Ultimate Parent and its Restricted Subsidiaries
as at the end of such fiscal quarter, and the related consolidated and
consolidating statements of income or operations for such fiscal quarter and for
the portion of Ultimate Parent’s fiscal year then ended and quarterly and
year-to-date cash flow statements, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail, such consolidated and consolidating statements to be
certified by the chief executive officer, chief financial officer, director of
finance or controller of Borrower as fairly presenting the financial condition
and results of operations of Ultimate Parent and its Restricted Subsidiaries, in
all material respects, in accordance with GAAP, subject only to normal yearend
audit adjustments and the absence of footnotes; provided, that with respect to
any statements delivered pursuant to this clause (b), the consolidating balance
sheet, the related consolidating statements of income or operations,
shareholders’ equity and cash flow and other statements and comparisons required
hereunder shall explain in reasonable detail the differences between the
information relating to Ultimate Parent and its Restricted Subsidiaries, on the
one hand, and Parent and its Restricted Subsidiaries, on the other hand.

 

(c)                                  Compliance Certificate.  Concurrently with
the delivery of the financial statements referred to in Section 5.2(a) and
(b) above (commencing with those required for the fiscal quarter ending
December 31, 2017), Borrower shall provide to Administrative Agent (to be
provided by Administrative Agent to any Lender upon such Lender’s reasonable
request) a duly completed Compliance Certificate (which shall provide a
calculation for the financial covenant set forth in Section 6.16 regardless of
whether such financial covenant is then being tested)

 

90

--------------------------------------------------------------------------------


 

signed by a chief executive officer, chief financial officer, director of
finance or controller of Borrower and attaching thereto detailed supporting
information for the calculations made thereunder.

 

(d)                                 Borrowing Base Certificate and Supporting
Information.  As soon as available and in any event within (i) 30 days after the
end of the calendar months ending October 31, 2017, November 30, 2017,
December 31, 2017 and January 31, 2018, and (ii) 20 days after the end of each
calendar month (commencing with February 28, 2018), or, following the occurrence
of an Increased Reporting Event, within 3 Business Days after the end of each
calendar week until such Increased Reporting Period has terminated, Borrower
shall provide to Administrative Agent (to be promptly provided by Administrative
Agent to the Lenders), a certificate of the chief financial officer, chief
executive officer, director of finance or controller of Borrower, or any other
Responsible Officer of Borrower reasonably acceptable to Administrative Agent,
in any event, on behalf of Borrower calculating the Borrowing Base in the form
of the Borrowing Base Certificate then in effect as of the end of such calendar
month or week, as applicable, including therein, among other things, each
reported separately for Credit Parties: (i) a Receivables roll-forward with
supporting details in a format acceptable to Administrative Agent and including
a reconciliation to Credit Parties’ general ledger, (ii) a detailed aging, by
total, of Credit Parties’ Receivables, together with a reconciliation and
supporting documentation for any reconciling items noted (delivered
electronically in an acceptable format, if Credit Parties have implemented
electronic reporting), (iii) a detailed calculation of those Receivables that
are not eligible for the Borrowing Base, if Credit Parties have not implemented
electronic reporting, (iv) a detailed Inventory system/perpetual report by
category with additional detail showing additions to and deletions therefrom
together with a reconciliation to Credit Parties’ general ledger accounts
(delivered electronically in an acceptable format, if Credit Parties have
implemented electronic reporting), (v) a detailed calculation of Inventory
categories that are not eligible for the Borrowing Base, if Credit Parties have
not implemented electronic reporting, (vi) a summary aging, by vendor, of Credit
Parties’ accounts payable (delivered electronically in an acceptable format, if
Credit Parties have implemented electronic reporting).

 

(e)                                  Additional Information.  Borrower shall
deliver to Administrative Agent (to be provided by Administrative Agent to any
Lender upon such Lender’s reasonable request) as soon as available and in any
event within (i) 30 days after the end of each calendar month, a reconciliation
of Receivables, trade accounts payable, and Inventory of Credit Parties’ general
ledger accounts to its financial statements including any book reserves related
to each category, (ii) upon the request of Administrative Agent, within 30 days
after the end of each fiscal year (or such longer period as may be agreed to by
Administrative Agent), a perfection certificate or a supplement to the
perfection certificate, which, with Administrative Agent’s prior written consent
in its sole discretion, may be limited to ABL Priority Collateral, and
(iii) promptly following request therefor, such other reports as to the
Collateral or the financial condition of Credit Parties and their Restricted
Subsidiaries, as Administrative Agent may reasonably request, including, without
limitation, a detailed list of Credit Parties’ and their Restricted
Subsidiaries’ customers, with address and contact information.

 

(f)                                   Annual Budget.  As soon as available upon
approval of the board of directors of Ultimate Parent and in any event within 75
days after the end of each fiscal year of

 

91

--------------------------------------------------------------------------------


 

Borrower, Borrower shall provide to Administrative Agent (to be provided by
Administrative Agent to any Lender upon such Lender’s reasonable request) an
annual budget consisting of projected balance sheets, income statements and cash
flow statements for the immediately following fiscal year and reasonably
detailed on a quarterly basis.

 

(g)                                  Defaults.  Credit Parties shall provide to
Administrative Agent promptly, but in any event within five Business Days after
a Responsible Officer of any Credit Party obtains knowledge thereof, a notice of
any Default or Event of Default, together with a statement of a Responsible
Officer of Borrower setting forth the details of such Default or Event of
Default and the actions which Credit Parties have taken and propose to take with
respect thereto.

 

(h)                                 Other Creditors.  Credit Parties shall
provide to Administrative Agent promptly after the giving or receipt thereof,
copies of any material default notices given or received by Ultimate Parent,
Parent or by any of its Restricted Subsidiaries pursuant to the terms of any
indenture, loan agreement, credit agreement, or similar agreement evidencing
Debt in an amount in excess of $6,000,000.

 

(i)                                     Litigation.  Credit Parties shall
provide to Administrative Agent promptly after the commencement thereof, notice
of all actions, suits, and proceedings before any Governmental Authority,
affecting any Restricted Entity that could reasonably be expected to result in a
Material Adverse Change.

 

(j)                                    Environmental Notices.  Promptly upon,
and in any event no later than 15 days after, the receipt thereof, or the
acquisition of knowledge thereof, by any Responsible Officer of any Restricted
Entity, Credit Parties shall provide Administrative Agent with a copy of any
form of request, claim, complaint, order, notice, summons or citation received
from any Governmental Authority or any other Person, (i) concerning violations
or alleged violations of Environmental Laws, which seeks to impose liability
therefore in excess of $6,000,000, (ii) concerning any action or omission on the
part of any of Credit Parties or any of their former Subsidiaries in connection
with Hazardous Waste or Hazardous Substances which could reasonably result in
the imposition of liability in excess of $6,000,000 or requiring that action be
taken to respond to or clean up a Release of Hazardous Substances or Hazardous
Waste into the environment and such action or clean-up could reasonably be
expected to exceed $6,000,000, including without limitation any information
request related to, or notice of, potential responsibility under CERCLA which
could reasonably result in the imposition of liability in excess of $6,000,000,
or (iii) concerning the filing of a Lien (other than a Permitted Lien) upon,
against or in connection with Ultimate Parent any Subsidiary of Ultimate Parent,
or any of their respective former Subsidiaries, or any of their leased or owned
Property, wherever located pursuant to any Environmental Law.

 

(k)                                 Material Changes.  Credit Parties shall
provide to Administrative Agent prompt written notice of any condition or event
of which any Responsible Officer of any Credit Party obtains knowledge and which
could reasonably be expected to result in a Material Adverse Change.

 

(l)                                     Termination Events.  As soon as possible
and in any event (i) within 30 days after Borrower or any member of the
Controlled Group knows that any Termination Event

 

92

--------------------------------------------------------------------------------


 

described in clause (a) of the definition of Termination Event with respect to
any Plan has occurred, and (ii) within 10 days after Borrower or any member of
the Controlled Group knows that any other Termination Event with respect to any
Plan has occurred, Credit Parties shall provide to Administrative Agent a
statement of an authorized officer of Borrower describing such Termination Event
and the action, if any, which Borrower or any Affiliate of Borrower proposes to
take with respect thereto;

 

(m)                             Termination of Plans.  Promptly and in any event
within five Business Days after receipt thereof by Borrower or any member of the
Controlled Group from the PBGC, Credit Parties shall provide to Administrative
Agent copies of each notice received by Borrower or any such member of the
Controlled Group of the PBGC’s intention to terminate any Plan or to have a
trustee appointed to administer any Plan;

 

(n)                                 Other ERISA Notices.  Promptly and in any
event within five Business Days after receipt thereof by Borrower or any member
of the Controlled Group from a Multiemployer Plan sponsor, Credit Parties shall
provide to Administrative Agent a copy of each notice received by Borrower or
any member of the Controlled Group concerning the imposition or amount of
withdrawal liability imposed on Borrower or any member of the Controlled Group
pursuant to Section 4202 of ERISA;

 

(o)                                 Other Governmental Notices.  Promptly and in
any event within five Business Days after receipt thereof by Ultimate Parent,
Parent or any Restricted Subsidiary, Credit Parties shall provide to
Administrative Agent a copy of any notice, summons, citation, or proceeding
seeking to modify, revoke, or suspend any contract, license, permit, or
agreement with any Governmental Authority the modification, revocation or
suspension of which could reasonably be expected to result in a Material Adverse
Change;

 

(p)                                 Disputes; etc.  Credit Parties shall provide
to Administrative Agent prompt written notice of (i) any claims, legal or
arbitration proceedings, proceedings before any Governmental Authority, or
disputes, or to the knowledge of any Credit Party, any such actions threatened,
or affecting Ultimate Parent, Parent or any Restricted Subsidiary thereof, in
any event, which could reasonably be expected to cause a Material Adverse
Change, or any material labor controversy of which any Credit Party has
knowledge resulting in or reasonably considered to be likely to result in a
strike against Ultimate Parent, Parent or any Restricted Subsidiary thereof, and
(ii) any claim, judgment, Lien or other encumbrance (other than a Permitted
Lien) affecting any Property of Parent or any Restricted Subsidiary thereof, if
the value of the claim, judgment, Lien, or other encumbrance affecting such
Property shall exceed $6,000,000;

 

(q)                                 Management Letters; Other Accounting
Reports.  Promptly upon receipt thereof (to the extent permitted by the Parent’s
and its Restricted Subsidiaries’ auditors), Credit Parties shall provide to
Administrative Agent, a copy of each “management letter” submitted to Ultimate
Parent, Parent or any Restricted Subsidiary thereof by independent accountants
in connection with any annual, interim or special audit made by them of the
books of Ultimate Parent, Parent or any of its Restricted Subsidiaries, and a
copy of any response by Ultimate Parent, Parent or any of its Restricted
Subsidiaries, or the board of directors or managers (or other applicable
governing body) of any such Person, to such letter;

 

93

--------------------------------------------------------------------------------


 

(r)                                    SEC Filings.  Promptly after the same are
available, copies of each annual report, proxy or financial statement or other
report or communication sent to the stockholders of Ultimate Parent, and copies
of all annual, regular, periodic and special reports and registration statements
which Ultimate Parent may file or be required to file with the SEC under
Section 13 or 15(d) of the Exchange Act, or with any national securities
exchange, and in any case not otherwise required to be delivered to
Administrative Agent pursuant hereto;

 

(s)                                   Investigations.  Promptly, and in any
event within five (5) Business Days after receipt thereof by Ultimate Parent or
any Subsidiary thereof, copies of each notice or other correspondence received
from the SEC (or comparable agency in any applicable non-U.S. jurisdictions)
concerning any investigation or possible investigation or other inquiry by such
agency regarding financial or other operational results of Ultimate Parent or
any Subsidiary thereof; and

 

(t)                                    Other Information.  Subject to the
confidentiality provisions of Section 9.9, Credit Parties shall provide to
Administrative Agent such other information respecting the business, operations,
or Property of Ultimate Parent, Parent or any Restricted Subsidiary, financial
or otherwise, as any Lender through Administrative Agent may reasonably request.

 

Any documentation or information that Credit Parties are required to deliver to
Administrative Agent under this Section 5.2 shall be deemed to have been
delivered to Administrative Agent on the date on which (A) such information or
documentation is posted to any website established by Ultimate Parent of which
Borrower notifies Administrative Agent in accordance with Section 9.10 and,
Administrative Agent receives (i) written notice from such Credit Parties of the
posting of any such documents (including to what website such documents were
posted), which such notice may be by electronic mail in accordance with
Section 9.10 or (ii) electronic versions of such documents via electronic mail,
(B) such information or documentation is posted to the then-current website for
the SEC, or (C) such information or documentation is posted to
www.intralinks.com; www.syndtrak.com; www.debtx.com or (1) any successor website
thereto of which Borrower notifies Administrative Agent in accordance with
Section 9.10 or (2) any other virtual data room website that is commonly used in
the banking industry to facilitate syndicated loan transactions and to which all
Lenders have been granted access, and in any case, accessible by Administrative
Agent free of charge.  Notices may also be provided in accordance with
Section 9.10.

 

Section 5.3                                    Insurance.

 

(a)                                 Each Credit Party shall, and shall cause
each of its Restricted Subsidiaries to, carry and maintain all such insurance in
such amounts and against such risks as is customarily maintained by other
Persons of similar size engaged in similar businesses and with reputable
insurers.

 

(b)                                 Copies of all certificates of insurance for
policies covering the property or business of Borrower and its Restricted
Subsidiaries, and endorsements and renewals thereof, shall be delivered by
Borrower to and retained by Administrative Agent.  At the request of
Administrative Agent, copies of such policies of insurance, certified as true
and correct copies of

 

94

--------------------------------------------------------------------------------


 

such documents by a Responsible Officer of Borrower shall be delivered by
Borrower to and retained by Administrative Agent.  All policies of property
insurance with respect to the Collateral either shall have attached thereto a
lender’s loss payable endorsement in favor of Administrative Agent for its
benefit and the ratable benefit of the Secured Parties or name Administrative
Agent as loss payee for its benefit and the ratable benefit of the Secured
Parties, in either case, in form reasonably satisfactory to Administrative
Agent, and all policies of liability insurance shall name Administrative Agent
for its benefit and the ratable benefit of the Secured Parties as an additional
insured.  All policies or certificates of insurance shall set forth the
coverage, the limits of liability, the name of the carrier, the policy number,
and the period of coverage.  All such policies shall contain a provision that
notwithstanding any contrary agreements between any Restricted Subsidiary, and
the applicable insurance company, such policies will not be canceled or allowed
to lapse without renewal without at least 30 days’ (or such shorter period as
may be accepted by Administrative Agent) prior written notice to Administrative
Agent.

 

(c)                                  After the occurrence and during the
continuance of Triggering Event, if requested by Administrative Agent, all
proceeds of insurance of any Credit Party for Property constituting Collateral
(other than D&O insurance and liability insurance payable to third parties),
including any casualty insurance proceeds, property insurance proceeds, proceeds
from actions, and any other proceeds, shall be paid directly to Administrative
Agent and if necessary, assigned to Administrative Agent, to be applied to the
Secured Obligations, whether or not the Secured Obligations are then due and
payable.

 

(d)                                 In the event that any insurance proceeds are
paid to any Credit Party in violation of clause (c) above, such Credit Party
shall hold the proceeds in trust for Administrative Agent, segregate the
proceeds from the other funds of such Credit Party, and promptly pay the
proceeds to Administrative Agent with any necessary endorsement.  Upon the
request of Administrative Agent, each of Credit Party shall execute and deliver
to Administrative Agent any additional assignments and other documents as may be
necessary to enable Administrative Agent to directly collect the proceeds as set
forth herein.

 

Section 5.4                                    Compliance with Laws.  Each
Credit Party shall, and shall cause each of its Restricted Subsidiaries to,
comply with Legal Requirements (including Environmental Laws) which are
applicable to such Restricted Entity, including the operations, business or
Property of such Restricted Entity and maintain all related permits necessary
for the ownership and operation of such Restricted Entity’s Property and
business, except in any case where the failure to so comply could not reasonably
be expected to result in a Material Adverse Change.

 

Section 5.5                                    Taxes.  Each Credit Party shall,
and shall cause each of its Restricted Subsidiaries to pay and discharge all
material Taxes imposed on such Credit Party or any of its Restricted
Subsidiaries prior to the date on which penalties attach, other than any Tax
which is being contested in good faith and for which adequate reserves have been
established in compliance with GAAP.

 

Section 5.6                                    Further Assurances.  Parent and
Borrower agree that Administrative Agent shall have an Acceptable Security
Interest in all of the assets of each of the Credit Parties (whether now owned
or hereafter arising or acquired, tangible or intangible, real or personal)

 

95

--------------------------------------------------------------------------------


 

(other than Excluded Properties) as required below, subject to any permitted
releases pursuant to the terms of this Agreement or the Security Documents and
the grace periods set forth in Section 5.7 below and Schedule 5.7 with respect
to newly formed or acquired (or converted) Wholly-Owned Restricted Subsidiaries,
to secure the performance and payment of the applicable Secured Obligations as
set forth in the Security Documents.  Each Credit Party shall, and shall cause
each Wholly-Owned Restricted Subsidiary to take such actions, including
execution and delivery of any guaranty and Security Documents necessary to cause
Parent and each Wholly-Owned Restricted Subsidiary of Parent to guaranty the
Secured Obligations and to create, perfect and maintain an Acceptable Security
Interest in favor of Administrative Agent in all of the assets of Parent and any
Wholly-Owned Restricted Subsidiary of Parent, whether now owned or hereafter
acquired (other than Excluded Properties).  Notwithstanding the preceding
provisions of this Section 5.6 or any other provisions of the Credit Documents,
(i) subsidiaries of Parent that are Foreign Subsidiaries, Subsidiaries of
Foreign Subsidiaries or FSHCOs will not be required to be a Guarantor and none
of the Equity Interests in or Property owned by any Foreign Subsidiary,
Subsidiary of a Foreign Subsidiary or FSHCO shall ever serve as collateral or
other security for the Secured Obligations and (ii) no Unrestricted Subsidiary
shall be required to grant an Acceptable Security Interest in any of its
Properties or otherwise be bound by the requirements of this Section 5.6.

 

Section 5.7                                    Designations with Respect to
Subsidiaries.

 

(a)                                 Any Domestic Subsidiary formed or acquired
after the Effective Date shall be deemed a Restricted Subsidiary (including, for
the avoidance of doubt, any Subsidiary indirectly acquired pursuant to a
Permitted Acquisition), except as otherwise provided in this Section 5.7(a). 
Borrower may designate by written notification thereof to Administrative Agent,
any Subsidiary (other than Borrower or any other Credit Party with assets
included in the Borrowing Base), including a newly formed or newly acquired
Subsidiary, as an Unrestricted Subsidiary if (i) the Payment Conditions are
satisfied before and after giving effect thereto (with the designation of such
Subsidiary as an Unrestricted Subsidiary being deemed to be an Investment in an
amount equal to the fair market value of such Subsidiary as of the date of such
designation for purposes of determining compliance with the Payment Conditions),
(ii) if such designation is to make a Credit Party an Unrestricted Subsidiary,
no such designation may be made if such Credit Party has received from any
Restricted Entity a Disposition that would not have been permitted under
Section 6.8 had such Credit Party been an Unrestricted Subsidiary at the time of
such Disposition, and (iii) only two such designations may be made as to any
particular Subsidiary.

 

(b)                                 If Borrower desires to designate any
Subsidiary which is then an Unrestricted Subsidiary to be a Restricted
Subsidiary after the date hereof, if no Default or Event of Default has occurred
and is continuing or would result therefrom, Borrower shall cause such Person to
comply with Section 5.7(c), at which time such Subsidiary shall cease to be an
“Unrestricted Subsidiary” and shall become a “Restricted Subsidiary” for
purposes of this Agreement and the other Credit Documents without any amendment,
modification or other supplement to any of the foregoing.

 

(c)                                  Borrower shall deliver to Administrative
Agent each of the items set forth in Schedule 5.7 attached hereto with respect
to each Wholly-Owned Restricted Subsidiary

 

96

--------------------------------------------------------------------------------


 

created or acquired after the Effective Date to the extent required in Schedule
5.7 and subject to the grace periods set forth therein.

 

(d)                                 At any time that one or more Unrestricted
Subsidiaries exist hereunder, and to the extent they are consolidated with
Parent, Borrower shall provide financial statements or reconciliation statements
on a quarterly and annual basis that exclude the assets, liabilities and results
of operations of the Unrestricted Subsidiaries from the consolidated financial
statements delivered pursuant to Section 5.2(a) and 5.2(b) of this Agreement.

 

(e)                                  The designation of any Subsidiary as an
Unrestricted Subsidiary shall constitute an Investment in such Unrestricted
Subsidiary and the Subsidiaries of such Unrestricted Subsidiary at the date of
designation in an amount equal to the fair market value of Parent’s or the
applicable Restricted Subsidiaries’ investment therein.  The designation of any
Unrestricted Subsidiary to be a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Debt or Liens of such Subsidiary
existing at such time.

 

(f)                                   Notwithstanding anything herein to the
contrary, no Subsidiary may be an Unrestricted Subsidiary if it is a “restricted
subsidiary” for purposes of any indenture, term loan agreement, credit agreement
or similar agreement that contains the concept of “restricted” and
“unrestricted” subsidiaries.

 

Section 5.8                                    Records; Inspection.  Each Credit
Party shall maintain, in all material respects, proper, complete and consistent
books of record with respect to such Person’s operations, affairs, and financial
condition.  From time to time upon reasonable prior notice, each Credit Party
shall permit any Lender, at such reasonable times and intervals and to a
reasonable extent and under the reasonable guidance of officers of or employees
delegated by officers of such Credit Party, to, subject to any applicable
confidentiality considerations, examine and copy the books and records of such
Credit Party, to visit and inspect the Property of such Credit Party, and to
discuss the business operations and Property of such Credit Party with the
officers and directors thereof (provided that, so long as no Event of Default
has occurred and is continuing, the Lenders shall be entitled to only one such
visit per year coordinated by Administrative Agent).

 

Section 5.9                                    Maintenance of Property.  Each
Credit Party shall, and shall cause each of its Restricted Subsidiaries to,
maintain their owned, leased, or operated material Property, taken as a whole,
in good condition and repair, except for normal wear and tear; and shall abstain
from, and cause each of its Restricted Subsidiaries to abstain from, knowingly
or willfully permitting the commission of waste or other injury, destruction, or
loss of natural resources, or the occurrence of pollution, contamination, or any
other condition in, on or about the owned or operated Property involving the
Environment that could reasonably be expected to result in Response activities
and that could reasonably be expected to cause a Material Adverse Change.

 

Section 5.10                             Deposit Accounts; Securities and
Commodity Accounts.

 

(a)                                 Each Credit Party shall establish and
maintain a cash management system reasonably satisfactory to Administrative
Agent.

 

97

--------------------------------------------------------------------------------


 

(b)                                 Each Credit Party shall, and shall cause
each of its Restricted Subsidiaries to (i) maintain its primary operating
accounts and other deposit accounts in the United States with any Lender or one
of its Affiliates, (ii) within 45 days of the Effective Date and at all times
thereafter, cause its deposit accounts to be subject to Account Control
Agreements, provided that, the requirements of this clause (b) shall not apply
to (x) deposit accounts that are designated solely as accounts for, and are used
solely for, payment of salaries, wages, workers’ compensation, 401(k) or other
employee benefit accounts, escrow accounts in favor of a third party, or other
funds on deposit for the benefit of third parties for transactions not
restricted by this Agreement, (y) deposit accounts that are used solely for
petty cash with an aggregate amount on deposit for all such petty cash accounts
of no more than $750,000 and (z) any deposit accounts solely containing proceeds
from equipment and other fixed assets securing Debt permitted under
Section 6.1(j), and (ii) deposit all proceeds of Receivables into one or more of
the deposit accounts established solely for that purpose with Administrative
Agent that are subject to Account Control Agreements.

 

(c)                                  Each Credit Party shall, and shall cause
each of its Restricted Subsidiaries to maintain all securities accounts and all
commodities accounts (other than commodities accounts with respect to chemicals
purchased and sold in the ordinary course of business) of Credit Parties subject
to Account Control Agreements.

 

Section 5.11                             [Reserved].

 

Section 5.12                             Appraisals; Field Exams.

 

(a)                                 Requested Appraisals.  Borrower shall, and
shall cause each Restricted Subsidiary of Parent to, cooperate with
Administrative Agent, or its designee, in order for an industry recognized third
party appraiser engaged and directed by Administrative Agent to conduct an
Inventory appraisal solely for the benefit of Administrative Agent and the
Lenders but at Credit Parties’ sole cost and expense, which written Inventory
appraisal may cover information as requested by Administrative Agent, including,
but not limited to, a specified procedures letter from such appraiser
satisfactory to Administrative Agent; provided that, unless an Event of Default
has occurred and is continuing, Borrower shall bear the cost of only one such
appraisal per fiscal year (or two such appraisals per fiscal year in any year in
which an Increased Reporting Event occurs), excluding the initial appraisal
completed in connection with this Agreement.

 

(b)                                 Field Exam.  Borrower shall, and shall cause
each Restricted Subsidiary of Parent to, permit Administrative Agent to, at any
reasonable time and upon reasonable prior notice, and from time to time upon
request by Administrative Agent with reasonable notice, perform a field
inspection of the books, records and asset value of the accounts receivable of
Parent and its Restricted Subsidiaries, including an audit, verification and
inspection of the accounts receivable of Parent and its Restricted Subsidiaries
and, in any event, conducted by Administrative Agent or any other Person
selected by Administrative Agent; provided that, unless an Event of Default has
occurred and is continuing, Borrower shall bear the cost of only one such field
exam per fiscal year (or two such field exams per fiscal year in any year in
which an Increased Reporting Event occurs), excluding the initial field exam
completed in connection with this Agreement.

 

98

--------------------------------------------------------------------------------


 

(c)                                  Event of Default; Beneficiary.  If an Event
of Default has occurred and is continuing, Administrative Agent may perform any
additional collateral audits, appraisals and field exams, and all such
collateral audits, appraisals and field exams shall be performed at Borrower’s
sole cost and expense.  Notwithstanding anything herein to the contrary, (i) no
Credit Party nor any Affiliate thereof nor any of the foregoing’s respective
equity holders are intended to, and no such Person shall be, third party
beneficiaries of any audits, appraisals, field exams or collateral audit
conducted by any Secured Party or any other Person at the direction of any
Secured Party and (ii) no Secured Party is obligated to share any such material
or information with any Person other than the directly intended and express
beneficiary thereof.

 

(d)                                 Field Examination and Other Fees.  Subject
to the foregoing provisions of this Section 5.12, Borrower shall pay to
Administrative Agent, field examination and appraisal fees and charges, as and
when incurred or chargeable, as follows (i) a fee of up to $1,000 per day, per
examiner, plus out-of-pocket expenses (including travel, meals, and lodging) for
each field examination of Credit Parties performed by personnel employed by
Administrative Agent, (ii) if implemented, a fee of up to $1,000 per day, per
Person, plus out-of-pocket expenses (including travel, meals and lodging), if
Administrative Agent elects to establish electronic collateral reporting
systems, and (iii) the fees or charges paid or incurred by Administrative Agent
(but, in any event, no less than a charge of up to $1,000 per day, per Person,
plus out-of-pocket expenses (including travel, meals, and lodging)) if it elects
to employ the services of one or more third Persons to perform field
examinations of Credit Parties, or to appraise the Collateral, or any portion
thereof; provided, that so long as no Event of Default has occurred and is
continuing, Borrower shall not be obligated to reimburse Administrative Agent
for any appraisals of Inventory so long as Eligible Inventory constitutes less
than 15% of the total Borrowing Base at the time any such Inventory appraisal is
ordered.

 

Section 5.13                             OFAC; Sanctions; Anti-Corruption Laws;
Anti-Money Laundering Laws.  Each Credit Party will, and will cause Ultimate
Parent and each of its Subsidiaries to comply with all applicable Sanctions,
Anti-Corruption Laws and Anti-Money Laundering Laws.  Each of Ultimate Parent
and its Subsidiaries shall implement and maintain in effect policies and
procedures designed to ensure compliance by Ultimate Parent and its Subsidiaries
and their respective directors, officers, employees, agents and Affiliates with
all Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws.  Each of
Ultimate Parent and its Subsidiaries shall and shall cause their respective
Subsidiaries to comply with all Sanctions, Anti-Corruption Laws and Anti-Money
Laundering Laws.

 

Section 5.14                             Post-Closing Item.

 

(a)                                 Within 45 days after the Effective Date,
Borrower shall deliver to Administrative Agent, (i) a lender’s loss payee
endorsement with respect to each of the Credit Parties’ property insurance
policies, (ii) an additional insured endorsement with respect to each of the
Credit Parties’ liability insurance policies, and (iii) notice of cancellation
endorsements with respect to all property insurance policies and liability
insurance policies, in each case, consistent with the requirements of
Section 5.3 of the Credit Agreement and in form and substance reasonably
acceptable to Administrative Agent.

 

99

--------------------------------------------------------------------------------


 

(b)                                 No later than November 3, 2017, Borrower
shall deliver to Administrative Agent a legal opinion from North Dakota counsel
with respect to International Western Company, Inc. and the Intercompany
Subordination Agreement, Assignment of Business Interruption Insurance Policy as
Collateral Security and Authorization to File UCC Financing Statements to which
it is party, in each case dated as of November 1, 2017, which shall be in form
and substance reasonably acceptable to Administrative Agent.

 

ARTICLE VI
NEGATIVE COVENANTS

 

So long as any Secured Obligation shall remain unpaid (other than contingent
reimbursement and indemnity obligations which survive and for which no Credit
Party has received a notice of claim), any Lender shall have any Commitment
hereunder, or there shall exist any Letter of Credit Exposure (unless such
Letter of Credit Exposure shall have been Cash Collateralized on terms and in
amounts reasonably acceptable to Issuing Lender), each Credit Party agrees to
comply with the following covenants:

 

Section 6.1                                    Debt.  No Credit Party shall, nor
shall it permit any of its Restricted Subsidiaries to, create, assume, incur,
suffer to exist, or in any manner become liable, directly, indirectly, or
contingently in respect of, any Debt other than the following (collectively, the
“Permitted Debt”):

 

(a)                                 (i) the Obligations, and (ii) the Banking
Services Obligations;

 

(b)                                 [Reserved];

 

(c)                                  intercompany Debt incurred by any Credit
Party owing to any other Credit Party;

 

(d)                                 [Reserved];

 

(e)                                  [Reserved];

 

(f)                                   purchase money debt or Capital Leases
(including extensions, refinancings, refundings, replacements and renewals
thereof) subject to the limitations in the last sentence of this Section 6.1, in
an aggregate outstanding principal amount not to exceed $100,000,000 at any
time;

 

(g)                                  Hedging Arrangements permitted under
Section 6.15;

 

(h)                                 (i) Debt arising from the endorsement of
instruments for collection in the ordinary course of business and (ii) Debt
incurred in the ordinary course of business under performance, surety and appeal
bonds, government contracts, bids, statutory obligations, regulatory obligations
and other obligations of a like manner; provided that, the aggregate outstanding
amount of Debt under this clause (ii) shall not exceed $15,000,000 at any time;

 

(i)                                     [Reserved];

 

100

--------------------------------------------------------------------------------


 

(j)                                    Debt of the Borrower (and guarantees
thereof by Guarantors) evidenced by term loans, bonds, debentures, notes or
other similar instruments (including extensions, refinancings, refundings,
replacements and renewals of thereof); provided that, (i) the scheduled maturity
date of such Debt shall not be earlier than one hundred eighty days after the
Maturity Date, (ii) no Default or Event of Default shall have occurred and be
continuing or shall result therefrom, (iii) in the case of secured Debt, at the
time of incurrence thereof and after giving pro forma effect thereto and the use
of proceeds thereof, the Borrower would be in compliance with a Senior Leverage
Ratio, calculated on a pro forma basis as of the most recently ended fiscal
quarter or year, as applicable, for which Administrative Agent has received
financial statements pursuant to Section 5.1 on or prior to the incurrence of
such secured Debt, that is no greater than 4.00:1.00; provided that any secured
Debt incurred pursuant to this clause (j) may only be secured by a first
priority security interest in the Term Loan Priority Collateral (and
Administrative Agent would be granted a second priority security interest in
such Term Loan Priority Collateral simultaneously with the granting of a first
priority security interest therein) and/or a second priority security interest
in the ABL Priority Collateral, (iv) in the case of unsecured Debt, at the time
of incurrence thereof and after giving pro forma effect thereto and the use of
proceeds thereof, Borrower would be in compliance with the Leverage Ratio,
calculated on a pro forma basis as of the most recently ended fiscal quarter or
year, as applicable, for which Administrative Agent has received financial
statements pursuant to Section 5.1 on or prior to the incurrence of such
unsecured Debt, that is no greater than 5:00:1.00, (v) in the case of secured
Debt, the holder of such secured Debt (or an agent or representative in respect
thereof) shall have entered into a customary intercreditor agreement in form and
substance reasonably satisfactory to Administrative Agent, Majority Lenders, and
Borrower, (vi) such Debt shall not have any amortization or other requirement to
purchase, redeem, retire, defease or otherwise make any payment in respect
thereof, other than at scheduled maturity thereof, mandatory prepayments which
are customary with respect to such type of Debt and that are triggered upon
change in control and sale of all or substantially all assets and certain other
asset sales, and (vii) the agreements and instruments governing such Debt shall
not contain (A) any affirmative or negative covenants that are, taken as a
whole, materially more restrictive than those set forth in this Agreement;
provided that the inclusion of any financial covenant that is customary with
respect to such type of Debt and that is not found in this Agreement shall not
be deemed to be more restrictive for purposes of this clause (A), (B) any
restrictions on the ability of Parent or any Subsidiary of the Parent to
guarantee the Secured Obligations, provided that a requirement that any such
Subsidiary also guarantee such Debt shall not be deemed to be a violation of
this clause (B), (C) any restrictions on the ability of Parent or any Restricted
Subsidiary to pledge Collateral as collateral security for the Secured
Obligations, or (D) any restrictions on the ability of Parent or any Restricted
Subsidiary to incur Debt under this Agreement or any other Credit Document other
than a restriction as to the outstanding principal amount of such Debt in excess
of the aggregate Maximum Exposure Amount then in effect on the initial issuance
date of such Debt;

 

(k)                                 [Reserved];

 

(l)                                     Debt (including purchase money debt and
Capital Leases) of any Restricted Entity that is non-recourse to any other
Restricted Entity and that is assumed by such Restricted Entity in connection
with any Permitted Acquisition (or, if such Restricted Subsidiary is acquired as
part of such Permitted Acquisition, existing prior thereto) and the refinancing
and

 

101

--------------------------------------------------------------------------------


 

renewal thereof; provided, however, that (i) such Debt exists at the time of
such Permitted Acquisition at least in the amounts assumed in connection
therewith and is not drawn down, created or increased in contemplation of or in
connection with such Permitted Acquisition, (ii) that such Debt is non-recourse
to any other Restricted Entity or any Property thereof, (iii) such Debt is
either purchase money Debt or a Capital Lease with respect to Equipment or
mortgage financing with respect to real property, and (iv) the aggregate
principal amount of Debt at any time outstanding pursuant to this clause
(l) shall not exceed $50,000,000;

 

(m)                             Debt arising from the financing of insurance
premiums of any Restricted Entity, so long as (i) such Debt is on customary
terms and (ii) the aggregate principal amount of Debt at any time outstanding
pursuant to this clause (m) shall not exceed $30,000,000;

 

(n)                                 secured Debt not otherwise permitted under
the preceding provisions of this Section 6.1 (including extensions,
refinancings, refundings, replacements and renewals of thereof subject to the
last sentence of this Section 6.1); provided that, (i) the aggregate principal
amount of such Debt shall not exceed $65,000,000 at any time and (ii) the
Properties encumbered by any Lien securing such Debt shall not be ABL Priority
Collateral;

 

(o)                                 unsecured Debt in respect of Investments
permitted by Section 6.3(d), Section 6.3(e) and Section 6.3(n);

 

(p)                                 Debt comprised of earn-out obligations or
contingent obligations of Parent or any Subsidiary arising from or relating to a
Permitted Acquisition so long as, (i) with respect to each payment of any such
Debt, no Default then exists or would arise as a result of such payment, and
(ii) with respect to each payment of any such Debt to the extent the principal
amount of such Debt exceeds $15,000,000 in the aggregate outstanding at the time
of such payment, the Fixed Charge Coverage Ratio of Parent and its Restricted
Subsidiaries is equal to or greater than 1.00:1.00 for the trailing 4 fiscal
quarter period most recently ended for which financial statements are required
to have been delivered to Administrative Agent pursuant to Section 5.2 (or,
prior to the date on which the first of such financial statements are required
to have been delivered, for the trailing 4 fiscal quarter period ended June 30,
2016) (calculated on a pro forma basis as if such proposed payment is a Fixed
Charge made on the last day of such 4 fiscal quarter period (it being understood
that such proposed payment shall also be a Fixed Charge made on the last day of
such 4 fiscal quarter period for purposes of calculating the Fixed Charge
Coverage Ratio under this clause (ii) for any subsequent proposed payment in the
relevant period)) and such payment conditions are acknowledged by the holder of
such Debt;

 

(q)                                 Debt comprised of any lease payment
obligations related to a sale and leaseback transaction permitted under
Section 6.14;

 

(r)                                    a guaranty by a Restricted Entity of Debt
of another Restricted Entity that is otherwise permitted under this Section 6.1
to the extent that (i) such guarantor would have otherwise been permitted under
this Section 6.1 to incur the Debt that it is guaranteeing and (ii) the terms of
such guaranty are otherwise permitted under this Section 6.1; and

 

(s)                                   unsecured Debt not otherwise permitted
under the preceding provisions of this Section 6.1 (including extensions,
refinancings, refundings, replacements and renewals of

 

102

--------------------------------------------------------------------------------


 

thereof subject to the last sentence of this Section 6.1); provided that, the
aggregate outstanding principal amount of Debt permitted under this clause
(s) shall not exceed $105,000,000 at any time.

 

Any extensions, refinancings, refundings, replacements and renewals of Debt as
permitted above in this Section 6.1 shall be subject to the following
conditions: (A) any such refinancing Debt is in an aggregate principal amount
not greater than the aggregate principal amount of the Debt being renewed or
refinanced, plus the amount of any premiums required to be paid thereon and
reasonable fees and expenses associated therewith and an amount equal to any
unutilized active commitment under the Debt being renewed or refinanced or
unutilized basket hereunder and (B) the covenants, events of default,
subordination and other provisions thereof (including any guarantees thereof)
shall be, in the aggregate, no less favorable to the Lenders than those
contained in the Debt being renewed or refinance; provided that, the foregoing
conditions are not, and shall not be construed as, an increase in any dollar
limit already provided in Section 6.1 above nor an amendment of any specific
requirement set forth in Section 6.1 above.

 

Any Debt permitted above owing by any Credit Party or any Restricted Subsidiary
to any Unrestricted Subsidiary shall be subject to the condition that the
applicable Credit Parties, Restricted Subsidiaries, and Unrestricted
Subsidiaries are parties to the Intercompany Subordination Agreement.

 

Section 6.2                                    Liens.  No Credit Party shall,
nor shall it permit any of its Restricted Subsidiaries to, create, assume,
incur, or suffer to exist any Lien on the Property of any Credit Party or any
Restricted Subsidiary, whether now owned or hereafter acquired, or assign any
right to receive any income, other than the following (collectively, the
“Permitted Liens”):

 

(a)                                 Liens securing the Secured Obligations
pursuant to the Security Documents;

 

(b)                                 Liens imposed by law, such as materialmen’s,
mechanics’, carriers’, workmen’s and repairmen’s liens, landlord’s liens and
other similar liens, and such Liens granted under contract with such
materialmen, mechanic, carrier, workmen, repairmen and landlord, in any case,
arising in the ordinary course of business securing obligations which are not
overdue for a period of more than 30 days or are being contested in good faith
by appropriate procedures or proceedings and for which adequate reserves have
been established;

 

(c)                                  Liens arising in the ordinary course of
business out of pledges or deposits under workers compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation to secure public or statutory obligations;

 

(d)                                 Liens for Taxes which (i) are not yet due
and payable, (ii) are with respect to Taxes in an amount less than $200,000 and
are being actively contested in good faith by appropriate proceedings, or
(iii) do not have priority over Administrative Agent’s Liens and which are being
actively contested in good faith by appropriate proceedings, including those set
forth on Schedule 6.2;

 

(e)                                  Liens securing purchase money debt or
Capital Lease obligations permitted under Section 6.1(f); provided that each
such Lien encumbers only the Property

 

103

--------------------------------------------------------------------------------


 

purchased in connection with the creation of any such purchase money debt or the
subject of any such Capital Lease, and all proceeds thereof (including insurance
proceeds) and accessions thereto;

 

(f)                                   Liens arising from precautionary UCC
financing statements regarding operating leases;

 

(g)                                  encumbrances consisting of easements,
zoning restrictions, servitudes or other restrictions on the use of real
property that do not (individually or in the aggregate) materially affect the
value of the assets encumbered thereby or materially impair the ability of any
Credit Party to use such assets in its business;

 

(h)                                 Liens arising solely by virtue of a
depository institution’s standard account documentation or any statutory or
common law provision relating to banker’s liens, rights of set-off or similar
rights and remedies and burdening only deposit accounts or other funds
maintained with a depository institution;

 

(i)                                     Liens on cash or securities pledged to
secure performance of tenders, surety and appeal bonds, government contracts,
performance and return of money bonds, bids, trade contracts, leases, statutory
obligations, regulatory obligations and other obligations of a like nature
incurred in the ordinary course of business;

 

(j)                                    judgment and attachment Liens not giving
rise to an Event of Default, provided that (i) any appropriate legal proceedings
which may have been duly initiated for the review of such judgment shall not
have been finally terminated or the period within which such proceeding may be
initiated shall not have expired and (ii) no action to enforce such Lien has
been commenced;

 

(k)                                 Liens arising out of conditional sale, title
retention, consignment or similar arrangements for sale of goods entered into in
the ordinary course of business or Liens arising by operation of law under
Article 2 of the UCC or by contract in favor of a reclaiming seller of goods or
buyer of goods (including purchase money security interests in favor of vendors
in the ordinary course of business);

 

(l)                                     Liens solely on cash earnest money
deposits made in connection with any letter of intent or purchase agreement
permitted hereunder;

 

(m)                             Liens arising by reason of deposits with or
giving of any form of security to any Governmental Authority for any purpose at
any time as required by applicable law as a condition to the transaction of any
business or the exercise of any privilege or license;

 

(n)                                 Liens created pursuant to joint venture
agreements and related documents (to the extent requiring a Lien on the Equity
Interest owned by any Restricted Entity in the applicable joint venture is
required thereunder) having ordinary and customary terms (including with respect
to Liens) and entered into in the ordinary course of business and securing
obligations other than Debt;

 

104

--------------------------------------------------------------------------------


 

(o)                                 Liens encumbering Properties of the
Restricted Entities which is not ABL Priority Collateral and securing Debt
permitted under Section 6.1(n);

 

(p)                                 [Reserved];

 

(q)                                 Liens in favor of insurers (or other Persons
financing the payment of insurance premiums) securing Debt of the type described
in and permitted under Section 6.1(m); provided that such Liens shall encumber
only the insurance proceeds and unearned premiums of the insurance financed
thereby;

 

(r)                                    Liens on Property of a Person which
becomes a Restricted Subsidiary after the date hereof or which are assumed by a
Restricted Subsidiary in connection with a Permitted Acquisition, that secure
Debt permitted by Section 6.1(l), to the extent that (i) such Liens are in
existence at the time such Person becomes a Restricted Subsidiary (or at the
time of such Permitted Acquisition) and were not created in anticipation thereof
and (ii) the Debt secured by such Liens does not thereafter increase in amount;

 

(s)                                   Liens existing as of the date hereof and
set forth on Schedule 6.2;

 

(t)                                    [Reserved]; and

 

(u)                                 Liens securing Debt permitted pursuant to
Section 6.1(j); provided, that any such Liens shall be subject to an
intercreditor agreement on terms reasonably satisfactory to Administrative Agent
and Majority Lenders.

 

Section 6.3                                    Investments.  No Credit Party
shall, nor shall it permit any of its Restricted Subsidiaries to, make or hold
any Investment other than the following (collectively, the “Permitted
Investments”):

 

(a)                                 Investments in the form of trade credit to
customers of a Restricted Entity arising in the ordinary course of business and
represented by accounts from such customers;

 

(b)                                 Liquid Investments;

 

(c)                                  Investments made prior to the Effective
Date as specified in the attached Schedule 6.3 and Investments in Subsidiaries
existing on the Effective Date set forth on Section 4.11;

 

(d)                                 Investments in any Unrestricted Subsidiary
and Foreign Subsidiaries by any Credit Party or Restricted Subsidiary; provided
that, (i) the aggregate amount of all such Investments permitted under this
clause (d) at any time outstanding does not exceed $25,000,000 (other than as a
result of appreciation and other than to the extent funded with Equity Issuance
Proceeds), and (ii)  if any Restricted Payments made by Unrestricted
Subsidiaries are included in the calculation of EBITDA of any period for any
purpose under this Agreement, then no Investments may be made by any Restricted
Entity in such applicable Unrestricted Subsidiary during such period (under this
clause (d) or otherwise) unless Borrower would otherwise be in compliance with
the applicable covenant without taking into account such Restricted Payments
from the Unrestricted Subsidiaries;

 

105

--------------------------------------------------------------------------------


 

(e)                                  Investments by any Credit Party to any
other Credit Party;

 

(f)                                   Investments in the form of Permitted
Acquisitions (including Investments held by any Restricted Subsidiary on the
date such Person becomes a Restricted Subsidiary after the Effective Date but
only to the extent that (i) such Investment is in existence at the time such
Person becomes a Restricted Subsidiary and were not created in anticipation
thereof and (ii) such Investment does not thereafter increase in amount (other
than by appreciation and it being understood that this clause (ii) shall not
limit an increase in such Investment that is permitted under another clause of
this Section 6.3); provided that, such Permitted Acquisition otherwise complies
with this Agreement, including Section 5.7 and Section 6.4(b);

 

(g)                                  creation of any additional Restricted
Subsidiaries of Parent in compliance with Sections 5.6 and 5.7;

 

(h)                                 creation of any Unrestricted Subsidiaries in
compliance with Section 5.7; provided that, the initial capitalization thereof
is permitted under clause (d) or clause (o) hereof;

 

(i)                                     loans or advances to directors, officers
and employees of any Restricted Entity for expenses or other payments incident
to such Person’s employment or association with any Restricted Entity; provided
that the aggregate outstanding amount of such advances and loans shall not
exceed $3,500,000;

 

(j)                                    the Transactions contemplated by this
Agreement;

 

(k)                                 Investments (including debt obligations and
Equity Interests) and other assets received in connection with the bankruptcy or
reorganization of suppliers and customers or in settlement or delinquent
obligations of, or other disputes with, customers and suppliers arising in the
ordinary course of business or received upon the foreclosure with respect to any
secured Investment or other transfer of title with respect to any secured
Investment;

 

(l)                                     Investments in the form of mergers,
amalgamations and consolidations of Restricted Entities in compliance with
Section 6.7(a); provided that, if such Investment involves a Subsidiary, such
Investment otherwise complies with this Agreement, including Section 5.7;

 

(m)                             Capital Expenditures;

 

(n)                                 other Investments in an aggregate amount not
to exceed $20,000,000 at any time outstanding (other than as a result of
appreciation); and

 

(o)                                 other Investments (other than Acquisitions)
so long as the Payment Conditions are satisfied.

 

Any Investments permitted above consisting of loans or advances by any
Unrestricted Subsidiary to any Credit Party or any Restricted Subsidiary to
shall be subject to the condition that the applicable Unrestricted Subsidiaries,
Credit Parties, and Restricted Subsidiaries are parties to the Intercompany
Subordination Agreement.

 

106

--------------------------------------------------------------------------------


 

Section 6.4                                    Acquisitions.  No Credit Party
shall, nor shall it permit any of its Restricted Subsidiaries to, make an
Acquisition in a single transaction or related series of transactions other than
:

 

(a)                                 mergers, amalgamations and consolidations
permitted by Section 6.7(a);

 

(b)                                 Acquisitions constituting Investments
permitted by Section 6.3(n); and

 

(c)                                  any Permitted Acquisition by Parent
(directly by Parent or indirectly through Ultimate Parent and contributed to
Parent) or any Restricted Subsidiary of Parent so long as the Payment Conditions
are satisfied;

 

Section 6.5                                    Agreements Restricting Liens.  No
Credit Party shall, nor shall it permit any of its Restricted Subsidiaries to,
create, incur, assume or permit to exist any contract, agreement or
understanding which in any way prohibits or restricts the granting, conveying,
creation or imposition of any Lien on any of the Collateral, whether now owned
or hereafter acquired, to secure the Secured Obligations or restricts any
Restricted Subsidiary from paying Restricted Payments to Parent, or which
requires the consent of or notice to other Persons in connection therewith other
than:

 

(a)                                 this Agreement and the Security Documents;

 

(b)                                 agreements governing Debt permitted by
Section 6.1(f) and Section 6.1(q) and purchase money Debt set forth on Schedule
6.1, in each instance, to the extent such restrictions govern only the assets
financed pursuant to such Debt and the proceeds thereof;

 

(c)                                  agreements governing Debt permitted by
Section 6.1(l), (j) and (n) to the extent such restrictions do not apply to
Collateral or Properties which are required to be Collateral under Section 5.6
and such agreements do not require the direct or indirect granting of any Lien
securing such Debt or other obligation by virtue of the granting of Liens on or
pledge of Collateral to secure the Secured Obligations (other than Permitted
Liens);

 

(d)                                 any prohibition or limitation that
(i) exists pursuant to applicable requirements of a Governmental Authority,
(ii) restricts subletting or assignment of leasehold interests contained in any
lease governing a leasehold interest of Parent or a Restricted Subsidiary and
customary provisions in other contracts restricting assignment thereof, or
(iii) exists in any agreement in effect at the time a Subsidiary becomes a
Restricted Subsidiary of Parent, so long as such agreement was not entered into
in contemplation of such Person becoming a Restricted Subsidiary;

 

(e)                                  any prohibition or limitation that exists
in any contract to which a Credit Party is a party so long as (i) such
prohibition or limitation is generally applicable and does not specifically
address any of the Secured Obligations or the Liens granted under the Credit
Documents, and (ii) the noncompliance of such prohibition or limitation would
not reasonably be expected to be adverse to any Secured Party; and

 

(f)                                   prohibitions or limitations contained in
the organizational documents of any Joint Venture (that is not required to be a
Credit Party hereunder) or the related joint venture

 

107

--------------------------------------------------------------------------------


 

or similar agreement that prohibit or restrict the granting, conveying, creation
or imposition of any Lien on any Equity Interest in such Joint Venture.

 

Section 6.6                                    Use of Proceeds; Use of Letters
of Credit.  No Credit Party shall, nor shall it permit any of its Subsidiaries
to: (a) use the proceeds of the Advances for any purposes other than (i) the
payment of fees and expenses related to the entering into of the Transactions,
(ii) working capital purposes of Borrower and any Restricted Subsidiary,
(iii) to make permitted Restricted Payments, and (iv) other general corporate
purposes of Borrower and any Restricted Subsidiary, including Permitted
Acquisitions; (b) use the proceeds of the Swingline Advances or the Letters of
Credit for any purposes other than (i) working capital purposes of Borrower and
any Restricted Subsidiary or (ii) other general corporate purposes of Borrower
and any Restricted Subsidiary.  No Credit Party shall, nor shall it permit any
of its Subsidiaries to, directly or indirectly, use any part of the proceeds of
Advances or Letters of Credit for any purpose which violates, or is inconsistent
with, Regulations T, U, or X.  No part of the proceeds of any Advance or Letter
of Credit will be used, directly or indirectly, to make any payments to a
Sanctioned Entity or a Sanctioned Person, to fund any investments, loans or
contributions in, or otherwise make such proceeds available to, a Sanctioned
Entity or a Sanctioned Person, to fund any operations, activities or business of
a Sanctioned Entity or a Sanctioned Person, or in any other manner that would
result in a violation of Sanctions by any Person.  No part of the proceeds of
any Advance or Letter of Credit will be used, directly or indirectly, in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Sanctions, Anti-Corruption Laws or Anti-Money Laundering Laws.

 

Section 6.7                                    Corporate Actions; Accounting
Changes.

 

(a)                                 No Credit Party shall, nor shall it permit
any of its Restricted Subsidiaries to, merge, amalgamate or consolidate with or
into any other Person, except:

 

(i)                                     that Borrower may merge with any of its
Restricted Subsidiaries and any Restricted Subsidiary may merge or be
consolidated with or into any other Restricted Subsidiary; provided that
immediately after giving effect to any such proposed transaction no Default
would exist and, (A) in the case of any such merger to which Borrower is a
party, Borrower is the surviving entity and (B) in the case of a merger to which
a Credit Party is a party, a Credit Party is the surviving entity or the
surviving entity then becomes a Credit Party;

 

(ii)                                  [reserved];

 

(iii)                               that any Restricted Entity that is not a
Credit Party may merge, amalgamate or consolidate with any other Restricted
Entity that is not a Credit Party;

 

(iv)                              any other merger, amalgamation or
consolidation as part of an Acquisition constituting an Investment permitted
under Section 6.3(o) or Permitted Acquisition under Section 6.4(c) and, (A) in
the case of any such merger to which Borrower is a party, Borrower is the
surviving entity and (B) in the case of a merger to

 

108

--------------------------------------------------------------------------------


 

which a Credit Party is a party, a Credit Party is the surviving entity or the
surviving entity then becomes a Credit Party; and

 

(v)                                 any Restricted Subsidiary (other than
Borrower) may dissolve, liquidate or wind up its affairs at any time; provided
that such dissolution, liquidation or winding up, as applicable, could not
reasonably be expected to have a Material Adverse Change and such Restricted
Subsidiary could effect the same by merger or consolidation permitted under this
Section 6.7(a).

 

(b)                                 No Credit Party shall, nor shall it permit
any of its Restricted Subsidiaries to, (i) without at least 15 days (or such
shorter period as agreed to by Administrative Agent) prior written notice to
Administrative Agent, change its name, change its state of incorporation,
formation or organization, change its organizational identification number or
reorganize in another jurisdiction, (ii) amend, supplement, modify or restate
their articles or certificate of incorporation or formation, limited partnership
agreement, bylaws, limited liability company agreements, or other equivalent
organizational documents, in any manner that could reasonably be expected to be
materially adverse to the Lenders (it being agreed that any modification to the
limited liability company agreement of Parent providing for Parent to cease to
be member-managed shall deemed to be materially adverse to the Lenders), or
(iii) change the method of accounting employed in the preparation of the
financial statements referred to in Section 4.4 or change the fiscal year end of
such Restricted Subsidiary unless such changes are required to conform to GAAP
or such changes are to conform the accounting practices of Borrower and notice
of such changes have been delivered to Administrative Agent prior to effecting
such changes.

 

Section 6.8                                    Disposition of Assets.  No Credit
Party shall, nor shall it permit any of its Restricted Subsidiaries to, make a
Disposition other than:

 

(a)                                 Disposition by any Restricted Entity (other
than a Credit Party) of any of its Properties to any Credit Party; provided
that, at the reasonable request of Administrative Agent, the receiving Credit
Party shall ratify, grant and confirm the Liens on such assets (and any other
related Collateral) pursuant to documentation reasonably satisfactory to
Administrative Agent;

 

(b)                                 Disposition by any Credit Party of any of
its Properties to any other Credit Party; provided that, at the reasonable
request of Administrative Agent, the receiving Credit Party shall ratify, grant
and confirm the Liens on such assets (and any other related Collateral) pursuant
to documentation reasonably satisfactory to Administrative Agent;

 

(c)                                  Disposition by any Restricted Entity that
is not a Credit Party of any of its Properties to any other Restricted Entity
that is not a Credit Party;

 

(d)                                 Sale of inventory in the ordinary course of
business and Disposition of cash or Liquid Investments in the ordinary course of
business;

 

(e)                                  Disposition of worn out, obsolete or
surplus property in the ordinary course of business and the abandonment or other
Disposition of patents, trademarks and copyrights that, in the reasonable
judgment of Borrower, should be replaced or is no longer

 

109

--------------------------------------------------------------------------------


 

economically practicable to maintain or useful in the conduct of the business of
Parent and its Restricted Subsidiaries taken as a whole;

 

(f)                                   mergers, amalgamations, and consolidations
in compliance with Section 6.7(a);

 

(g)                                  Permitted Investments;

 

(h)                                 assignments and licenses of patents,
trademarks or copyrights of any Restricted Entity in the ordinary course of
business;

 

(i)                                     Disposition of any assets required under
Legal Requirements;

 

(j)                                    Dispositions of equipment by any Credit
Party the proceeds of which are reinvested in the acquisition of equipment of
comparable value and in the same line of business within 180 days; provided
that, for the avoidance of doubt, to the extent such proceeds are not so
reinvested within such 180 day period, then such Disposition is not a
Disposition permitted under this clause (j);

 

(k)                                 [reserved];

 

(l)                                     Dispositions of Equity Interests in a
joint venture;

 

(m)                             leases of real or personal property in the
ordinary course of business;

 

(n)                                 Dispositions of Properties to effect a sale
and leaseback transaction permitted under Section 6.14;

 

(o)                                 [Reserved];

 

(p)                                 so long as no Default has occurred and is
continuing or would result therefrom and the applicable Credit Party or
Restricted Subsidiary receives at least the fair market value of the Property so
Disposed, Dispositions of Excluded Properties; and

 

(q)                                 Dispositions of Properties (other than ABL
Priority Collateral) not otherwise permitted under the preceding clauses of this
Section 6.8; provided that, such  Disposition, taken together with all such
other Dispositions completed since the Effective Date, does not exceed 5% of the
Tangible Net Assets in the aggregate and calculated at the time of such subject
Disposition.

 

Section 6.9                                    Restricted Payments.  No Credit
Party shall, nor shall it permit any of its Restricted Subsidiaries to make any
Restricted Payments except that:

 

(a)                                 Borrower and the other Restricted
Subsidiaries of Parent may make Restricted Payments to Parent or any other
Credit Party (and, if applicable, cash Restricted Payments on account of Equity
Interests that do not constitute Debt to third party holders thereof on a pro
rata basis);

 

110

--------------------------------------------------------------------------------


 

(b)                                 Parent may make Permitted Tax Distributions;

 

(c)                                  so long as no Default exists or would
result from the making of such Restricted Payment, Credit Parties or any
Restricted Subsidiary may make cash Restricted Payments in an amount not to
exceed $5,000,000 following the Effective Date in the aggregate to existing and
former officers, directors, and employees of Credit Parties or such Restricted
Subsidiary; provided that such Restricted Payments are in consideration for the
retirement, purchase, or redemption of any of the Equity Interests of such
Restricted Entity, or any option, warrant or other right to purchase or acquire
such Equity Interest, in any event, held by such Person;

 

(d)                                 so long as no Default exists or would result
from the making of such Restricted Payment, Borrower may reimburse or make
payments to the Parent and Ultimate Parent for (A) accounting, legal, insurance
and other general and administrative expenses which are actual third party costs
and expenses incurred by the Parent or Ultimate Parent in the ordinary course of
business, including costs and expenses for activities permitted under
Section 6.23(a)(iv), (v), (viii), (ix) and (xi), and (B) out-of-pocket costs and
expenses of securities offerings for Equity Issuances which will result in
Equity Issuance Proceeds and of exchanges of Equity Interests;

 

(e)                                  in connection with any Equity Issuance,
Borrower or Parent may make cash Restricted Payments in lieu of fractional
interests in an amount not to exceed $300,000 in the aggregate;

 

(f)                                   so long as no Default exists or would
result from the making of such Restricted Payment, within 15 days of an Equity
Issuance, Parent may make cash Restricted Payments to redeem its Equity
Interests with the proceeds of such Equity Issuance; and

 

(g)                                  Credit Parties may make other Restricted
Payments so long as the Payment Conditions are satisfied.

 

Section 6.10                             Affiliate Transactions.  No Credit
Party shall, nor shall it permit any of its Restricted Subsidiaries to, directly
or indirectly, enter into or permit to exist any transaction or series of
transactions (including, but not limited to, the purchase, sale, lease or
exchange of Property, the making of any Investment, the giving of any guaranty,
the assumption of any obligation or the rendering of any service) with any of
their Affiliates that are not Restricted Entities other than:

 

(a)                                 such transaction or series of transactions
are arm’s length transactions entered into on terms that are not materially less
favorable to Borrower or any Restricted Subsidiary, as applicable, than those
that could be obtained in a comparable arm’s length transaction with a Person
that is not such an Affiliate;

 

(b)                                 the intercompany agreements described on
Schedule 6.10; provided that the terms thereof may not be amended, supplemented
or otherwise modified unless such amended, supplemented or otherwise modified
terms complies with clause (a) above;

 

(c)                                  the Restricted Payments permitted under
Section 6.9;

 

111

--------------------------------------------------------------------------------


 

(d)                                 permitted Investments in Subsidiaries and
Joint Ventures, including the purchase or acquisition of Equity Interests
thereof and capital contributions in connection therewith;

 

(e)                                  reasonable and customary director, officer
and employee compensation (including bonuses) and other benefits (including
retirement, health, stock option and other benefit plans); and

 

(f)                                   without duplication of Section 6.9(d), so
long as no Default exists or would result therefrom, reimbursements or payments
to the Parent or Ultimate Parent for (A) accounting, legal, insurance and other
general and administrative expenses which are actual third party costs and
expenses incurred by the Parent or Ultimate Parent in the ordinary course of
business, including costs and expenses for activities permitted under
Section 6.23(a)(iv), (v), (viii), (ix) and (xi), and (B) out-of-pocket costs and
expenses of securities offerings for Equity Issuances which will result in
Equity Issuance Proceeds and of exchanges of Equity Interests.

 

Section 6.11                             Line of Business.  No Credit Party
shall, and shall not permit any of its Restricted Subsidiaries to, change the
character of Parent’s and its Restricted Subsidiaries collective business as
conducted on the date of this Agreement, or engage in any type of business not
reasonably related to, or a normal extension of, Parent’s and its Restricted
Subsidiaries collective business as presently conducted.

 

Section 6.12                             Hazardous Materials.  No Credit Party
(a) shall, nor shall it permit any of its Subsidiaries to, create, handle,
transport, use, or dispose of any Hazardous Substance or Hazardous Waste, except
in the ordinary course of its business and except in compliance with
Environmental Law other than to the extent that such non-compliance could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Change or in any liability on the Lenders or Administrative Agent, and
(b) shall, nor shall it permit any of its Subsidiaries to, Release any Hazardous
Substance or Hazardous Waste into the Environment and shall not permit any
Credit Party’s or any Subsidiary’s Property to be subjected to any Release of
Hazardous Substance or Hazardous Waste, except in compliance with Environmental
Law other than to the extent that such non-compliance could not, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Change
or in any material liability on the Lenders or Administrative Agent.

 

Section 6.13                             Compliance with ERISA.  Except for
matters that could not reasonably be expected to cause a Material Adverse
Change, no Credit Party shall, nor shall it permit any of its Subsidiaries to,
directly or indirectly: (a) engage in any transaction in connection with which
Ultimate Parent or any Subsidiary of Ultimate Parent could be subjected to
either a civil penalty assessed pursuant to Section 502(c), (i) or (l) of ERISA
or a tax imposed by Chapter 43 of the Code; (b) terminate, or permit any member
of the Controlled Group to terminate, any Plan in a manner, or take any other
action with respect to any Plan, which could result in any liability to Ultimate
Parent or any Subsidiary of Ultimate Parent, or any member of the Controlled
Group to the PBGC; (c) fail to make, or permit any member of the Controlled
Group to fail to make, full payment when due of all amounts which, under the
provisions of any Plan, agreement relating thereto or applicable law, Ultimate
Parent or any Subsidiary of Ultimate Parent or member of the Controlled Group is
required to pay as contributions thereto; (d) permit to exist, or allow

 

112

--------------------------------------------------------------------------------


 

Ultimate Parent or any Subsidiary of Ultimate Parent or any member of the
Controlled Group to permit to exist, any accumulated funding deficiency (or
unpaid minimum required contribution for plan years after December 31, 2007);
(e) permit, or allow any member of the Controlled Group to permit, the actuarial
present value of the benefit liabilities (as “actuarial present value of the
benefit liabilities” shall have the meaning specified in Section 4041 of ERISA)
under any Plan that is regulated under Title IV of ERISA to exceed the current
value of the assets (computed on a plan termination basis in accordance with
Title IV of ERISA) of such Plan allocable to such benefit liabilities;
(f) contribute to or assume an obligation to contribute to, or permit any member
of the Controlled Group to contribute to or assume an obligation to contribute
to, any Multiemployer Plan; (g) acquire, or permit any member of the Controlled
Group to acquire, an interest in any Person that causes such Person to become a
member of the Controlled Group if such Person sponsors, maintains or contributes
to, or at any time in the six-year period preceding such acquisition has
sponsored, maintained, or contributed to, (1) any Multiemployer Plan, or (2) any
other Plan that is subject to Title IV of ERISA under which the actuarial
present value of the benefit liabilities under such Plan exceeds the current
value of the assets (computed on a plan termination basis in accordance with
Title IV of ERISA) of such Plan allocable to such benefit liabilities;
(h) incur, or permit any member of the Controlled Group to incur, a liability to
or on account of a Plan under Sections 515, 4062, 4063, 4064, 4201 or 4204 of
ERISA; (i) contribute to or assume an obligation to contribute to any employee
welfare benefit plan, as defined in Section 3(1) of ERISA, including, without
limitation, any such plan maintained to provide benefits to former employees of
such entities, that may not be terminated by such entities in their sole
discretion at any time without any liability; or (j) or to incur any liability
for any excise Taxes, penalties, fines or damages for breach of fiduciary duty
with respect to any Employee Benefit Plan.

 

Section 6.14                             Sale and Leaseback Transactions.  No
Credit Party shall, nor shall it permit any of its Restricted Subsidiaries to,
sell or transfer to a Person any Property, whether now owned or hereafter
acquired, if at the time or thereafter Parent or any Restricted Subsidiary shall
lease as lessee such Property or any part thereof or other Property which Parent
or any Restricted Subsidiary intends to use for substantially the same purpose
as the Property sold or transferred; provided that, the Restricted Entities may
effect such transactions with Property that is not ABL Priority Collateral so
long as such transactions do not exceed $30,000,000 in the aggregate and such
transaction is made on an arm’s-length basis for fair market value.

 

Section 6.15                             Limitation on Hedging.  No Credit Party
shall, nor shall it permit any of its Restricted Subsidiaries to, (a) purchase,
assume, or hold a speculative position in any commodities market or futures
market or enter into any Hedging Arrangement for speculative purposes; or (b) be
party to or otherwise enter into any Hedging Arrangement which is entered into
for reasons other than as a part of its normal business operations as a risk
management strategy and/or hedge against changes resulting from market
conditions related to Parent’s or its Restricted Subsidiaries’ operations;
provided that, for the avoidance of doubt, any Restricted Entity may enter into
Hedging Arrangements (A) to mitigate risk to which such Restricted Entity has
actual exposure, (B) to effectively cap, collar or exchange interest rates (from
floating to fixed rates, from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of any Restricted Entities and (C) consisting of spot
and forward delivery foreign exchange contracts entered into in the ordinary
course of business and not for speculative purposes.

 

113

--------------------------------------------------------------------------------


 

Section 6.16                             Fixed Charge Coverage Ratio.  Parent
will maintain a Fixed Charge Coverage Ratio, calculated for each 4 fiscal
quarter period ending on the first day of any Covenant Testing Period and the
last day of each fiscal quarter occurring until the end of any Covenant Testing
Period (including the last day thereof), in each case of at least 1.00 to 1.00.

 

Section 6.17                             [Reserved].

 

Section 6.18                             [Reserved].

 

Section 6.19                             Landlord Agreements.  No Credit Party
shall, nor shall it permit any of its Restricted Subsidiaries that is, or is
required to be, a Credit Party to hold, store or otherwise maintain any
Inventory at premises within the US which are not owned by a Credit Party unless
(i) such Inventory is located at Third Party Locations and which such Credit
Party has used commercially reasonable efforts to seek and deliver a Collateral
Access Agreement to Administrative Agent, (ii) such Inventory located on
premises owned or operated by the customer that is to purchase such Inventory,
(iii) such Inventory is located on premises owned by a Credit Party securing on
a first priority basis Debt (other than the Obligations) permitted under this
Agreement so long as access terms reasonably acceptable to Administrative Agent
have been agreed with the holder of such Debt, (iv) the aggregate value of all
Inventory located at Third Party Locations and which are not covered by a
Collateral Access Agreement is less than $500,000; or (v) Inventory Reserves
have been instituted by Administrative Agent.

 

Section 6.20                             Prepayment of Certain Debt.  No Credit
Party shall, nor shall it permit any of its Restricted Subsidiaries to, prepay,
redeem, purchase, defease or otherwise satisfy prior to the scheduled maturity
thereof in any manner, or make any payment in violation of any subordination
terms of, any Debt, except:

 

(a)                                 the prepayment of the Obligations in
accordance with the terms of this Agreement,

 

(b)                                 regularly scheduled or required repayments
or redemptions of Permitted Debt and refinancings and refundings of Permitted
Debt so long as such refinancings and refundings would otherwise comply with
Section 6.1, including the last sentence therein,

 

(c)                                  so long as no Event of Default exists or
would result therefrom, prepayments of intercompany Debt permitted under
Section 6.1, and

 

(d)                                 so long as the Payment Conditions are
satisfied, other prepayments of Permitted Debt.

 

Section 6.21                             OFAC; Anti-Terrorism; etc.

 

(a)                                 No Credit Party shall, nor shall it permit
any of its Subsidiaries to, (i) become a Person described or designated in the
Specially Designated Nationals and Blocked Persons List of the Office of Foreign
Assets Control or in Section 1 of the Anti-Terrorism Order, or otherwise a
Sanctioned Person or a Sanctioned Entity, (ii) have any of its assets located in
Sanctioned Entities, (iii) derive revenues from investments in, or transactions
with Sanctioned Persons or Sanctioned Entities, (iv) engage in any dealings or
transactions, or is or will be

 

114

--------------------------------------------------------------------------------


 

otherwise associated with, Sanctioned Persons or Sanctioned Entities, or
(v) violate any Sanctions, including without limitation any of the country or
list-based economic and trade sanctions administered and enforced by any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto.  No proceeds of any Advance or Letter of Credit will be
used, directly or indirectly, to fund any operations in or with, finance any
investments or activities in or with, or make any payments to, a Sanctioned
Person or a Sanctioned Entity.

 

(b)                                 Each Credit Party shall, and shall cause its
Subsidiaries to, comply with all laws and regulations relating to money
laundering or terrorist financing, including, without limitation, the Bank
Secrecy Act, 31 U.S.C. Sections 5301 et seq.; the Patriot Act; Laundering of
Monetary Instruments, 18 U.S.C. Section 1956; Engaging in Monetary Transactions
in Property Derived from Specified Unlawful Activity, 18 U.S.C. Section 1957;
the Financial Recordkeeping and Reporting of Currency and Foreign Transactions
Regulations, 31 C.F.R. Part 103; and any similar laws or regulations currently
in force or hereafter enacted.

 

(c)                                  No Credit Party shall, nor shall it permit
any of its Subsidiaries to, directly or indirectly use any Letter of Credit or
any part of the proceeds of any Advances (i) in violation of the Trading with
the Enemy Act, as amended, or any of the foreign assets control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) or any enabling legislation or executive order relating thereto, or
(ii) for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended, assuming in all cases that such Act applies
to Borrower and its Subsidiaries.

 

(d)                                 Borrower shall implement and maintain in
effect policies and procedures designed to ensure compliance by its and its
Subsidiaries respective directors, officers, employees and agents with
applicable Sanctions and all laws and regulations relating to foreign corrupt
practices, money laundering or terrorist financing, including, without
limitation, the United States Foreign Corrupt Practices Act of 1977, as amended,
the Bank Secrecy Act, 31 U.S.C. Sections 5301 et seq.; the Patriot Act;
Laundering of Monetary Instruments, 18 U.S.C. Section 1956; Engaging in Monetary
Transactions in Property Derived from Specified Unlawful Activity, 18 U.S.C.
Section 1957; the Financial Recordkeeping and Reporting of Currency and Foreign
Transactions Regulations, 31 C.F.R. Part 103; and any similar laws or
regulations currently in force or hereafter enacted.

 

Section 6.22                             Equity Issuances.  Parent shall not
permit any of its Restricted Subsidiaries to issue Equity Interests other than
common Equity Interests.

 

Section 6.23                             Passive Holding Companies. 
Notwithstanding anything herein to the contrary, including any other provision
in this Article VI, each of Parent and Ultimate Parent shall not:

 

115

--------------------------------------------------------------------------------


 

(a)                                 engage at any time in any business or
activity other than (i) ownership of Equity Interests in its direct Subsidiaries
as in existence on the Effective Date and making of Investments in, and
contributions to, such direct Subsidiaries, together with activities related
thereto (including engaging in Permitted Acquisitions permitted hereunder and
drop down of assets acquired thereunder to such Subsidiaries), (ii) paying
Taxes, (iii) issuances, sales, repurchases and redemptions of its common Equity
Interests and common Equity Interests and activities in connection therewith and
related thereto which are not otherwise prohibited hereunder, (iv) holding
directors’ and shareholders’ meetings, preparing corporate and similar records
and other activities (including the ability to incur fees, costs and expenses
and maintain cash and reserves, in any case, relating to such maintenance or
such participation) required to maintain its corporate or other legal structure
(including payment of franchise or similar taxes) or to participate in tax,
accounting or other administrative matters related to Borrower and the
Subsidiaries of Borrower, (v) preparing reports to, and preparing and making
notices to and filings with, Governmental Authorities, securities exchanges and
to its holders of Equity Interests, (vi) receiving, and holding proceeds of,
Restricted Payments permitted hereunder and distributing the proceeds thereof,
(vii) making of Restricted Payments to the holders of its Equity Interests which
are permitted hereunder, (viii) providing customary indemnification to officers,
directors, employees and agents subject to the terms hereof, and (ix) hiring,
maintaining and compensating executives and other employees and consultants to
the extent required or incidental to owning Equity Interests in the Credit
Parties, (x) in the case of Parent, entry into, and performance of its
obligations under, the Credit Documents, (xi) engaging in litigation; and
(xii) ownership of immaterial properties and assets incidental to the business
or activities described in the foregoing clauses of this Section 6.24,
activities incidental to the business or activities described in the foregoing
clauses of this Section 6.24 and payment of costs and expenses in connection
with the business or activities described in the foregoing clauses of this
Section 6.24;

 

(b)                                 create, incur, assume or permit to exist any
Debt (other than, in the case of Parent, Debt of the types described in
Section 6.1(h)(ii), (m), and (r), in each case, subject to the limitations set
forth therein, including any applicable caps on amounts) or grant any Lien
encumbering any of its properties or assets (other than Liens of a type
described in Section 6.2(b), (c), (d), (f), (h), (i), (j), (m), and (q) in each
case, subject to the limitations set forth therein); or (c) fail to be, or fail
to be caused to be, done all things necessary to preserve, renew and keep in
full force and effect its legal existence.

 

ARTICLE VII
DEFAULT AND REMEDIES

 

Section 7.1                                    Events of Default.  The
occurrence of any of the following events shall constitute an “Event of Default”
under this Agreement and any other Credit Document:

 

(a)                                 Payment Failure.  Any Credit Party (i) fails
to pay any principal when due under this Agreement, or (ii) fails to pay, within
three Business Days of when due, any other amount due under this Agreement or
any other Credit Document, including payments of interest, fees, reimbursements,
and indemnifications;

 

116

--------------------------------------------------------------------------------


 

(b)                                 False Representation or Warranties.  Any
representation or warranty made or deemed to be made by any Credit Party or any
officer thereof in this Agreement, in any other Credit Document or in any
certificate delivered in connection with this Agreement or any other Credit
Document is incorrect, false or otherwise misleading in any material respect
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) at the time it was made or deemed made;

 

(c)                                  Breach of Covenant.  (i) Any breach by any
Credit Party of any of the covenants in Section 5.1 (solely if the Borrower is
not in good standing in its jurisdiction of organization), Section 5.2(a), (b),
(c), (d) or (g), Section 5.3(a), Section 5.12 (solely if any Credit Party
refuses to allow Administrative Agent or its representatives or agents to visit
any Credit Party’s properties, inspect its assets or books or records, examine
and make copies of its books and records, or discuss such Credit Party’s
affairs, finances, and accounts with officers and employees of any Credit
Party), or Article VI of this Agreement or Section 7 of the Guaranty and
Security Agreement; provided, however that any Event of Default under
Section 6.16 is subject to cure as contemplated by Section 7.7 below; (ii) any
breach by any Credit Party of any of the covenants in Section 5.1 (solely if any
Guarantor is not in good standing in its jurisdiction of organization) and such
breach shall remain unremedied for a period of ten days after the earliest of
(A) the date any Responsible Officer of Borrower or Parent or Ultimate Parent
has actual knowledge of such breach, (B) the date any Executive Officer of any
Restricted Subsidiary has actual knowledge of such breach, and (C) the date
written notice thereof shall have been given to Borrower by any Lender Party; or
(iii) any breach by any Credit Party of any other covenant or agreement
contained in this Agreement or any other Credit Document and such breach shall
remain unremedied for a period of thirty days after the earliest of (A) the date
any Responsible Officer of Borrower or Parent or Ultimate Parent has actual
knowledge of such breach, (B) the date any Executive Officer of any Restricted
Subsidiary has actual knowledge of such breach, and (C) the date written notice
thereof shall have been given to Borrower by any Lender Party;

 

(d)                                 Guaranties.  (i) Any material provision in
the Guaranties shall at any time (before the Guaranties expire in accordance
with their terms) and for any reason be determined by a court of competent
jurisdiction to cease to be in full force and effect and valid and binding on
the Guarantors party thereto or shall be contested by any Guarantor party
thereto or by Borrower; (ii) Borrower or any Guarantor shall deny in writing
that it has any liability or obligation under the Guaranties; or (iii) any
Guarantor shall cease to exist other than as expressly permitted by the terms of
this Agreement;

 

(e)                                  Security Documents.  Any Security Document
shall at any time and for any reason cease to create an Acceptable Security
Interest with respect to any Collateral having a fair market value, individually
or in the aggregate, in excess of $5,000,000 (unless released or terminated
pursuant to the terms of such Security Document) or any material provisions
thereof shall cease to be in full force and effect and valid and binding on the
Credit Party that is a party thereto or any such Person shall so state in
writing (unless released or terminated pursuant to the terms of such Security
Document);

 

(f)                                   Cross-Default.  (i) Any Restricted Entity
shall fail to pay any principal of or premium or interest on its Debt which is
outstanding in a principal amount of at least

 

117

--------------------------------------------------------------------------------


 

$30,000,000, individually or when aggregated with all such Debt of the
Restricted Entities so in default (but excluding Debt owing to the Lenders
hereunder) when the same becomes due and payable (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Debt; (ii) any other event shall occur or
condition shall exist under any agreement or instrument relating to Debt of the
Restricted Entities which is outstanding in a principal amount of at least
$30,000,000 individually or when aggregated with all such Debt of the Restricted
Entities so in default (but excluding Debt owing to the Lenders hereunder), and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt prior to
the stated maturity thereof; or (iii) any such Debt shall be declared to be due
and payable, or required to be prepaid (other than by a regularly scheduled
required prepayment); provided that, for purposes of this subsection (f), the
“principal amount” of the obligations in respect of Hedging Arrangements at any
time shall be the maximum aggregate amount (giving effect to any netting
agreements) that would be required to be paid if such Hedging Arrangements were
terminated at such time;

 

(g)                                  Bankruptcy and Insolvency.  (i) Except as
otherwise permitted under this Agreement, any Credit Party shall terminate its
existence or dissolve or (ii) Ultimate Parent or any Restricted Entity
(A) admits in writing its inability to pay its debts generally as they become
due; makes an assignment for the benefit of its creditors; consents to or
acquiesces in the appointment of a receiver, liquidator, fiscal agent, or
trustee of itself or any of its Property; files a petition under any Debtor
Relief Law; or consents to any reorganization, arrangement, workout,
liquidation, dissolution, or similar relief (other than liquidations or
dissolutions otherwise permitted under this Agreement) or (B) shall have had,
without its consent: any court enter an order appointing a receiver, liquidator,
fiscal agent, or trustee of itself or any of its Property; any petition filed
against it seeking reorganization, arrangement, workout, liquidation,
dissolution or similar relief under any Debtor Relief Law and such petition
shall not be dismissed, stayed, or set aside for an aggregate of 60 days,
whether or not consecutive;

 

(h)                                 Adverse Judgment.  Any Restricted Entity
suffers final judgments against any of them since the date of this Agreement in
an aggregate amount, less any insurance proceeds covering such judgments which
are received or as to which the insurance carriers have not denied coverage,
greater than $25,000,000  and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgments or (ii) there shall be any period
of 30 consecutive days during which a stay of enforcement of such judgments, by
reason of a pending appeal, bond or otherwise, shall not be in effect;

 

(i)                                     Termination Events.  Any Termination
Event with respect to a Plan shall have occurred, and, 30 days after notice
thereof shall have been given to Borrower by Administrative Agent, such
Termination Event shall not have been corrected and shall have created and
caused to be continuing a material risk of Plan termination or liability for
withdrawal from the Plan as a “substantial employer” (as defined in
Section 4001(a)(2) of ERISA), which termination could reasonably be expect to
result in a liability of, or liability for withdrawal could reasonably be
expected to be, greater than $25,000,000;

 

118

--------------------------------------------------------------------------------


 

(j)                                    Multiemployer Plan Withdrawals.  Borrower
or any member of the Controlled Group as employer under a Multiemployer Plan
shall have made a complete or partial withdrawal from such Multiemployer Plan
and such withdrawing employer shall have incurred a withdrawal liability in an
annual amount exceeding $25,000,000;

 

(k)                                 Invalidity of Credit Agreement.  Any
material provision of this Agreement shall cease to be in full force and effect
and valid and binding on Parent or Borrower or Parent or Borrower shall so state
in writing (except as permitted by the terms of this Agreement or as waived in
accordance with Section 9.2); or

 

(l)                                     Change in Control.  The occurrence of a
Change in Control.

 

Section 7.2                                    Optional Acceleration of
Maturity.  If any Event of Default (other than an Event of Default pursuant to
Section 7.1(g)) shall have occurred and be continuing, then, and in any such
event,

 

(a)                                 Administrative Agent (i) may individually
and shall at the request, or may with the consent, of the Majority Lenders, by
notice to Borrower, declare that the obligation of each Lender, each Swingline
Lender and each Issuing Lender to make Credit Extensions shall be terminated,
whereupon the same shall forthwith terminate, and (ii) may individually and
shall at the request, or may with the consent, of the Majority Lenders, by
notice to Borrower, declare all outstanding Advances, all interest thereon, and
all other amounts payable under this Agreement to be forthwith due and payable,
whereupon such Advances, all such interest, and all such amounts shall become
and be forthwith due and payable in full, without presentment, demand, protest
or further notice of any kind (including, without limitation, any notice of
intent to accelerate or notice of acceleration), all of which are hereby
expressly waived by Borrower,

 

(b)                                 Borrower shall, on demand of Administrative
Agent individually or at the request or with the consent of the Majority
Lenders, deposit with Administrative Agent into the Cash Collateral Account an
amount of cash equal to 105% of the outstanding Letter of Credit Exposure as
security for the Secured Obligations to the extent the Letter of Credit
Obligations are not otherwise paid or Cash Collateralized at such time, and

 

(c)                                  Administrative Agent may individually and
shall at the request of, or may with the consent of, the Majority Lenders
proceed to enforce its rights and remedies under the Security Documents, any
guaranties, or any other Credit Document by appropriate proceedings.

 

Section 7.3                                    Automatic Acceleration of
Maturity.  If any Event of Default pursuant to Section 7.1(g) shall occur,

 

(a)                                 the obligation of each Lender, each
Swingline Lender and each Issuing Lender to make Credit Extensions shall
immediately and automatically be terminated and all Advances, all interest on
the Advances, and all other amounts payable under this Agreement shall
immediately and automatically become and be due and payable in full, without
presentment, demand, protest or any notice of any kind (including, without
limitation, any notice of intent to accelerate or notice of acceleration), all
of which are hereby expressly waived by Borrower,

 

119

--------------------------------------------------------------------------------


 

(b)                                 Borrower shall, on demand of Administrative
Agent individually or at the request or with the consent of the Majority
Lenders, deposit with Administrative Agent into the Cash Collateral Account an
amount of cash equal to 105% of the outstanding Letter of Credit Exposure as
security for the Secured Obligations to the extent the Letter of Credit
Obligations are not otherwise paid or Cash Collateralized at such time, and

 

(c)                                  Administrative Agent may individually and
shall at the request of, or may with the consent of, the Majority Lenders
proceed to enforce its rights and remedies under the Security Documents, any
guaranties, or any other Credit Document by appropriate proceedings.

 

Section 7.4                                    Set-off.  If an Event of Default
shall have occurred and be continuing, each Lender Party, and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable Legal Requirement, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender Party or any such Affiliate to or for
the credit or the account of Borrower against any and all of the obligations of
Borrower now or hereafter existing under this Agreement or any other Credit
Document to such Lender Party or Affiliate, irrespective of whether or not such
Lender Party or Affiliate shall have made any demand under this Agreement or any
other Credit Document and although such obligations of Borrower may be
contingent or unmatured or are owed to a branch or office of such Lender Party
or Affiliate different from the branch or office holding such deposit or
obligated on such indebtedness; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to Administrative Agent for further application in
accordance with the provisions of Section 2.18 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of Administrative Agent, the Issuing Lenders, the
Swingline Lenders and the Lenders, and (y) the Defaulting Lender shall provide
promptly to Administrative Agent a statement describing in reasonable detail the
Secured Obligations owing to such Defaulting Lender as to which it exercised
such right of setoff.  The rights of Administrative Agent, each Lender, each
Issuing Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
Administrative Agent, such Lender, Issuing Lender or their respective Affiliates
may have.  Each Lender and each Issuing Lender agrees to notify Borrower and
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

Section 7.5                                    Remedies Cumulative, No Waiver. 
No right, power, or remedy conferred to any Lender, Administrative Agent, or
Issuing Lender in this Agreement or the Credit Documents, or now or hereafter
existing at law, in equity, by statute, or otherwise shall be exclusive, and
each such right, power, or remedy shall to the full extent permitted by law be
cumulative and in addition to every other such right, power or remedy.  No
course of dealing and no delay in exercising any right, power, or remedy
conferred to any Lender, Administrative Agent, or Issuing Lender in this
Agreement and the Credit Documents or now or hereafter existing at law, in
equity, by statute, or otherwise shall operate as a waiver of or otherwise
prejudice any such right, power, or remedy.  Any Lender, Administrative Agent,
or Issuing Lender may cure any Event of Default without waiving the Event of
Default.  No notice to or demand upon Borrower shall entitle Borrower to similar
notices or demands in the future.

 

120

--------------------------------------------------------------------------------


 

Section 7.6                                    Application of Payments.

 

(a)                                 Prior to Event of Default.  Prior to an
Event of Default, all payments made hereunder shall be applied as directed by
Borrower, but such payments are subject to the terms of this Agreement,
including the application of prepayments according to Section 2.7.

 

(b)                                 After Event of Default.  If an Event of
Default has occurred and is continuing, any amounts received or collected from,
or on account of assets held by, any Credit Party shall be applied to the
Secured Obligations by Administrative Agent in the following order and manner
but subject to the marshalling rights of Administrative Agent and Lenders:

 

(i)                                     First, to payment of that portion of
such Secured Obligations constituting fees, indemnities, expenses, and other
amounts (including fees, charges, and disbursements of counsel to Administrative
Agent and amounts payable under Section 2.12, 2.13, and 2.15) payable by any
Credit Party to Administrative Agent in its capacity as such;

 

(ii)                                  Second, to payment of that portion of such
Secured Obligations constituting accrued and unpaid interest in respect of all
Protective Advances, allocated ratably among the Lender Parties in proportion to
the Dollar Equivalent of the amounts described in this clause Second payable to
them;

 

(iii)                               Third, to payment of that portion of such
Secured Obligations constituting principal of all Protective Advances payable by
any Credit Party to the Secured Parties, ratably among such Secured Parties in
proportion to the Dollar Equivalent of the amounts described in this clause
Third payable to them;

 

(iv)                              Fourth, to payment of that portion of such
Secured Obligations constituting any other accrued and unpaid interest,
allocated ratably among the Lender Parties in proportion to the Dollar
Equivalent of the amounts described in this clause Fourth payable to them;

 

(v)                                 Fifth, to payment of that portion of such
Secured Obligations constituting fees, indemnities and other amounts (other than
principal and interest) payable by any Credit Party to the Secured Parties
(including fees, charges and disbursements of counsel to the respective Secured
Parties and amounts payable under Article II), ratably among such Secured
Parties in proportion to the Dollar Equivalent of the amounts described in this
clause Fifth payable to them;

 

(vi)                              Sixth, ratably among Administrative Agent for
the account of Issuing Lender, to Cash Collateralize that portion of the Letter
of Credit Secured Obligations comprised of the aggregate undrawn amount of
Letters of Credit, and to payment of that portion of the Secured Obligations
constituting unpaid principal of the Secured Obligations payable by any Credit
Party (including Swap Obligations and other Banking Services Obligations up to
the lesser of (x) the amount of the Banking Services Reserve then in effect and
(y) $25,000,000) and allocated ratably among the Lender Parties in proportion to
the Dollar Equivalent of the respective amounts described in this clause Seventh
held by them;

 

121

--------------------------------------------------------------------------------


 

(vii)                           Seventh, ratably to the remaining Secured
Obligations owed by any Credit Party including all Swap Obligations and other
Banking Services Obligations (which, for the avoidance of doubt, shall include
Banking Services Obligations in respect of Banking Services provided to any
Wholly-Owned Subsidiary of any Credit Party) and all Secured Obligations for
which Borrower is liable as a Guarantor, allocated among such remaining Secured
Obligations ratably; and

 

(viii)                        Last, the balance, if any, after all of the
Secured Obligations have been indefeasibly paid in full, to Borrower or as
otherwise required by any Legal Requirement.

 

Notwithstanding the foregoing, payments and collections received by
Administrative Agent from any Credit Party that is not a Qualified ECP Guarantor
(and any proceeds received in respect of such Credit Party’s Collateral (as
defined in the Guaranty and Security Agreement)) shall not be applied to
Excluded Swap Obligations with respect to any Credit Party, provided, however,
that Administrative Agent shall make such adjustments as they determine are
appropriate with respect to payments and collections received from the other
Credit Parties (or proceeds received in respect of such other Credit Parties’
Collateral) to preserve, as nearly as possible, the allocation to Secured
Obligations otherwise set forth above in this Section 7.6 (assuming that, solely
for purposes of such adjustments, Secured Obligations includes Excluded Swap
Obligations).

 

Subject to Section 2.3(i), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as cash collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Secured Obligations, if any, in the order set forth above.

 

Section 7.7                                    Equity Right to Cure.

 

(a)                                 Notwithstanding anything to the contrary
contained in Section 7.1, in the event of any Event of Default under the
covenant set forth in Section 6.16, and in each case until the expiration of the
tenth (10th) Business Day after the date on which financial statements are
required to be delivered pursuant to Section 5.2(a) or (b) with respect to the
applicable fiscal quarter hereunder (provided, that in the case of the start of
a Covenant Testing Period that reverts to previously delivered financial
statements, such cash proceeds may be received on or before the date that is 10
Business Days after the start of such Covenant Testing Period), Parent may sell
or issue common Equity Interests of Parent to any of its Equity Interest holders
(to the extent such transaction would not result in a Change in Control) or
obtain cash capital contributions on account of common Equity Interests of
Parent, and apply the Equity Issuance Proceeds thereof or such cash capital
contributions to increase consolidated EBITDA of Parent with respect to such
applicable quarter (and include it as consolidated EBITDA in such quarter for
any four fiscal quarter period including such quarter); provided that (i) such
Equity Issuance Proceeds or cash capital contributions are actually received by
Parent on account of its common Equity Interests, no later than ten
(10) Business Days after the date on which financial statements are required to
be delivered pursuant to Section 5.2(a) or (b) with respect to such fiscal
quarter hereunder (provided, that in the case of the start of a Covenant Testing
Period that reverts to previously

 

122

--------------------------------------------------------------------------------


 

delivered financial statements, such cash proceeds may be received on or before
the date that is 10 Business Days after the start of such Covenant Testing
Period), (ii) the amount of such Equity Issuance Proceeds included as
consolidated EBITDA for any such fiscal quarter shall not exceed the minimum
amount necessary to cause the minimum Fixed Charge Coverage Ratio on a pro forma
basis after giving effect to the cure provided herein, to be in compliance under
Section 6.16 for the applicable period, and (iii) such Equity Issuance Proceeds
or contribution must be applied first, as a prepayment of outstanding principal
amount of any Swingline Advances on a pro rata basis, and second as a prepayment
of the outstanding Advances on a pro rata basis.  Subject to the terms set forth
above and the terms in clauses (b) and (c) below, upon (A) application of the
Equity Issuance Proceeds as provided above within the ten (10) Business Day
period described above in such amounts sufficient to cure the Events of Default
under the covenant set forth in Section 6.16, and (y) delivery of an updated
Compliance Certificate executed by a Responsible Officer of Borrower to
Administrative Agent reflecting compliance with the applicable covenant such
Events of Default shall be deemed cured and no longer in existence.

 

(b)                                 The parties hereby acknowledge and agree
that this Section 7.7 may not be relied on for purposes of calculating any
financial ratios or other conditions or compliances other than the Fixed Charge
Coverage Ratio covenant set forth in Section 6.16, and shall not result in any
adjustment to any amounts other than the amount of the consolidated EBITDA
referred to in Section 7.7(a) above solely for purposes of determining
Borrower’s compliance with Section 6.16.  Borrower shall not be permitted to
request any Advance or Letter of Credit Extension, and such Events of Default
shall be considered hereunder to have occurred and be continuing for all
purposes (other than for purposes of Section 7.2 hereof) until such Equity
Issuance Proceeds or cash capital contributions have been received by Borrower.

 

(c)                                  From and after the Effective Date, Borrower
(i) may not utilize more than five (5) cures provided in this Section 7.7,
(ii) may not utilize more than two (2) cures provided in this Section 7.7 in any
four fiscal quarter period, and (iii) may not utilize cures in two
(2) consecutive fiscal quarters.

 

ARTICLE VIII
ADMINISTRATIVE AGENT AND ISSUING LENDERS

 

Section 8.1                                    Appointment, Powers, and
Immunities.

 

(a)                                 Appointment and Authority.  Each Lender and
each Issuing Lender (and,  by entering into a Banking Services Agreement each
Banking Services Provider shall be deemed to) hereby (a) irrevocably appoints
Wells Fargo to act on its behalf as Administrative Agent hereunder and under the
other Credit Documents, and (b) authorizes Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this
Article VIII are solely for the benefit of the Lender Parties (and to the extent
applicable, the Banking Services Providers), and neither Borrower nor any other
Credit Party shall have rights as a third party beneficiary of any of such
provisions (except for Credit Parties’ consent rights provided in Section 8.6). 
It is understood and agreed that the use of the term “agent” herein or in any
other Credit Documents (or any other similar

 

123

--------------------------------------------------------------------------------


 

term) with reference to Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Legal Requirement.  Instead such term is used as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

 

(b)                                 Rights as a Lender.  The Person serving as
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not Administrative Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as Administrative Agent hereunder in its individual
capacity.  Such Person and its Affiliates may accept deposits from, lend money
to, own securities, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with Parent, Borrower
or any Subsidiary or other Affiliate thereof as if such Person were not
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.  Wells Fargo (and any successor acting as Administrative Agent) and its
Affiliates may accept fees and other consideration from Parent, Borrower or any
Subsidiary or Affiliate thereof for services in connection with this Agreement
or otherwise without having to account for the same to the Lenders or the
Issuing Lenders.

 

(c)                                  Exculpatory Provisions.  Administrative
Agent (which term as used in this Section 8.1(c) shall include its Related
Parties) shall not have any duties or obligations except those expressly set
forth herein and in the other Credit Documents, and its duties hereunder shall
be administrative in nature.  Without limiting the generality of the foregoing,
Administrative Agent:

 

(i)                                     shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(ii)                                  shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Credit Documents
that Administrative Agent is required to exercise as directed in writing by the
Majority Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Credit Documents), provided that
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose Administrative Agent to
liability or that is contrary to any Credit Document or Legal Requirement,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

 

(iii)                               shall not, except as expressly set forth
herein and in the other Credit Documents, have any duty to disclose, nor shall
it be liable for the failure to disclose, any information relating to Borrower,
any Credit Party or any of their respective Affiliates that is communicated to
or obtained by the Person serving as Administrative Agent or any of its
Affiliates in any capacity.

 

124

--------------------------------------------------------------------------------


 

Administrative Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Majority Lenders, Majority Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 8.1 and 9.2) or (ii) in the absence of its
own gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment.  Administrative Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to Administrative Agent in writing by Borrower, a Lender
or an Issuing Lender.  In the event that Administrative Agent receives such a
notice of the occurrence of a Default, Administrative Agent shall (subject to
Section 9.2) take such action with respect to such Default or Event of Default
as shall reasonably be directed by the Majority Lenders, provided that, unless
and until Administrative Agent shall have received such directions,
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default as it shall deem
advisable in the best interest of the Secured Parties.

 

Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any recital, statement, warranty or representation (whether
written or oral) made in or in connection with this Agreement or any other
Credit Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the value, validity, enforceability, effectiveness,
enforceability, sufficiency or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document, (v) the inspection of,
or to inspect, the Property (including the books and records) of any Credit
Party or any Restricted Subsidiary or Affiliate thereof, (vi) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to Administrative
Agent, or (vii) any litigation or collection proceedings (or to initiate or
conduct any such litigation or proceedings) under any Credit Document unless
requested by the Majority Lenders in writing and it receives indemnification
satisfactory to it from the Lenders.

 

Section 8.2                                    Reliance by Administrative Agent
and Issuing Lender.  Administrative Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document, writing or other
communication (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon.  In determining compliance with any condition
hereunder to the making of a Credit Extension or any conversion or continuance
of an Advance that by its terms must be fulfilled to the satisfaction of a
Lender or an Issuing Lender, Administrative Agent may presume that such
condition is satisfactory to such Lender or Issuing Lender unless Administrative
Agent shall have received notice to the contrary from such Lender or Issuing
Lender prior to the making of such Credit Extension or conversion or continuance
of an Advance.  Administrative Agent may consult with legal counsel (who may be
counsel for Borrower), independent accountants and other experts selected by it,
and shall not be liable for

 

125

--------------------------------------------------------------------------------


 

any action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

Section 8.3                                    Delegation of Duties. 
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by Administrative Agent.  Administrative Agent
and any such sub-agent may perform any and all of its duties and exercise its
rights and powers by or through their respective Related Parties.  The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of Administrative Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
Facilities provided for herein as well as activities as Administrative Agent. 
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that Administrative Agent acted
with gross negligence or willful misconduct in the selection of such sub agents.

 

Section 8.4                                    Indemnification.

 

(a)                                 INDEMNITY OF ADMINISTRATIVE AGENT.  THE
LENDERS SEVERALLY AGREE TO INDEMNIFY ADMINISTRATIVE AGENT AND EACH AFFILIATE
THEREOF AND THEIR RESPECTIVE RELATED PARTIES (TO THE EXTENT NOT REIMBURSED BY
BORROWER), RATABLY ACCORDING TO THE RESPECTIVE PRINCIPAL AMOUNTS OF THE ADVANCES
THEN HELD BY EACH OF THEM (OR IF NO PRINCIPAL OF THE ADVANCES IS AT THE TIME
OUTSTANDING, RATABLY ACCORDING TO THE RESPECTIVE APPLICABLE COMMITMENTS HELD BY
EACH OF THEM IMMEDIATELY PRIOR TO THE TERMINATION, EXPIRATION OR FULL REDUCTION
OF EACH SUCH COMMITMENT), FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS,
LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR
DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED
BY, OR ASSERTED AGAINST ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES IN
ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT, ANY CREDIT DOCUMENT OR ANY
ACTION TAKEN OR OMITTED BY ADMINISTRATIVE AGENT UNDER THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT (INCLUDING SUCH INDEMNITEE’S OWN NEGLIGENCE REGARDLESS OF
WHETHER SUCH NEGLIGENCE IS SOLE OR CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED,
JOINT OR TECHNICAL), AND INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL
LIABILITIES, PROVIDED THAT NO LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES, OR DISBURSEMENTS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNITEE’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.  WITHOUT LIMITATION OF THE FOREGOING, EACH
LENDER AGREES TO REIMBURSE ADMINISTRATIVE AGENT PROMPTLY UPON DEMAND FOR ITS
RATABLE SHARE (DETERMINED AS SET FORTH ABOVE IN THIS PARAGRAPH) OF (i) ANY
OUT-OF-POCKET EXPENSES (INCLUDING REASONABLE COUNSEL FEES) INCURRED BY
ADMINISTRATIVE

 

126

--------------------------------------------------------------------------------


 

AGENT IN CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION,
MODIFICATION, OR AMENDMENT, AND (ii) ANY OUT-OF-POCKET EXPENSES (INCLUDING
COUNSEL FEES) INCURRED BY ADMINISTRATIVE AGENT IN CONNECTION WITH ENFORCEMENT OF
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, IN ANY EVENT, INCLUDING LEGAL
ADVICE IN RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT AND TO THE EXTENT THAT ADMINISTRATIVE AGENT IS NOT
REIMBURSED FOR SUCH BY BORROWER.

 

(b)                                 INDEMNITY OF ISSUING LENDER.  THE LENDERS
SEVERALLY AGREE TO INDEMNIFY ISSUING LENDER AND EACH AFFILIATE THEREOF AND THEIR
RESPECTIVE RELATED PARTIES (TO THE EXTENT NOT REIMBURSED BY BORROWER), RATABLY
ACCORDING TO THE RESPECTIVE PRINCIPAL AMOUNTS OF THE ADVANCES THEN HELD BY EACH
OF THEM (OR IF NO PRINCIPAL OF THE ADVANCES IS AT THE TIME OUTSTANDING, RATABLY
ACCORDING TO THE RESPECTIVE APPLICABLE COMMITMENTS HELD BY EACH OF THEM
IMMEDIATELY PRIOR TO THE TERMINATION, EXPIRATION OR FULL REDUCTION OF EACH SUCH
COMMITMENT), FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS
OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY, OR
ASSERTED AGAINST ISSUING LENDER OR ANY OF ITS RELATED PARTIES IN ANY WAY
RELATING TO OR ARISING OUT OF THIS AGREEMENT, ANY CREDIT DOCUMENT OR ANY ACTION
TAKEN OR OMITTED BY ISSUING LENDER UNDER THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT (INCLUDING SUCH INDEMNITEE’S OWN NEGLIGENCE REGARDLESS OF WHETHER SUCH
NEGLIGENCE IS SOLE OR CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED, JOINT OR
TECHNICAL), AND INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL LIABILITIES,
PROVIDED THAT NO LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES, OR DISBURSEMENTS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT
OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNITEE’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.

 

Section 8.5                                    Non-Reliance on Administrative
Agent and Other Lenders.  Each Lender Party (and, by entering into a Banking
Services Agreement, each Banking Services Provider, shall be deemed to)
acknowledges and agrees that it has, independently and without reliance upon
Administrative Agent or any other Lender Party or any of their Related Parties,
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement.  Each Lender
Party (and, by entering into a Banking Services Agreement, each Banking Services
Provider, shall be deemed to) also acknowledges and agrees that it will,
independently and without reliance upon Administrative Agent or any other Lender
Party or any of their Related Parties, and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.  Except for notices, reports, and other documents and
information expressly required to be furnished to

 

127

--------------------------------------------------------------------------------


 

the Lenders or the Issuing Lender by Administrative Agent hereunder and for
other information in Administrative Agent’s possession which has been requested
by a Lender and for which such Lender pays Administrative Agent’s expenses in
connection therewith, Administrative Agent shall not have any duty or
responsibility to provide any Lender or Issuing Lender with any credit or other
information concerning the affairs, financial condition, or business of any
Credit Party or any of its Restricted Subsidiaries or Affiliates that may come
into the possession of Administrative Agent or any of its Affiliates.

 

Section 8.6                                    Resignation of Administrative
Agent, Issuing Lender or Swingline Lender.

 

(a)                                 Administrative Agent and each Issuing Lender
may at any time give notice of its resignation to the other applicable Lender
Parties and Borrower.  Upon receipt of any such notice of resignation, (i) the
Majority Lenders shall have the right, with the prior written consent of
Borrower (which consent is not required if a Default or Event of Default has
occurred and is continuing and which consent shall not be unreasonably withheld
or delayed), to appoint a successor Administrative Agent, (ii) the Majority
Lenders shall have the right, with the prior written consent of Borrower (which
consent is not required if a Default or Event of Default has occurred and is
continuing and which consent shall not be unreasonably withheld or delayed) to
appoint a successor Issuing Lender, which shall be a Lender.  If no such
successor Administrative Agent or Issuing Lender shall have been so appointed
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent or Issuing Lender gives notice of its resignation (or such
earlier day as shall be agreed by the applicable Majority Lenders) (the
“Resignation Effective Date”), then the retiring Administrative Agent or Issuing
Lender, as applicable, may on behalf of the Lenders and Issuing Lenders, appoint
a successor agent or issuing lender meeting the qualifications set forth above. 
Whether or not a successor has been appointed, such resignation by
Administrative Agent or an Issuing Lender shall become effective in accordance
with such notice on the Resignation Effective Date.

 

(b)                                 If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Majority Lenders may, to the extent permitted by applicable Legal
Requirement, by notice in writing to Borrower and such Person remove such Person
as Administrative Agent and, in consultation with Borrower, appoint a
successor.  If no such successor shall have been so appointed by Majority
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Majority Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable), (i) the retiring or removed
Administrative Agent or Issuing Lender, as applicable, shall be discharged from
its duties and obligations hereunder and under the other Credit Documents
(except that (y) in the case of any collateral security held by Administrative
Agent on behalf of the Lenders or an Issuing Lender under any of the Credit
Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed and (z) the retiring Issuing Lender shall remain the Issuing Lender
with respect to any Letters of Credit outstanding on the effective date of its
resignation and the provisions affecting the Issuing Lender with respect to such
Letters of Credit

 

128

--------------------------------------------------------------------------------


 

shall inure to the benefit of the retiring Issuing Lender until the termination
of all such Letters of Credit.), and (ii) all payments, communications and
determinations provided to be made by, to or through the retiring or removed
Administrative Agent or Issuing Lender, as applicable, shall instead be made by
or to each applicable class of Lenders, until such time as the applicable
Majority Lenders appoint a successor Administrative Agent or Issuing Lender as
provided for above in this paragraph.  Upon the acceptance of a successor’s
appointment as Administrative Agent or Issuing Lender hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring or removed Administrative Agent or Issuing Lender, as
applicable, and the retiring or removed Administrative Agent or Issuing Lender,
as applicable, shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents.  The fees payable by Borrower to
a successor Administrative Agent or Issuing Lender, as applicable shall be the
same as those payable to its predecessor unless otherwise agreed between
Borrower and such successor.  After the retiring or removed Administrative
Agent’s or Issuing Lender’s resignation or removal hereunder and under the other
Credit Documents, the provisions of this Article and Section 9.1 and
Section 2.3(g) shall continue in effect for the benefit of such retiring or
removed Administrative Agent and Issuing Lender, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring or removed Administrative Agent or
Issuing Lender, as applicable, was acting as Administrative Agent or Issuing
Lender.

 

(d)                                 Swingline Lender may resign at any time by
giving 30 days’ prior notice to Administrative Agent, the Lenders and Borrower. 
After the resignation of Swingline Lender hereunder, the retiring Swingline
Lender shall remain a party hereto and shall continue to have all the rights and
obligations of Swingline Lender under this Agreement and the other Credit
Documents with respect to Swingline Advances made by it prior to such
resignation, but shall not be required to make any additional Swingline
Advances.  Upon such notice of resignation, Borrower shall have the right to
designate any other Lender as Swingline Lender with the consent of such Lender
so long as operational matters related to the funding of Advances under the
Facility have been adequately addressed to the reasonable satisfaction of such
new Swingline Lender and Administrative Agent (if such new Swingline Lender and
Administrative Agent are not the same Person).

 

Section 8.7                                    Collateral Matters.

 

(a)                                 Administrative Agent is authorized on behalf
of the Secured Parties, without the necessity of any notice to or further
consent from the Secured Parties, from time to time, to take any actions with
respect to any Collateral or Security Documents which may be necessary to
perfect and maintain Acceptable Security Interests in and Liens upon the
Collateral granted pursuant to the Security Documents, including but not limited
to, the joinder documents required under Sections 5.6 and 5.7.  Administrative
Agent is further authorized (but not obligated) on behalf of the Secured
Parties, without the necessity of any notice to or further consent from the
Secured Parties, from time to time, to take any action (other than enforcement
actions requiring the consent of, or request by, the Majority Lenders as set
forth in Section 7.2(c) or Section 7.3(c) above) in exigent circumstances as may
be reasonably necessary to preserve any rights or privileges of the Lenders
under the Credit Documents or applicable Legal Requirement.

 

129

--------------------------------------------------------------------------------


 

(b)                                 The Lenders hereby, and any other Secured
Party by accepting the benefit of the Liens granted pursuant to the Security
Documents, irrevocably authorize Administrative Agent to (i) release any Lien
granted to or held by Administrative Agent upon any Collateral (a) upon
termination of this Agreement, termination of all Swap Obligations with such
Persons (other than as to which agreements satisfactory to the applicable Swap
Counterparty have been made), termination of all Letters of Credit (other than
Letters of Credit as to which other arrangements reasonably satisfactory to
Issuing Lender have been made), and the payment in full of all outstanding
Advances, Letter of Credit Obligations (other than with respect to Letters of
Credit as to which other arrangements reasonably satisfactory to Issuing Lender
have been made) and all other Secured Obligations payable under this Agreement
and under any other Credit Document; (b) constituting property sold or to be
sold or disposed of as part of or in connection with any disposition permitted
under this Agreement or any other Credit Document; (c) constituting property in
which no Credit Party owned an interest at the time the Lien was granted or at
any time thereafter (other than as a result of a Disposition not permitted under
this Agreement); or (d) constituting property leased to any Credit Party under a
lease which has expired or has been terminated in a transaction permitted under
this Agreement or is about to expire and which has not been, and is not intended
by such Credit Party to be, renewed or extended; and (ii) release a Guarantor
(and its property) from its obligations under the Guaranty and Security Document
and any other applicable Credit Document if such Person ceases to be a
Restricted Subsidiary as a result of a transaction permitted under this
Agreement.

 

(c)                                  Upon request by Administrative Agent at any
time, the Secured Parties will confirm in writing Administrative Agent’s
authority to release or subordinate its interest in particular types or items of
property, or to release any Guarantor from its obligations under the Guaranty
and Security Agreement pursuant to this Section 8.7.  Administrative Agent shall
not be responsible for or have a duty to ascertain or inquire into any
representation or warranty regarding the existence, value or collectability of
the Collateral, the existence, priority or perfection of Administrative Agent’s
Lien thereon, or any certificate prepared by any Credit Party in connection
therewith, nor shall Administrative Agent be responsible or liable to the
Secured Parties or any other Lender Party for any failure to monitor or maintain
any portion of the Collateral.

 

(d)                                 Notwithstanding anything contained in any of
the Credit Documents to the contrary, Credit Parties, Administrative Agent, and
each Secured Party hereby agree that no Secured Party shall have any right
individually to realize upon any of the Collateral or to enforce the Guaranties,
it being understood and agreed that all powers, rights and remedies under the
Guaranties and under the Security Documents may be exercised solely by
Administrative Agent on behalf of the Secured Parties in accordance with the
terms hereof and the other Credit Documents.

 

(e)                                  By accepting the benefit of the Liens
granted pursuant to the Security Documents, each Secured Party hereby agrees to
the terms of this Section 8.7.

 

Section 8.8                                    No Other Duties, etc.  Anything
herein to the contrary notwithstanding, none of the Joint Lead Arrangers or the
Joint Book Runners listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Credit

 

130

--------------------------------------------------------------------------------


 

Documents, except in its capacity, as applicable, as Administrative Agent, a
Lender or an Issuing Lender hereunder.

 

Section 8.9                                    Marshalling Rights of Lender
Parties.  Notwithstanding anything herein or in any other Credit Document to the
contrary, by receipt of the benefits of the Collateral, hereby acknowledge the
marshalling rights of Administrative Agent and the Lenders.

 

Section 8.10                             Credit Bidding.

 

(a)                                 Administrative Agent, on behalf of itself
and the Secured Parties, shall have the right, at the direction of the Majority
Lenders, to credit bid and purchase for the benefit of Administrative Agent and
the Secured Parties all or any portion of Collateral at any sale thereof
conducted by Administrative Agent under the provisions of the UCC, including
pursuant to Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted
under the provisions of the United States Bankruptcy Code, including Section 363
thereof, or a sale under a plan of reorganization, or at any other sale or
foreclosure conducted by Administrative Agent (whether by judicial action or
otherwise) in accordance with Legal Requirements.

 

(b)                                 Each Secured Party hereby agrees that,
except as otherwise provided in any Credit Documents or with the written consent
of Administrative Agent and the Majority Lenders, it will not take any
enforcement action, accelerate obligations under any Credit Documents, or
exercise any right that it might otherwise have under Legal Requirements to
credit bid at foreclosure sales, UCC sales or other similar Dispositions of
Collateral; provided that, for the avoidance of doubt, this subsection (b) shall
not limit the rights of (i) any Swap Counterparty to terminate any Hedging
Arrangement or net out any resulting termination values, or (ii) any Banking
Service Provider to terminate any Banking Services or set off against any
deposit accounts.

 

ARTICLE IX
MISCELLANEOUS

 

Section 9.1                                    Expenses; Indemnity; Damage
Waiver.

 

(a)                                 Costs and Expenses.  Borrower shall pay,
within 30 days of invoice, (i) all reasonable out-of-pocket expenses incurred by
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Credit Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by Issuing Lenders in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by any Lender Party
(including the fees, charges and disbursements of counsel for any Lender Party),
in connection with the enforcement or protection of its rights, (A) in
connection with this Agreement and the other Credit Documents, including its
rights under this Section, or (B) in connection with the Advances made or
Letters of

 

131

--------------------------------------------------------------------------------


 

Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring, negotiations or legal proceedings in respect
of such Advances or Letters of Credit.

 

(b)                                 Indemnification by Borrower.  Borrower
shall, and does hereby indemnify, Administrative Agent (and any sub-agent
thereof), each Lender and each Issuing Lender, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by Borrower or any other
Credit Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Credit Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Credit Documents,
(ii) any Advance or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by an Issuing Lender to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged Release of Hazardous Substance on or from any
property owned or operated by Ultimate Parent or any of its Subsidiaries, or any
Environmental Claim related in any way to Ultimate Parent or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by Borrower or any
other Credit Party, and regardless of whether any Indemnitee is a party
thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART,
OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee, or (y) result from a claim brought by Borrower or
any other Credit Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Credit Document, if
Borrower or such other Credit Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.  For the avoidance of doubt, this Section 9.1(b) shall not apply
with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

 

(c)                                  Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable Legal Requirement, no Credit Party
shall assert, agrees not to assert and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Credit Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Advance or Letter of Credit or the use of the proceeds
thereof.  To the fullest extent permitted by applicable Legal Requirement, no
Indemnitee shall assert, agrees not to assert, and hereby waives, any claim
against any Credit Party or any Affiliate thereof, on any theory of liability,
for

 

132

--------------------------------------------------------------------------------


 

special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby.  For the avoidance of
doubt, the parties hereto acknowledge and agree that a claim for indemnity under
Section 9.1(b) above, to the extent covered thereby, is a claim of direct or
actual damages.  No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Credit
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(d)                                 Survival.  Without prejudice to the survival
of any other agreement hereunder, the agreements in this Section shall survive
the resignation of Administrative Agent and any Issuing Lender, the replacement
of any Lender, the termination of the Commitments, termination or expiration of
all Letters of Credit, and the repayment, satisfaction or discharge of all the
other Obligations.

 

(e)                                  Payments.  All amounts due under this
Section 9.1 shall, unless otherwise set forth above, be payable not later than
10 days after demand therefor.

 

(f)                                   Reimbursement by Lenders.  To the extent
that Borrower for any reason shall fail to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by it to Administrative
Agent (or any sub-agent thereof), any Issuing Lender, any Swingline Lender or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to Administrative Agent (or any such sub-agent), Issuing Lender, Swingline
Lender or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought based on each Lender’s share of the aggregate Maximum Exposure
Amount at such time) of such unpaid amount (including any such unpaid amount in
respect of a claim asserted by such Lender); provided that with respect to such
unpaid amounts owed to Administrative Agent, Issuing Lender or Swingline Lender
solely in its capacity as such, only the Lenders of the applicable Facility
shall be required to pay such unpaid amounts, such payment to be made severally
among them based on such Lenders’ Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought),
provided further that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against Administrative Agent (or any such sub-agent), Issuing Lender or
Swingline Lender in its capacity as such, or against any Related Party of any of
the foregoing acting for Administrative Agent (or any such sub-agent), Issuing
Lender or Swingline Lender in connection with such capacity.  The obligations of
the Lenders under this subsection (f) are subject to the provisions of
Section 2.6(e).

 

Section 9.2                                    Waivers and Amendments.  No
amendment or waiver of any provision of this Agreement or any other Credit
Document (other than the Fee Letter), nor consent to any departure by any Credit
Party therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Majority Lenders (or by Administrative Agent at the
written request

 

133

--------------------------------------------------------------------------------


 

of the Majority Lenders) and Borrower, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that:

 

(a)                                 no amendment, waiver, or consent shall,
unless in writing and signed by all the Lenders and Borrower (in addition to
such other parties that may be required under this Section 9.2), change the
number of Lenders which shall be required for the Lenders to take any action
hereunder or under any other Credit Document;

 

(b)                                 no amendment, waiver, or consent shall,
unless in writing and signed by all the Lenders and Borrower, do any of the
following: (i) waive any of the conditions specified in Section 3.1, (ii) reduce
the principal or interest amounts payable hereunder or under any other Credit
Document (provided that, the consent of the Majority Lenders shall be sufficient
to waive or reduce the increased portion of interest resulting from
Section 2.10(d)), (iii) amend Section 2.14(f), Section 7.6, this Section 9.2,
any other provision in any Credit Document requiring the sharing of payments, or
any other provision in any Credit Document which expressly requires the consent
of, or action or waiver by, all of the Lenders, (iv) release all or
substantially all of the Guarantors from their respective obligations under the
Guaranty and Security Agreement or any other guaranty except as specifically
provided in the Credit Documents or release Borrower from its obligations under
the Guaranty and Security Agreement, (v) release all or substantially all of the
Collateral except as permitted under Section 8.7(b), or (vi) amend the
definitions of “Majority Lenders”, “Maximum Exposure Amount”, or “Supermajority
Lenders”;

 

(c)                                  no amendment, waiver, or consent shall,
unless in writing and signed by each Lender directly and adversely affected
thereby, do any of the following: (i) postpone any date fixed for any principal,
interest, fees or other amounts payable hereunder or extend the Maturity Date,
or (ii) reduce any fees or other amounts payable hereunder or under any other
Credit Document (other than the principal or interest);

 

(d)                                 no Commitment of a Lender or any obligations
of a Lender may be increased without such Lender’s written consent;

 

(e)                                  no amendment, waiver, or consent shall,
unless in writing and signed by Administrative Agent in addition to the Lenders
required above to take such action, affect the rights or duties of
Administrative Agent under this Agreement or any other Credit Document;

 

(f)                                   no amendment, waiver or consent shall,
unless in writing and signed by Issuing Lender in addition to the Lenders
required above to take such action, affect the rights or duties of Issuing
Lender under this Agreement or any other Credit Document;

 

(g)                                  without written consent of Administrative
Agent, Borrower and the Supermajority Lenders, no amendment, waiver,
modification, elimination, or consent shall amend, waive, modify, or eliminate
the definition of Borrowing Base or any of the defined terms (including the
definitions of Eligible Billed Receivables, Eligible Unbilled Receivables or
Eligible Inventory) that are used in such definition to the extent that any such
change results in more credit being made available to Borrower based upon the
Borrowing Base, but not otherwise;

 

134

--------------------------------------------------------------------------------


 

(h)                                 no amendment, waiver or consent shall,
unless in writing and signed by Swingline Lender in addition to the Lenders
required above to take such action, affect the rights or duties of Swingline
Lender under this Agreement or any other Credit Document;

 

(i)                                     except as otherwise expressly permitted
in this Agreement, no amendment, waiver, or consent shall, unless in writing and
signed by Administrative Agent and all Lenders, contractually subordinate
Administrative Agent’s Liens; and

 

(j)                                    no amendment, waiver, or consent shall,
unless in writing and signed by Administrative Agent in addition to the Lenders
required above, take action to amend, modify, or eliminate any of the provisions
of Section 9.7 with respect to assignments or participations.

 

For the avoidance of doubt, no Lender or any Affiliate of a Lender shall have
any voting rights under this Agreement or any Credit Document as a result of the
existence of Swap Obligations or Banking Services Obligations owed to it.

 

Section 9.3                                    Severability.  In case one or
more provisions of this Agreement or the other Credit Documents shall be
invalid, illegal or unenforceable in any respect under any applicable Legal
Requirement, the validity, legality, and enforceability of the remaining
provisions contained herein or therein shall not be affected or impaired
thereby.

 

Section 9.4                                    Survival of Representations and
Obligations.  All representations and warranties contained in this Agreement or
made in writing by or on behalf of Credit Parties in connection herewith shall
survive the execution and delivery of this Agreement and the other Credit
Documents, the making Credit Extensions and any investigation made by or on
behalf of the Lenders, none of which investigations shall diminish any Lender’s
right to rely on such representations and warranties.  Without limiting the
provisions hereof which expressly provide for the survival of obligations, all
obligations of Borrower or any other Credit Party provided for in Section 2.12,
2.13, 2.15 and 9.1(a), (b), (c) and (e) and all of the obligations of the
Lenders in Section 8.4, 9.1(c) and 9.1(f) shall survive any termination of this
Agreement, repayment in full of the Obligations, and termination or expiration
of all Letters of Credit.

 

Section 9.5                                    Binding Effect.  This Agreement
shall become effective when it shall have been executed by Borrower, and
Administrative Agent, and when Administrative Agent shall have, as to each
Lender, either received a counterpart hereof executed by such Lender or been
notified by such Lender that such Lender has executed it.

 

Section 9.6                                    Successors and Assigns
Generally.  The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender Party or pursuant to a transaction permitted under
Section 6.7(a) and no Lender may assign or otherwise transfer any of its rights
or obligations hereunder except (a) to an Eligible Assignee in accordance with
the provisions of Section 9.7(a), (b) by way of participation in accordance with
the provisions of Section 9.7(c), or (c) by way of pledge or assignment of a
security interest subject to the restrictions of Section 9.7(d) (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall

 

135

--------------------------------------------------------------------------------


 

be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 9.7(d) and, to the extent expressly contemplated hereby, the
Related Parties of Administrative Agent and each Lender) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

Section 9.7                                    Lender Assignments and
Participations.

 

(a)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Advances at the time owing to it); provided that (in each
case with respect to any Facility), any such assignment will be subject to the
following conditions:

 

(i)                                     except in the case of an assignment of
the entire remaining amount of the assigning Lender’s applicable Commitment and
the Advances under such Commitment at the time owing to it (in each case with
respect to any Facility) or in the case of an assignment to a Lender or an
Affiliate of a Lender, the aggregate amount of the applicable Commitment (which
for this purpose includes Advances outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the
Advances of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Acceptance with respect to such assignment is
delivered to Administrative Agent or, if “Trade Date” is specified in the
Assignment and Acceptance, as of the Trade Date) shall not be less than
$5,000,000 unless Administrative Agent and, so long as no Event of Default has
occurred and is continuing, Borrower otherwise consent (each such consent not to
be unreasonably withheld or delayed);

 

(ii)                                  each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the applicable Class of
Advances or the applicable Commitment assigned;

 

(iii)                               any assignment of a Commitment must be
approved by Administrative Agent, Issuing Lender and Swingline Lender (such
approval not to be unreasonably withheld or delayed), unless the Person that is
the proposed assignee is itself a Lender with a Commitment under the applicable
Facility (whether or not the proposed assignee would otherwise qualify as an
Eligible Assignee);

 

(iv)                              the parties to each assignment shall execute
and deliver to Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee of $3,500; provided that Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to Administrative Agent an Administrative Questionnaire;
and

 

(v)                                 copies of any Assignment and Acceptance
received by Administrative Agent shall be promptly forwarded to Administrative
Agent;

 

136

--------------------------------------------------------------------------------


 

Subject to acceptance and recording thereof by Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Section 2.12, 2.13, 2.15, 9.1 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection
(c) of this Section.

 

(b)                                 Register.  Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of Borrower, shall maintain at
its address referred to in Section 9.10 a copy of each Assignment and Acceptance
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and stated interest)
of the Advances owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and Borrower and the Lender Parties shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(c)                                  Participations.  Any Lender may at any
time, without the consent of, or notice to, Borrower or Administrative Agent,
sell participations to any Person (other than a natural person) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitments and/or the
Advances owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) Borrower and the Lender Parties shall continue to deal solely and
directly with such Lender Party in connection with such Lender Party’s rights
and obligations under this Agreement.  For the avoidance of doubt, each Lender
shall be responsible for the indemnity under Section 8.4(a) with respect to any
payments made by such Lender to its Participant(s).  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in clauses (a) through (f) of Section 9.2 (that adversely affects such
Participant).  Borrower agrees that each Participant shall be entitled to the
benefits of Section 2.12, 2.13 and 2.15 (subject to the requirements and
limitations therein, including the requirements under Section 2.15(g) (it being

 

137

--------------------------------------------------------------------------------


 

understood that the documentation required under Section 2.15(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (a) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 2.16 as if it were an assignee under subsection (a) of
this Section; and (B) shall not be entitled to receive any greater payment under
Section 2.13 and 2.15, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.

 

Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.16 with respect to any Participant.  Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of Borrower, maintain a register in the United States on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the obligations
under the Credit Documents (the “Participant Register”) and no Lender shall have
any obligation to disclose any information contained in any Participant Register
(including the identity of any Participant or any information relating to the
Participant’s interests in any commitments, loans, letters of credit or its
other obligations under any Credit Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations and other
applicable provisions of the Code.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(d)                                 Certain Pledges.  Any Lender may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

Section 9.8                                    Cashless Settlement. 
Notwithstanding anything to the contrary contained in this Agreement, any Lender
may exchange, continue or rollover all or a portion of its Advances in
connection with any refinancing, extension, loan modification or similar
transaction permitted by the terms of this Agreement, pursuant to a cashless
settlement mechanism approved by Borrower, Administrative Agent and such Lender.

 

Section 9.9                                    Confidentiality.  Each Lender
Party agrees to keep confidential any information furnished or made available to
it by any Restricted Entity pursuant to this Agreement; provided that nothing
herein shall prevent any Lender Party from disclosing such information (a) to
any other Lender Party or any Affiliate of any Lender Party, or any officer,
director, employee, agent, or advisor of any Lender Party or Affiliate of any
Lender Party for purposes of administering, negotiating, considering,
processing, implementing, syndicating, assigning, or evaluating the credit
facilities provided herein and the transactions contemplated

 

138

--------------------------------------------------------------------------------


 

hereby, provided that such Persons are advised of the confidential nature of
such information, (b) to any other Person if directly incidental to the
administration of the credit facilities provided herein, provided, that such
Persons are advised of the confidential nature of such information, (c) as
required by any Legal Requirement, (d) upon the order of any court or
administrative agency, (e) upon the request or demand of any regulatory agency
or authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (f) that is or becomes available to the
public or that is or becomes available to any Lender Party other than as a
result of a disclosure by any other Lender Party prohibited by this Agreement,
(g) in connection with any litigation relating to this Agreement or any other
Credit Document to which such Lender Party or any of its Affiliates may be a
party, (h) to the extent necessary in connection with the exercise of any right
or remedy under this Agreement or any other Credit Document, and (i) to any
actual or proposed participant or assignee, in each case, subject to provisions
similar to those contained in this Section 9.9.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, nothing in this Agreement shall (a) restrict any
Lender Party from providing information to any bank or other regulatory or
Governmental Authorities, including the Federal Reserve Board and its
supervisory staff; (b) require or permit any Lender Party to disclose to any
Credit Party that any information will be or was provided to the Federal Reserve
Board or any of its supervisory staff; or (c) require or permit any Lender Party
to inform any Credit Party of a current or upcoming Federal Reserve Board
examination or any nonpublic Federal Reserve Board supervisory initiative or
action.  Anything in this Agreement to the contrary notwithstanding,
Administrative Agent may disclose information concerning the terms and
conditions of this Agreement and the other Credit Documents to loan syndication
and pricing reporting services or in its marketing or promotional materials,
with such information to consist of deal terms and other information customarily
found in such publications or marketing or promotional materials and may
otherwise use the name, logos, and other insignia of Borrower or the other
Credit Parties and the Commitments provided hereunder in any “tombstone” or
other advertisements, on its website or in other marketing materials of
Administrative Agent.

 

Section 9.10                             Notices, Etc.

 

(a)                                 Notices Generally.

 

(i)                                     Except in the case of notices and other
communications expressly permitted to be given by telephone or electronic
communication in accordance with Section 9.10(a)(ii) (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows: (i) if
to Borrower or any other Credit Party, at the applicable address (or facsimile
numbers) set forth on Schedule II; (ii) if to Administrative Agent or Issuing
Lender, at the applicable address (or facsimile numbers) set forth on Schedule
II; and (iii) if to a Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.  Notices sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received; notices sent by facsimile shall be deemed to have
been given when sent (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next business day for the recipient).  Notices delivered

 

139

--------------------------------------------------------------------------------


 

through electronic communications to the extent provided in subsection
(b) below, shall be effective as provided in said subsection (b).

 

(ii)                                  Notices and other communications to the
Lenders and the Issuing Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any Issuing Lender
pursuant to Article II if such Lender or Issuing Lender, as applicable, has
notified Administrative Agent that is incapable of receiving notices under such
Article by electronic communication.  Administrative Agent and Borrower may, in
its discretion, agree to accept such notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.  Unless Administrative Agent otherwise prescribes,
(A) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (B) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing sub-clause (A) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both sub-clauses (A) and (B) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.

 

(b)                                 Electronic Communications.

 

(i)                                     Borrower and the Lenders agree that
Administrative Agent may make any material delivered by Borrower to
Administrative Agent, as well as any amendments, waivers, consents, and other
written information, documents, instruments and other materials relating to
Borrower, any of its Subsidiaries, or any other materials or matters relating to
this Agreement, the Notes or any of the transactions contemplated hereby
(collectively, the “Communications”) available to the Lenders by posting such
notices on an electronic delivery system (which may be provided by
Administrative Agent, an Affiliate of Administrative Agent, or any Person that
is not an Affiliate of Administrative Agent), such as IntraLinks, or a
substantially similar electronic system (the “Platform”).  Borrower acknowledges
that (i) the distribution of material through an electronic medium is not
necessarily secure and that there are confidentiality and other risks associated
with such distribution, (ii) the Platform is provided “as is” and “as available”
and (iii) neither Administrative Agent nor any of its Affiliates warrants the
accuracy, completeness, timeliness, sufficiency, or sequencing of the
Communications posted on the Platform.  Administrative Agent and its Affiliates
expressly disclaim with respect to the Platform any liability for errors in
transmission, incorrect or incomplete downloading, delays in posting or
delivery, or problems accessing the Communications posted on the Platform and
any liability for any losses, costs, expenses or liabilities that may be
suffered or incurred in connection with the Platform.  No warranty of any kind,

 

140

--------------------------------------------------------------------------------


 

express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by
Administrative Agent or any of their respective Affiliates in connection with
the Platform.  In no event shall Administrative Agent or any of its Related
Parties have any liability to Borrower or the other Credit Parties, any Lender
Party or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of
Borrower’s, any Credit Party’s or any Lender Party’s transmission of
communications through the Platform.

 

(ii)                                  Each Lender agrees that notice to it (as
provided in the next sentence) (a “Notice”) specifying that any Communication
has been posted to the Platform shall for purposes of this Agreement constitute
effective delivery to such Lender of such information, documents or other
materials comprising such Communication.  Each Lender agrees (i) to notify, on
or before the date such Lender becomes a party to this Agreement, Administrative
Agent in writing of such Lender’s e-mail address to which a Notice may be sent
(and from time to time thereafter to ensure that Administrative Agent has on
record an effective e-mail address for such Lender) and (ii) that any Notice may
be sent to such e-mail address.

 

(c)                                  Change of Address, Etc.  Any party hereto
may change its address or facsimile number for notices and other communications
hereunder by notice to the other parties hereto.

 

Section 9.11                             Usury Not Intended.  It is the intent
of each Credit Party and each Lender Party in the execution and performance of
this Agreement and the other Credit Documents to contract in strict compliance
with applicable usury laws, including conflicts of law concepts, governing the
Advances of each Lender including such applicable laws of the State of New York,
if any, and the United States of America from time to time in effect.  In
furtherance thereof, the Lender Parties and Credit Parties stipulate and agree
that none of the terms and provisions contained in this Agreement or the other
Credit Documents shall ever be construed to create a contract to pay, as
consideration for the use, forbearance or detention of money, interest at a rate
in excess of the Maximum Rate and that for purposes of this Agreement “interest”
shall include the aggregate of all charges which constitute interest under such
laws that are contracted for, charged or received under this Agreement; and in
the event that, notwithstanding the foregoing, under any circumstances the
aggregate amounts taken, reserved, charged, received or paid on the Advances,
include amounts which by applicable Legal Requirement are deemed interest which
would exceed the Maximum Rate, then such excess shall be deemed to be a mistake
and each Lender receiving same shall credit the same on the principal of its
Obligations (or if such Obligations shall have been paid in full, refund said
excess to Borrower).  In the event that the maturity of the Obligations are
accelerated by reason of any election of the holder thereof resulting from any
Event of Default under this Agreement or otherwise, or in the event of any
required or permitted prepayment, then such consideration that constitutes
interest may never include more than the Maximum Rate, and excess interest, if
any, provided for in this Agreement or otherwise shall be canceled automatically
as of the date of such acceleration or prepayment and, if theretofore paid,
shall be credited on the applicable Obligations (or, if the

 

141

--------------------------------------------------------------------------------


 

applicable Obligations shall have been paid in full, refunded to Borrower of
such interest).  In determining whether or not the interest paid or payable
under any specific contingencies exceeds the Maximum Rate, Credit Parties and
the Lender Parties shall to the maximum extent permitted under applicable law
amortize, prorate, allocate and spread in equal parts during the period of the
full stated term of the Obligations all amounts considered to be interest under
applicable law at any time contracted for, charged, received or reserved in
connection with the Obligations.  The provisions of this Section shall control
over all other provisions of this Agreement or the other Credit Documents which
may be in apparent conflict herewith.

 

Section 9.12                             Usury Recapture.  In the event the rate
of interest chargeable under this Agreement at any time is greater than the
Maximum Rate, the unpaid principal amount of the Advances shall bear interest at
the Maximum Rate until the total amount of interest paid or accrued on the
Advances equals the amount of interest which would have been paid or accrued on
the Advances if the stated rates of interest set forth in this Agreement had at
all times been in effect.  In the event, upon payment in full of the Advances,
the total amount of interest paid or accrued under the terms of this Agreement
and the Advances is less than the total amount of interest which would have been
paid or accrued if the rates of interest set forth in this Agreement had, at all
times, been in effect, then Borrower shall, to the extent permitted by
applicable Legal Requirement, pay Administrative Agent for the account of the
applicable Lenders an amount equal to the difference between (i) the lesser of
(A) the amount of interest which would have been charged on its Advances if the
Maximum Rate had, at all times, been in effect and (B) the amount of interest
which would have accrued on its Advances if the rates of interest set forth in
this Agreement had at all times been in effect and (ii) the amount of interest
actually paid under this Agreement on its Advances.  In the event the Lenders
ever receive, collect or apply as interest any sum in excess of the Maximum
Rate, such excess amount shall, to the extent permitted by applicable Legal
Requirement, be applied to the reduction of the principal balance of the
Advances, and if no such principal is then outstanding, such excess or part
thereof remaining shall be paid to Borrower.

 

Section 9.13                             Judgment Currency.  If for the purposes
of obtaining judgment in any court it is necessary to convert a sum due from
Borrower hereunder in the currency expressed to be payable herein (the
“specified currency”) into another currency, the parties hereto agree, to the
fullest extent that they may effectively do so, that the rate of exchange used
shall be that at which in accordance with usual and customary banking procedures
Administrative Agent could purchase the specified currency with such other
currency at any of Administrative Agent’s offices in the United States of
America on the Business Day preceding that on which final judgment is given. 
The obligations of Borrower in respect of any sum due to any Lender Party
hereunder shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by such Lender, Issuing Lender or Administrative Agent (as the
case may be) of any sum adjudged to be so due in such other currency such
Lender, Issuing Lender or Administrative Agent (as the case may be) may in
accordance with normal, reasonable banking procedures purchase the specified
currency with such other currency.  If the amount of the specified currency so
purchased is less than the sum originally due to such Lender, Issuing Lender or
Administrative Agent, as the case may be, in the specified currency, Borrower
agrees, to the fullest extent that it may effectively do so, as a separate
obligation and notwithstanding any such judgment, to indemnify such
Lender, Issuing Lender or Administrative Agent, as the case may be, against such
loss, and if the amount of the

 

142

--------------------------------------------------------------------------------


 

specified currency so purchased exceeds (a) the sum originally due to any
Lender, Issuing Lender or Administrative Agent, as the case may be, in the
specified currency and (b) any amounts shared with other Lenders as a result of
allocations of such excess as a disproportionate payment to such Lender under
Section 2.14, each Lender, Issuing Lender or Administrative Agent, as the case
may be, agrees to promptly remit such excess to Borrower.

 

Section 9.14                             Payments Set Aside.  To the extent that
any payment by or on behalf of Borrower is made to any Lender Party, or any
Lender Party exercises its right of setoff, and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by any Lender Party in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender and each Issuing Lender
severally agrees to pay to Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect, in the applicable currency of such recovery or
payment.  The obligations of the Lenders and the Issuing Lenders under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

Section 9.15                             Governing Law.  This Agreement, the
Notes and the other Credit Documents (other than such Credit Documents which
expressly provide otherwise) shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York (including Section 5-1401 and
Section 5- 1402 of the General Obligations Law of the State of New York).  Each
Letter of Credit shall be governed by either (i) the Uniform Customs and
Practice for Documentary Credits (2007 Revision), International Chamber of
Commerce Publication No. 600, or (ii) the ISP, in either case, including any
subsequent revisions thereof approved by a Congress of the International Chamber
of Commerce and adhered to by Issuing Lender.

 

Section 9.16                             Submission to Jurisdiction.  EACH PARTY
TO THIS AGREEMENT IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENT, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER

 

143

--------------------------------------------------------------------------------


 

PROVIDED BY APPLICABLE LEGAL REQUIREMENT.  NOTHING IN THIS AGREEMENT SHALL
AFFECT ANY RIGHT THAT ANY PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AGAINST ANY OTHER PARTY OR ITS PROPERTIES
IN THE COURTS OF ANY JURISDICTION.

 

Section 9.17                             Waiver of Venue.  EACH PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LEGAL REQUIREMENT, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT IN ANY COURT REFERRED TO IN SECTION 9.16.  EACH OF THE PARTIES
HERETO HEREBY AGREES THAT SECTIONS 5-1401 AND 4-1402 OF THE GENERAL OBLIGATIONS
LAW OF THE STATE OF NEW YORK SHALL APPLY TO THIS AGREEMENT AND IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENT, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

Section 9.18                             Service of Process.  Each party hereto
irrevocably consents to service of process in the manner provided for notices in
Section 9.10.  Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by applicable Legal
Requirement.

 

Section 9.19                             Execution in Counterparts.  This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or by e-mail “PDF” copy shall be effective as delivery of
a manually executed counterpart of this Agreement.

 

Section 9.20                             Electronic Execution of Assignments. 
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Acceptance shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

Section 9.21                             Waiver of Jury.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR

 

144

--------------------------------------------------------------------------------


 

OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

Section 9.22                             USA Patriot Act.  Each Lender that is
subject to the Patriot Act and Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies each Credit Party that pursuant to the
requirements of the Patriot Act it is required to obtain, verify and record
information that identifies such Credit Party, which information includes the
name and address of such Credit Party and other information that will allow such
Lender or Administrative Agent, as applicable, to identify such Credit Party in
accordance with the Patriot Act.

 

Section 9.23                             Keepwell.  Each Qualified ECP Guarantor
hereby jointly and severally absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Credit Party to honor all of its obligations under this
Agreement in respect of Swap Obligations (provided, however, that each Qualified
ECP Guarantor shall only be liable under this Section 9.23 for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this Section 9.23, or otherwise under this Agreement, voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount).  The obligations of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
termination of all Commitments and payment in full of all Obligations (other
than contingent indemnification obligations) and the expiration or termination
of all Letters of Credit (other than Letters of Credit as to which other
arrangements satisfactory to Administrative Agent and Issuing Lender have been
made).  Each Qualified ECP Guarantor intends that this Section 9.23 constitute,
and this Section 9.23 shall be deemed to constitute, a “keepwell, support, or
other agreement” for the benefit of each other Credit Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Section 9.24                             Acknowledgement and Consent to Bail-In
of EEA Financial Institutions.  Notwithstanding anything to the contrary in any
Credit Document or in any other agreement, arrangement or understanding among
any such parties, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under any Credit Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

145

--------------------------------------------------------------------------------


 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Credit Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

Section 9.25                             Integration.  THIS AGREEMENT AND THE
CREDIT DOCUMENTS, AS DEFINED IN THIS AGREEMENT, REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTERS SET FORTH HEREIN AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.

 

Section 9.26                             Banking Services Providers.  Each
Banking Services Provider in its capacity as such shall be deemed a third party
beneficiary hereof and of the provisions of the other Credit Documents for
purposes of any reference in a Credit Document to the parties for whom
Administrative Agent is acting.  Administrative Agent hereby agrees to act as
agent for such Banking Services Providers and, by virtue of entering into a
Banking Services Agreement, the applicable Banking Services Provider shall be
automatically deemed to have appointed Administrative Agent as its agent and to
have accepted the benefits of the Credit Documents.  It is understood and agreed
that the rights and benefits of each Banking Services Provider under the Credit
Documents consist exclusively of such Banking Services Provider’s being a
beneficiary of the Liens and security interests (and, if applicable, guarantees)
granted to Administrative Agent and the right to share in payments and
collections out of the Collateral as more fully set forth herein. In addition,
each Banking Services Provider, by virtue of entering into a Banking Services
Agreement, shall be automatically deemed to have agreed that Administrative
Agent shall have the right, but shall have no obligation, to establish,
maintain, relax, or release reserves in respect of the Banking Services
Obligations and that if reserves are established there is no obligation on the
part of Administrative Agent to determine or insure whether the amount of any
such reserve is appropriate or not.  In connection with any such distribution of
payments or proceeds of Collateral, Administrative Agent shall be entitled to
assume no amounts are due or owing to any Banking Services Provider unless such
Banking Services Provider has provided a written certification (setting forth a
reasonably detailed calculation) to Administrative Agent as to the amounts that
are due and owing to it and such written certification is received by
Administrative Agent a reasonable period of time prior to the making of such
distribution.  Administrative Agent shall have no obligation to calculate the
amount due and payable with respect to any Banking Services, but may rely upon
the written certification of the amount due and payable from the applicable
Banking Services Provider.  In the absence of an updated certification,
Administrative Agent shall be entitled to assume that the amount due and payable
to the applicable Banking Services Provider is the amount last certified to
Administrative Agent by such Banking Services Provider as being due and payable
(less any distributions made to such Banking Services Provider on account
thereof).  The Credit Parties and their Wholly-Owned Subsidiaries may obtain
Banking Services from any Banking Services Provider, although Credit Parties and
their Wholly-Owned Subsidiaries are not required to do so.  No Banking Services
Provider has committed to provide any Banking Services and the providing of
Banking Services

 

146

--------------------------------------------------------------------------------


 

by any Banking Services Provider is in the sole and absolute discretion of such
Banking Services Provider.  Notwithstanding anything to the contrary in this
Agreement or any other Credit Document, no provider or holder of any Banking
Services shall have any voting or approval rights hereunder (or be deemed a
Lender) solely by virtue of its status as the provider or holder of such
agreements or products or the Secured Obligations owing thereunder, nor shall
the consent of any such provider or holder be required (other than in their
capacities as Lenders, to the extent applicable) for any matter hereunder or
under any of the other Credit Documents, including as to any matter relating to
the Collateral or the release of Collateral or Guarantors.

 

[Remainder of this page intentionally left blank.  Signature pages follow.]

 

147

--------------------------------------------------------------------------------


 

EXECUTED as of the date first above written.

 

 

BORROWER:

SELECT ENERGY SERVICES, LLC

 

 

 

 

 

 

 

By:

/s/ Gary M. Gillette

 

Name:

Gary M. Gillette

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

PARENT:

SES HOLDINGS, LLC

 

 

 

 

 

 

 

By:

/s/ Gary M. Gillette

 

Name:

Gary M. Gillette

 

Title:

Senior Vice President and Chief Financial Officer

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

AGENT:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, Issuing Lender, Joint Lead Arranger, Joint Book Runner, and as a Lender

 

 

 

 

 

 

By:

/s/ Sarah Raybon

 

Name:

Sarah Raybon

 

Title:

Its Authorized Signatory

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Timothy J. Whitefoot

 

Name:

Timothy J. Whitefoot

 

Title:

Authorized Officer

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Susan Fred

 

Name:

Susan Fred

 

Title:

Senior Vice President

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ William H. Moul, Jr.

 

Name:

William H. Moul, Jr.

 

Title:

Authorized Signatory

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ZB, N.A. DBA AMEGY BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Rachel Pletcher

 

Name:

Rachel Pletcher

 

Title:

Vice President

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

 

 

By:

/s/ Pierre Noriega

 

Name:

Pierre Noriega

 

Title:

Authorized Signatory

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE I
Pricing Schedule

 

The Applicable Margin means, as of any date of determination and with respect to
any Advances (including, if applicable, Swingline Advances), the applicable
margin set forth in the following table that corresponds to the Average Excess
Availability of Borrower for the most recently completed calendar quarter;
provided, that for the period from the Effective Date through and including
June 30, 2018, the Applicable Margin shall be set at the margin in the row
styled “Level II”:

 

Level

 

Average Excess
Availability

 

Applicable Margin for Base
Rate Advances (the “Base
Rate Margin”)

 

Applicable Margin for
Eurocurrency Advances (the
“Eurocurrency Rate Margin”)

I

 

< 33.33% of the Commitments

 

1.00 percentage points

 

2.00 percentage points

 

 

 

 

 

 

 

II

 

< 66.67% of the Commitments and > 33.33% of the Commitments

 

0.75 percentage points

 

1.75 percentage points

 

 

 

 

 

 

 

III

 

> 66.67% of the Commitments

 

0.50 percentage points

 

1.50 percentage points

 

The Applicable Margin shall be re-determined as of the first day of each
calendar quarter.

 

“Average Excess Availability” means, with respect to any period, the sum of the
aggregate amount of Availability for each day in such period (as calculated by
Administrative Agent as of the end of each respective day) divided by the number
of days in such period.

 

1

--------------------------------------------------------------------------------


 

SCHEDULE II
Commitments, Contact Information

 

ADMINISTRATIVE AGENT/ISSUING LENDER/SWINGLINE LENDER

 

 

 

Wells Fargo Bank, National Association

Address:

1100 Abernathy Road

 

 

Suite 1600

 

 

Atlanta, Georgia 30328

 

Attn:

Portfolio Manager – Select Energy

 

Facsimile:

(855) 260-0212

 

 

 

CREDIT PARTIES

 

 

 

Borrower/Guarantors

Address:

1400 Post Oak Boulevard, Suite 400

 

 

Houston, Texas 77056

 

 

 

 

Attn:

Gary M. Gillette, Senior Vice President and Chief Financial Officer,

 

 

and

 

 

Adam R. Law, Senior Vice President, General Counsel and Corporate Secretary

 

Email:

GGillette@selectenergyservices.com

 

 

and

 

 

ALaw@selectenergyservices.com

 

Lenders

 

Commitments

 

Wells Fargo Bank, National Association

 

$

105,000,000.00

 

JPMorgan Chase Bank, N.A.

 

$

65,000,000.00

 

Bank of America, N.A.

 

$

40,000,000.00

 

Citibank, N.A.

 

$

40,000,000.00

 

ZB, N.A. DBA Amegy Bank

 

$

25,000,000.00

 

Royal Bank of Canada

 

$

25,000,000.00

 

TOTAL:

 

$

300,000,000.00

 

 

1

--------------------------------------------------------------------------------